Resumption of the session
I declare resumed the session of the European Parliament adjourned on Friday 17 March 2000.
Statement by the President
Ladies and gentlemen, as you know, on Tuesday a terrible accident took place in Kitzsteinhorn, near Salzburg. Eleven people were killed in an avalanche and that is not the final death toll. It may be worse yet. The next few hours will tell. I would simply like to tell you that at these difficult times my thoughts, indeed our thoughts go out to the victims of this disaster and to their families.
Madam President, the verbatim report of proceedings for 16 March did not record my speech in full. I should like to correct it because the meaning has been distorted. It says: "I am therefore able to tell the House that both Felix Habsburg-Lothringen and Karl Ludwig Habsburg-Lothringen have valid passports without any form of restriction." Now comes the mistake: "Neither signed the declarations of renunciation required by the constitutional office, because they "have distanced" themselves from the house of Habsburg" is what is recorded in the verbatim report of proceedings. It should read "will never distance" .
Madam President, I call upon you, our President, but also upon the Council and the Commission to clarify certain questions, raised by the events of the last few days, with the Turkish government. Firstly, the existence of a blacklist of Members of Parliament and representatives of NGOs whom the Turkish government deems undesirable. Secondly, the arrest, which took place at the very time when a delegation from the European Parliament was visiting Turkey, of Akin Birdal, a human rights campaigner who, apart from anything else, was in a very poor state of health when he was taken back into custody. In addition to this, there has been a marked return to suppression of journalistic activities, which has been documented in a report by other sources as well.
We feel that these actions taken by Turkey against Members of Parliament are cause for very serious concern. I would like the Turkish government to be asked to clarify whether blacklists also exist for European countries other than Italy.
Thank you, Mrs Morgantini. We shall, of course, look into the matter thoroughly.
Madam President, I am rising to speak about what has just been said by Mrs Morgantini.
In my capacity as chairman of the Socialist delegation which visited Turkey, on Monday evening, after speaking to the Prime Minister, Mr Ecevit, to raise the situation of Mr Birdal and Mrs Zana, and to express our concern - and I would like to point out that we were able to receive the first report which is being discussed by the Turkish government on adapting the Turkish constitution and legislation to the Copenhagen criteria - we held a meeting in the Commission' s headquarters in Ankara with representatives of the NGOs, including Mr Birdal, who participated very actively in the meeting.
Yesterday, Tuesday morning, Mr Birdal went to prison to serve the sentence that the Turkish courts have imposed on him. From Turkey we expressed our vigorous condemnation of the fact that a person who has fought for human rights for many years, like Mr Birdal - who has not paid with his life in this struggle, although he has unfortunately paid with his health - had gone to prison. We also expressed our opinion - which I believe is not only that of the Socialist Group but also of the whole of this House - that, in order to set Turkey on a path which may lead to a good relationship conducive to full accession, it is clearly necessary - as the Turkish government is now saying - to amend the constitution and the legislation and also to implement a law of amnesty so that people such as Mrs Zana, who is in prison, or Mr Birdal, who has just gone to prison, do not have to pay for crimes of opinion which fortunately do not exist in any of our countries.
Madam President, you will remember perfectly that, at the last plenary part-session which we held here in Brussels, all the political groups, without exception, condemned the murder of the Basque Socialist Member of Parliament, Fernando Buesa, at the hands of ETA. Since then, Madam President, dozens of Spanish and Basque citizens have been victims of attacks, extortion and threats of a type that can only be described as fascist. In fact, almost every day we witness events that take us back to the darkest days of European history.
The Spanish journalist, Carlos Herrera, is a symbol of all those victims, Madam President, and I would like to ask you, on behalf of the European Parliament, to convey to him our feeling of solidarity, because this solidarity expresses the unquestionable defence of freedom of expression that we, as democrats, are obliged to make.
Thank you, Mr Galeote Quecedo. Of course, we all remember the very moving debate we had right here on the subject. We can assure the journalist in question of this institution' s complete solidarity and opposition to this truly disgraceful act of terrorism.
Madam President, I would like to inform the House of an incident which occurred at a joint meeting between the European Parliament Delegation for relations with Canada and its Canadian counterpart, which was here on a visit last week. Mr Sturdy, the chairman of our delegation, was unable to attend at that precise time, Madam President, but he has written to you this morning to confirm what I am about to say.
Something quite astonishing for this type of meeting occurred. The chairman of the Canadian delegation suddenly launched into the most obnoxious personal attacks upon myself, for no reason whatsoever, to the point that the other members of his delegation spoke up to disassociate themselves from his words. Everyone was quite dumbfounded by this attitude.
This is regrettable in the extreme, since this was an otherwise excellent visit, and because we wish to maintain the best relations with Canada, after so many difficult years, principally due to conflicts over fishing. It is imperative to restore good relations, and we therefore deplore this incident most strongly. Madam President, I should like you to ask the Canadian government for some explanation of the significance of these declarations.
Of course, Mr Berthu. This is certainly a quite regrettable incident. Indeed, I seem to remember, as you have just stated, that the members of the Canadian delegation expressed their regrets at this incident and offered their apologies.
Madam President, 13 April will see the start of the trial, in Iran, of thirteen Iranian citizens who are of the Jewish religion. Since they are being charged with spying for the United States and Israel - who have denied any connection with them - there is every likelihood that the thirteen citizens could face the death penalty. Madam President, I know that you have already intervened, at the request of certain Members of Parliament, to request that a delegation of the European Parliament be allowed to attend the trial, but if I am not mistaken, the Iranian government has, as yet, neither granted nor refused our request. I must ask you to intervene once again, and I also call upon the Commission to intervene, to ensure that human rights are fully observed in the course of this trial, so that thirteen people are not condemned to death for reasons unknown, given that this Parliament has repeatedly declared its opposition to the death penalty.
I would like to thank you in advance for your efforts and for the endeavours of Parliament and the European Commission to protect freedom and respect for the rights of the defence in the trial of these thirteen Iranian Jews.
Mr Tajani, you are quite right. I did approach the Iranian government, but received no response. You can count on me, therefore, to try again.
Tomorrow' s agenda includes the topic of human cloning. It is important for Members of the House, as they prepare for that debate, to be aware that the scientists who work behind the research which led to the patent have given a categorical assurance that their project has nothing to do with cloning and it has not at any point been directed in that direction.
This does not affect any of the central questions in the debate about the conduct of the Patent Office but since it relates to the reputation of individuals I think it fair and proper that this should be noted by Members of the House.
I should also mention an interest of my own since I am a professor of the University on unpaid leave of absence from that institution which is also involved.
Madam President, I would like to respond briefly to what Mr Berthu has just had to say in connection with the awkward incident involving the Canadian delegation. Unfortunately, I was not present at the time of the incident and therefore I do not want to make a statement about it. Naturally, I have absolutely no intention of defending the objectionable behaviour displayed by the leader of the Canadian delegation.
Nevertheless, I would like to point out that the European delegation, which included Mrs Thyssen and myself, was far from delighted with the speech that Mr Berthu felt it necessary to make on behalf of the European Parliament. He portrayed a very one-sided picture of the European Parliament' s opinions, and I utterly condemn this. When a European delegation meets a delegation from another country, it is necessary to exercise a certain amount of diplomacy. The fact that Mr Berthu felt it necessary, at that precise moment, to point to the total failure of the euro, was highly inappropriate in the presence of potentially very important trading partners.
What is more, Mr Berthu also felt it was the moment to leave us in no doubt as to his opposition to the enlargement of the European Union, and at one point he even went so far as to talk about the difference between - and I quote - "the values held by countries that are already Members of the Union, and those that aspire to join" . Such statements are completely uncalled for at meetings of this kind. The leader of the Canadian delegation may have reacted in a manner which I would not wish to condone, but I also think that Mr Berthu is going to have to choose his words a little more carefully at future meetings of this kind.
Ladies and gentlemen, I should like to get on with the items on the agenda. I do not think that all these contributions are genuine points of order. We do still have two of them, though.
Madam President, I shall be very brief. We share Mr Galeote Quecedo' s disapproval of the displays of politically motivated violence in the Basque country. Having said that, I think it would be a more accurate analysis and a fairer representation of the facts if we attributed this violence to its real instigators. The murderers of the Basque country are not inspired by the doctrine of Benito Mussolini, but by Marxism. These are the extreme left-wing ideas represented in this House. Unless we therefore consider that they benefit...
(The President cut the speaker off)
Let us see if Mr Katiforis' contribution is a genuine point of order.
Madam President, I would simply like to follow up what Mrs Morgantini said about the lists in Turkey. It seems that there is also a list of Greek subjects and I see that Turkey' s Foreign Minister has stated that any country can make such lists. Naturally, I imagine, he must mean any country that does not belong to the European Union ....
(The President cut the speaker off)
Mr Katiforis, we shall look into it, thank you.
Welcome
Ladies and gentlemen, on behalf of the House I should like to welcome to the visitors gallery the Scottish Parliament' s European Committee, led by Mr Hugh Henry, its convenor.
The Scottish Parliament is one of the newest institutions within the European Union since, as you know, elections to the parliament were held in May 1999 and the Parliament was opened in July that year. Indeed it was our former fellow Member, Mrs Ewing, whom I must welcome more particularly, who opened the first sitting of the Scottish Parliament.
(Applause)
Agenda
The next item is the order of business.
Relating to Wednesday
I must inform you that the Commission statement on the decisions taken at today' s meeting is to be presented by Mr Byrne and that it will deal with general product safety. Furthermore, the Council has requested that we bring the debate on hushkits forward on the agenda and enter it immediately after the Commission statement on general product safety.
Are there any objections to this request?
There do not seem to be any objections.
In that case, this will be the arrangement.
(Mr Gollnisch spoke to object and to request that this be put to the vote)
Mr Gollnisch, I take note of your contribution, and we shall, of course, put the matter to the vote. It is your right as a Member of Parliament.
I shall therefore put to the vote the request to bring forward the debate on hushkits.
(Parliament gave its assent)
Both the Group of the Party of European Socialists and the Group of the Greens/European Free Alliance have requested that the debate on the oral question to the Commission on the subject of night flights and aircraft noise levels be postponed until the April part-session in order to have a little more time to prepare the matter.
Are there any objections?
(Mr Gollnisch spoke to request that this be put to the vote) We shall put the request made by the Group of the Greens/European Free Alliance to the vote.
(Parliament gave its assent)
Relating to Thursday
Regarding the Council and Commission statements on the Echelon system, the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs has requested that the vote on a joint motion for a resolution at the close of the debate be postponed until the April part-session in Strasbourg in order to enable the groups to assess the information given to them in the course of the debate. I shall give the floor to Mr Watson, who is the chairman of this committee.
We will hear statements by the Commission and Council presidency tomorrow on the interception of communications. It is a sensitive subject. It is one where the powers of the Union are strictly circumscribed and the major political groups have not wished to take a position until they have heard the Council and the Commission.
So we are asking that the vote be postponed to the April part-session and that the deadline for putting down motions under Rule 37 of our Rules be re-opened to allow the committee eventually to table a motion on this issue. The item is on the agenda of our next committee meeting.
Madam President, I should like to speak in support of this motion. I must say I find it extremely sensible, since the debate is to take place shortly and we are awaiting details which will enable us to give a more informed opinion on this very important issue.
I feel, in any case, that it is generally sensible, Madam President, not to give an opinion until one is in possession of all the facts, and, in particular, to wait until the speaker has come to the end of his speaking time before deciding on a point of order.
Is there any objection to Mr Watson' s request on behalf of his committee to postpone voting on the resolution on the Echelon system until the April part-session?
There do not seem to be any objections.
(Parliament gave its assent)
General product safety - BSE tests
The next item is the Commission statement on general product safety.
Madam President, there were two issues within my area of competence dealt with in the Commission this morning and I have the pleasure and the honour to report to Parliament on both of these issues.
The first one as you mentioned, relates to the proposals on the amendment of the directive on general product safety. I am very pleased to be able to present to you the draft revision of the directive on general product safety which the Commission has approved today. The idea behind the directive is in fact quite simple. Only safe food or industrial products are to be placed on the market, and this means European products as well as imported products.
The two key objectives of the general product safety directive are, firstly, to ensure a high and consistent level of protection for consumer health and safety throughout Europe and, secondly, to ensure the proper functioning of the internal market. We have undertaken an extensive stocktaking exercise on the implementation of the present directive. The report on the main findings will be circulated in parallel to the draft revision of the directive.
While the general approach of the directive is sound, experience has revealed certain weaknesses which we are now trying to correct. We first wish to clarify the scope of the directive. This directive is meant to provide consistent assurances of the safety of products for consumers. It is also meant to fill possible gaps in sectoral legislation, for instance market surveillance or emergency procedures, which are rarely foreseen in specific pieces of legislation. However, it does not apply where a specific sector of legislation covers the same aspects under consideration.
We want to make sure that the directive gives the best coverage possible to products used by consumers. This also means products which have migrated from the professional field to personal use, for instance laser pointers, and secondly products which are used to provide a service. Two examples of that would be hair-dryers in a hair salon or equipment in a gym centre. We want to have a more efficient system. This implies, therefore, additional obligations for producers and distributors to provide information. This is probably the most important element in this amended set of provisions.
The present situation is in fact far from ideal. It is quite extraordinary that, for example, the authorities of a Member State were informed by the United States of a particular product that was dangerous because the provisions that prevail in the European Union do not provide for this. This notification is compulsory in the United States but not so far in the European Union. This particular provision is designed to rectify that situation.
I also want a reinforcement of the market surveillance by Member States. As you know, there is no good law if it is not applied properly. Member States now will be required to strengthen the tasks of the surveillance authorities. They will be required to establish sanctions; they will have to develop links with other Member States as well, in particular through a network of enforcement authorities of the Member States. This is also extremely important from an industry point of view in order to make sure that a level playing field is maintained between competitors, especially in relation to imported goods.
We also want to improve the rapid alert system, a system which is operated by the Commission to monitor the information on dangerous products and measures taken. The scope of Rapex, as it is called, is extended to cover voluntary measures taken by industry to withdraw a product. The practical operation of the system will be improved. We now also foresee the possibility of opening the system to third countries, in particular candidate countries. We also intend to introduce provisions to simplify the procedures for emergency measures at Community level, so that we can take rapid action with the advice of a regulatory committee. I will mention here that we have now introduced an export ban for products withdrawn at Community level.
Another point to which I wish to draw your attention is improved transparency. Consumers often lack confidence because they do not know what is happening. We believe that in line with the general policy of the Commission, citizens have the right to know which real dangers they are exposed to and the measures taken. The limitations to this is, of course, professional secrecy, as defined in Article 287 of the Treaty, but that of course is except when there are overriding public health considerations.
To conclude, I will say that consumers should be confident that products on the market are regulated in a consistent manner, that dangerous products are monitored in an appropriate way and that information is provided. I believe that this draft directive can effectively contribute to our common goal of ensuring a high level of consumer health and safety and I look forward to more detailed discussions with Members of Parliament in future on this issue.
Could I, on behalf of my group, assure the Commissioner that these proposals are welcome and just ask him a couple of questions about them: firstly, could he say more about the consultation programme regarding the candidate countries? It is urgent that those countries which aspire to join the European Union should be perfectly clear about the changing nature of the acquis communautaire and the regulations that they will have to follow. Is there to be a regular process of dialogue in which they will be involved?
Secondly, could I ask about the process whereby dangerous products, or products that are deemed to be dangerous, are removed from the market. In this instance, is it the case that it will be possible to speed up the procedure under the rapid reaction process for taking something out of the marketplace once it is perceived to be dangerous?
Finally, could I ask him about those products about which many people, including myself, have been in correspondence with him, which are thought to be dangerous but are not so regarded at this stage by the Commission? Flammable furniture would be a case I have in mind. Is there going to be a widening of the area of scrutiny which will take into account products of this sort?
Thank you, Mr Whitehead for those words of support which I greatly welcome. Let me say in relation to your question on candidate countries that there is an ongoing discussion in relation to this issue. My service and Mr Verheugen' s service, which, of course, is the lead service for enlargement, are in discussion on this, not only on issues relating to public health, but also protection of consumers. Issues such as this particular provision will also be the focus of our attention.
In relation to the second part of your question, the rapid removal of dangerous goods, I would like to reassure you that under the rapid alert system, the Rapex system, there will be a speedy removal of products that have been found to be dangerous from the market.
Thirdly, I am aware of your concern in relation to flammable furniture and other items, and these are being kept under review.
Commissioner, you have just made the very important point that consumers should be able to be confident. They should be able to be confident in all areas and that a whole raft of instruments seems to have been implemented to that end, particularly the White Paper on consumption and food safety.
Today, in order to give more meaning to all the current thinking on consumer safety and in order to reconcile Europe with civil society, particularly that society which successfully made its views felt in Seattle and elsewhere, expressing its anxieties about food quality and food safety, could the Commission not take the initiative of organising a forum for a large-scale debate between, on the one hand, the responsible parties from the Commission, the representatives of governments and members of parliament, of course, but also the representatives of civil society, non-governmental organisations, consumers' organisations, and professionals involved in the sector, in such a way as to ensure that these debates filter down to the European citizen? This would forestall fresh criticism of us as rather a remote body, a forum that does not sufficiently involve the citizen in all debates. Would you be in favour of establishing a forum of this kind?
I can confirm that there are a number of proposals in the pipeline in relation to the very issue that you draw attention to. For instance, my service is currently putting the final touches to the framework document on public health, and contained in that document is a reference to the establishment of a public health forum, where issues relating to public health, and by extension the food and consumer affairs you draw attention to, will be able to be discussed.
I have been concerned by the lack of the involvement of the civil society in the issues that you talk about, particularly in relation to trade. I also attended the WTO talks in Seattle with a view to promoting the ideas that you refer to, that is the involvement of, and the provision of a voice for, civil society, NGOs and consumers generally in the talks surrounding the whole WTO issue.
So I can assure you, Mrs Auroi, that I am concerned about these issues. I believe it is important that there should be a connection between the work in the Commission and civil society and of course this is something that the Directorate-General of which I have the honour to be the Executive Head, must be closely associated with. I take that responsibility seriously and we will be moving along in this way.
Madam President, if there is to be an export ban on products banned in the Community, have you investigated and calculated how many jobs will be lost in Europe as a result? Has this been agreed with the trade unions and employers' federations?
I have to stress, Madam President and Members of Parliament, that my responsibility rests in the area of public health and consumer protection. I have said on a number of occasions, including in this Parliament, that the primary consideration must be the protection of the public. In circumstances where there might be a conflict between the protection of consumers, particularly their health, and monetary issues, public health must, of course, take precedence. That is not to say that the considerations that you draw attention to should be ignored. They cannot, but in any situation of conflict where you have to choose one or the other, public health must always prevail.
Madam President, Commissioner, I wish to congratulate the Commission on this initiative, which I believe to be extremely important. I would, however, like the Commissioner to explain how we can take such an initiative against the background of the common agricultural policy, which runs totally counter to promoting food safety and quality? As the common agricultural policy basically pays for production, and is based solely on quantitative criteria, namely production levels, and as farmers receive money according to the amount they produce, how can we accept a directive like this unless we first make our agricultural policy a policy based on quality, a policy based on food safety? Or is this simply a way of dealing with public opinion, as the public is increasingly suspicious of the food chain? We cannot change public opinion overnight on the basis of this agricultural policy. Why not start by changing our agricultural policy so that it inspires complete confidence in consumers?
Let me say that the provisions that are contained in this particular legislative document relating to food will operate for such time until the general food law comes into operation. You will be aware that our plans, which are set out in the White Paper on food safety, contain a provision relating to the introduction of legislation in respect of a general food law, and there are many other legal provisions contained in the White Paper which are designed to protect food safety, and by inference consumers.
In bringing forward that legislation, of course, it will be necessary to have detailed consultations with the other Commissioners, and in particular Commissioner Fischler, who has the responsibility for the CAP. I can assure you, Mr Campos, that the interaction that takes place at Commission level on these issues puts a high premium on food safety. It is my belief that there will not be, nor can there be allowed to be, any conflict between concerns relating to the development of farming and concerns relating to food safety.
Madam President, I too would like to say how much the Commission' s statements today have pleased me. However, I would like to dwell on the point of transparency because, like yourself, I too Commissioner think that transparency is directly and mainly related to the public' s confidence in food safety. However, you mentioned the concept of 'confidentiality' in connection with transparency, and I would like to ask you where this concept of 'confidentiality' begins and ends because I think this is the most sensitive point if we are to win back the trust of European citizens.
This particular provision deals with improved transparency, and, as I mentioned in my presentation to you earlier, we believe in the Commission that, in line with general policy, the citizens have a right to know the real dangers to which they are exposed, and what measures can be taken to protect them.
As I mentioned the limitation to this is professional secrecy or confidentiality as defined by Article 287 of the Treaty, except in circumstances where there is an overriding public health consideration. In those circumstances, the provisions contained in Article 287 must take a back seat. In those circumstances both the Treaty itself and the legislative provision that is being brought forward here this afternoon deal with the very situation that you identify and provide adequate and full protection for the consumer and full transparency.
Let me also say that I fully agree with you that consumer confidence is best enhanced by the provision of full information. Transparency is hugely important in this regard and any apprehension among consumers that some information is being kept from them does enormous damage to consumer confidence. I am acutely aware of this issue and therefore I fully agree with the import of your question.
Madam President, Commissioner. Food safety, product safety - I should like to dwell on this aspect. We know that meat production begins in the stall. The talk at present is of a total declaration of feedingstuffs. We have also seen that the feedingstuffs industry has gone straight on to the defensive because they say that what is being asked of them here is unrealistic. My question is this: how can we protect our farmers as producers if, in the final analysis, they do not know what they are feeding their animals and are then held liable?
You ask how we can best protect our farmers as producers when they do not know what it is that they are feeding their animals.
There is a body of legislation in place that deals with animal feed and in the White Paper this issue is also addressed. There are legislative provisions in the annex to the document which indicate the Commission' s intentions in relation to animal feed.
Mr President, I too would like to thank the Commissioner for this important directive, which, as he himself says, is intended to restore consumer confidence. The Commissioner is bound to be aware of the fact that Belgian public opinion has taken quite a knock and consumer confidence has fallen in the wake of the dioxin crisis. So much so, in fact, that a committee of inquiry was set up in the Belgian Parliament at the time of the crisis. I would like to ask the Commissioner a specific question about the rapid alert system. The said committee of inquiry accused the Belgian government, the authorities responsible that is, of being too slow to implement the system. This met with the response that the rapid alert system procedures are not very user-friendly, nor is it very clear as to when exactly the alarm has to be raised. Is the Commissioner able to provide assurances that these new proposals will overcome this problem?
You are perfectly correct in what you say about the provision of information by the Belgian authorities in respect of the dioxin issue. There was quite a considerable delay at that time which was a matter of concern to everybody, not only the Commission, but obviously Parliament as well. It was of such concern to the Commission that proceedings were instituted by the Commission against Belgium in the Court of Justice. That litigation remains in place, even though the other aspects of the particular problem that you raise have been resolved, because of the delay in reporting this particular matter to the relevant authorities and to the European Union.
Perhaps I might continue with the other aspect of my presentation to Parliament this afternoon, which deals with the proposal for the introduction of BSE tests, and I have pleasure in presenting this to Parliament this afternoon.
I have announced on several occasions that I consider the new rapid post-mortem tests to be one of the most important tools in our efforts to control BSE. The Commission' s services have worked on a proposal to introduce these tests in BSE monitoring throughout the Community since September last year.
Currently we have three different tests which have been found to give excellent results when used to test animals with clinical signs of disease after their death. The tests offer new opportunities to test a large number of animals on a routine basis. An active monitoring programme carried out in Switzerland has demonstrated that the use of rapid post-mortem tests could significantly improve the efficacy of BSE monitoring, particularly if targeted on animals which die on farms or are sent for casualty slaughter. Since 1998, the Community has a BSE surveillance programme in place which is based on the examination of animals with clinical symptoms suggestive of BSE.
The Commission now proposes to replace that programme with a new programme where each Member State tests a representative sample of dead-on-farm and casualty-slaughtered cattle in its territory. Compared with the current monitoring, the sample size will be increased twenty-five to one hundredfold in each Member State depending on the size of the cattle population. I expect that the proposed new monitoring will provide significantly better information on the incidence of BSE in the Community than we have at present. I am also happy to be able to tell Parliament that these particular tests will produce a result within 24 hours.
We propose to test a minimum number of 65 000 animals per year in the whole Community, and the testing will start in January 2001. The proposed decision does not in itself have implications on the Community budget but that is an issue that will be discussed in the special veterinary committee next week.
I commend these proposals to Parliament which have been put through the Commission this afternoon.
Madam President, Commissioner, it will come as no surprise to you that I am not satisfied. I have quite a few questions. Parliament has been calling for the BSE test to be made compulsory since the BSE control committee. I have asked you time and again for quite some time now: do you not consider that making the test compulsory as late as January 2001 is too little by a long chalk and much too late, given that the BSE tests were assessed a year ago? Do you also not consider, Mr Byrne, that taking dead animals and sick animals is not good enough and that you will only get a proper overview, i.e. carry out proper screening, by testing one animal in every five, six or ten thousand to be slaughtered, depending on the BSE status of the Member State? Mr Byrne, if the only reason for this weak Commission proposal is the Member States' unwillingness to agree, are you prepared to tell the House which Member States refused to agree to a more ambitious proposal?
This particular proposal, as I have indicated, will be put before the SVC within the next week or so and, assuming that there is agreement there, it will get to the system much more quickly than envisaged. In the event that there is not a clear agreement, then of course the appropriate procedures that are laid down have to be complied with, that is to go through the Agriculture Council and so on.
Then, of course, the systems have to be put in place in Member States to enable this to happen, so that the dates that I have put on this are, as it were, a conservative estimate. It may very well be that it can happen in a shorter space of time. Furthermore, a number of Member States have already announced that it is their intention to bring forward their own testing at Member State level, and it may very well be that we are going to have Member States introducing these systems in a shorter space of time.
One must always bear in mind, however, that a system such as this will require not only legislative provisions to be put in place but the technical details will also have to be arranged. Tests will have to be available to ensure that the systems that are put in place are monitored and working properly. All this has to be put in place to ensure that we get the best possible results for the work that has been undertaken and for the expense that is incurred.
So the best possible date that I can predict for all this to happen and the best estimate that I can give for a commencement date having regard to all these factors is January 2001. But if Member States are in a position to do that earlier, so be it and so much the better.
Mr President, Commissioner, you have already partially answered the first question on samples. I have a second question for you. I am convinced that, with regard to the consumer, we would be taken more seriously by producers if we were also to do away with the slaughter of animals at risk and if we were to have the same legislation throughout the entire Community.
My second point, Commissioner, regards application in 2001. I feel it is necessary, in addition, to include the elimination of the emergency slaughter of diseased animals, so that only actual casualties are subject to emergency slaughter. Control would then be much tighter in the production sector, thus benefiting the consumer.
I fully agree that there is a concern relating to the high-risk offals and that is why I will be bringing forward proposals relating to the removal of SRMs. We know that there is a proposal there already and that will now be fast-tracked. I am hoping that this issue will be dealt with by the Agriculture Council in or about June, which will meet the concerns that are raised by the question.
Commissioner, we are particularly concerned because the decision that has been taken does not appear to be an adequate proper response to the anxiety of the consumers. The testing is not systematic or is limited to sick animals or dead-on-farm animals, and so we are in no way giving the impression of adopting a quasi-systematic, and hence reliable, approach with regard to meat quality and to the epidemiological policy which might be implemented.
You have just said that public health takes priority over employment and economic considerations. Do you not think that, in this instance, considerations of the costs of vaccines and money have taken precedence over consumer interests?
This particular proposal is targeted on, as you say, sick animals and animals that have been slaughtered as a result of emergency procedures, but it is not exclusively targeted on those. The reason why it is targeted on those animals is because that is where we are likely to get the best and most accurate information.
In addition, however, it must be borne in mind that there are proposals relating to the removal of SRMs, which add another layer of security for the consumer. Moreover you are aware of the proposals that are in existence relating to the control of animal feed containing meat and bonemeal.
So all these factors must be looked at together. It is not just one proposal that we are putting forward to you this afternoon as being the only answer to the protection of consumers in respect of the consumption of beef. There is a multi-layered response, there are many issues involved, and I have indicated a number of them to you this afternoon. I wish to assure you that there is concern to ensure the maximum protection of consumers in respect of the consumption of all food, including beef.
Mr President, Commissioner. I share all the concerns expressed by previous speakers. As a producer, it is in my interest to restore consumer confidence in the production of cattle and sheep and related products. My question to you, Commissioner, is this: so far, thank God, Austria has not had a single case of BSE. Will these tests also be carried out in Austria?
Yes, these tests will be carried out in every Member State, including Austria. Only by carrying out these tests in all Member States can we have the kind of security that we believe is necessary. Many of you have spoken about the need to put before anything else the protection of consumers, food safety and public health, and in those circumstances the scheme that we have devised for these tests is predicated on the basis that to acquire the most valuable and accurate information it is necessary to carry out the tests throughout the European Union.
Just in order to concentrate the minds of the Member States, can we ask what the Commission, and indeed the SVC, have concluded as a result of the tests which have been carried out in Switzerland with regard to the number of animals, either by number or proportion, which have entered the human food chain?
I have to say I am not in a position to read the mind of the SVC but this particular issue is going before the SVC next week, and of course my representatives there will advance all of the arguments that I have advanced to you this afternoon. You, Mr Whitehead, are particularly familiar with these. I expect and hope that the proposals will receive a welcome at the SVC and there will not be a need for the proposals to then go forward to the Agriculture Council.
But I regret I am not in a position to read the mind of the SVC. I hope that we will get a good response and I believe that from the contacts that we have had with some of the Member States, there is a real apprehension in relation to these issues, not least because of the finding of the one single case in Denmark very recently. That has tended to concentrate minds very considerably.
I have just a minor question to add to what Mr Daul and Mrs Lienemann have already said. What is to be done? Would it not be sensible also to eliminate the animals taken to the abattoir at the last minute, which are often likely to be infected? Surely it is better to take them out of the food chain?
My understanding is that those animals are normally taken out of the food chain.
My question to Mr Byrne relates to the recent report of the Food and Veterinary Office in Dublin on the incidence of BSE in France. This was a report which related to a period during 1999, but which came to the European Parliament and to MEPs not very long ago.
The findings of the report make extremely alarming reading. A large number of French departments - I think about 23 departments - had not apparently been monitoring for BSE in the cattle populations within their departments, although they were departments in which there were a large number of dairy cattle. The conditions and the controls in the abattoirs were such that one drew the conclusion from the report that it is perfectly possible today, 29 March 2000, that animals with BSE are still entering the food chain in France. This must be an issue of great concern to the Commissioner.
I raised this with the French Agriculture Minister, Mr Glavany, when he came to Brussels last week. He rejected out of hand the conclusions of the Food and Veterinary Office report and the findings of the inspectors. I would like to know what the Commission is doing about this. I realise that my question will be more properly posed to the Agriculture Commissioner, but Mr Byrne is responsible for food safety, and clearly there is a risk to the safety of food in France if the findings of the Food and Veterinary Office are accepted.
Could I therefore ask Mr Byrne what he is doing about this report?
This particular report came as the result of an inspection which took place in June last year. Following on from that, the report had to be written and evaluated and then discussed with the French authorities. That was done into the Autumn and I have been assured that the issues that were drawn to the attention of the French authorities during that exercise have been addressed substantially in the responses by the French authorities.
I have to say, in relation to reports from the Food and Veterinary Office, that I have had discussions with them about the reports and we are currently reviewing how the reports are done, how they are written and what information they contain. I was at a seminar in Dublin as recently as last weekend discussing these issues with the chief veterinary officers of the European Union and with the Food and Veterinary Office.
We have made a number of proposals and I am satisfied that when these proposals are put into place we will have met the Member States' concerns in relation to this and also, of course, taken account of consumer concerns.
I am satisfied that the French authorities have taken action. I would also draw your attention to the fact that recently Mr Glavany, the French Minister of Agriculture, announced his intention of putting in place approximately 40 000 tests of the type that I have been discussing with you here this afternoon to determine the presence of BSE and the levels of infectivity in France.
Aeroplane  "hushkits
The next item is the joint debate on two oral questions to the Commission by the following Members:
Mr Hatzidakis, on behalf of the Committee on Regional Policy, Transport and Tourism, on hushkitted aircraft (B5-0018/2000);
Mrs Jackson, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the hushkit issue (B5-0020/2000).
Mr President, I look forward with great interest to the Commissioner' s reply to this debate. The first question one wants to ask is: is The Financial Times accurate this morning in forecasting that the Commissioner is about to answer our questions by saying that only part of the noise regulation will come into force, the part relating to the European Union, on 4 May. We believe that what the Commissioner is going to say is that the part relating to third countries, which should come into force from 2002, will not come into force and will in fact be suspended.
The Environment Committee is the committee responsible within the European Parliament for the original regulation on aircraft noise and we have watched with some dismay the reluctance of the United States to accept that the European Union is within its rights to insist on bringing the regulation into force by the due date.
The background to this is from our point of view continued prevarication on the part of the United States' administration whose attitude has, in the past, given us insufficient guarantees that they are willing to negotiate seriously through ICAO to find a way out of our difficulties. The Environment Committee insists that we have every right, given the proximity of very many European airports to centres of population, to try to get lower noise levels from planes landing in Europe, no matter where they come from and who operates them.
Europeans should surely be able to legislate as they wish to protect the population of Europe, and give them the highest standards possible of noise protection. To put it at its crudest, how will we explain the situation to the people of Europe if, after 2002, they still hear noisy old planes from third countries, fitted with the hushkits we judge inadequate, clattering round our skies?
This is, of course, a difficult issue to discuss sensibly in a United States election year. We can understand that American politicians have little room for manoeuvre. I think, however, that the Commissioner may be about to announce to us that light is dawning and that we can see a way forward that will enable both sides to be satisfied and to allow sensible negotiations to continue for a global solution.
The first compromise put forward a little time ago seemed to many in the Parliament to be much too shaky. In effect the European Union would have suspended the whole regulation, and then the United States would have suspended its complaint to ICAO and negotiations would have gone forward. Or would they? The danger, it seemed to us, was that the European Union would have been left with absolutely nothing.
We look forward to what the Commissioner has to say, and I have to underline that it is very important that she should satisfy the Environment Committee and the Parliament, not least because if she is asking us to suspend the application of any part of the regulation, it will have to come through this Parliament by codecision.
Mr President, as rapporteur for the Committee on the Environment, Public Health and Consumer Policy, I have had no choice over the past few weeks but to get heavily involved in a conflict between the United States and the European Union that has got quite out of hand.
So what is the crux of the matter? In 1977, agreement was reached at international level to replace old and noisy aircraft with more modern and quieter aircraft. The problems started when the United States decided, on a unilateral basis, to phase noisy aircraft out at a faster rate. This was an excellent idea in theory, but in order to keep the high cost of this down, the United States started equipping obsolete and noisy aircraft with expensive engine-muffling systems, known as hushkits. However, this was nothing more than an expensive con, given that studies at airports have shown that these hushkit aircraft are still relatively noisy. One of the reasons for this is that standardisation is based on unladen aircraft. What is more, the international agreement of 1977 was never intended to artificially prolong the life span of aircraft due to be phased out, or to transfer aircraft from chapter 2 to chapter 3.
The regulation is important if we are to take the problem of noise pollution seriously. However, it would be better still if the United States and the European Union could conclude firm and reliable agreements on noise standards for aircraft. To this end, we need to conclude an agreement with the United States whereby we commit ourselves to a concrete schedule for phasing out the noisiest chapter 3 aircraft, including the hushkit aircraft. At the same time, we need to agree on international standards for new, chapter 4 aircraft. In addition, we must avoid having a situation where aircraft that have served out their time in America are sold to countries which can fly these noisy aircraft to European destinations. As an absolute last resort, we will have to develop our own European standard, but clearly that would be a second best solution.
Incidentally, there is no getting away from the fact that one of the key stumbling blocks in the conflict between the United States and the European Union, is that there is obviously no longer any basis for trust. This is evident from the mutual recriminations we are hearing. We need to restore this trust rather than fan the flames of suspicion.
On that note, I would like to ask the Council and the Commission how they propose to deal with this matter. The resolution that has now been produced by the Committee on the Environment, Public Health and Consumer Policy aims to clarify the position of the European Parliament. We need to find a way out of this impasse. There is willingness to do so on both sides; what we need now is to see this in action.
Mr President, as has become clear we asked that question because Regulation (EC) No 925/99 on the reduction of aircraft noise must enter into force very soon, while in the meantime there are ongoing talks between Mrs de Palacio and the US, which has found the regulation, which was approved by the Council and Parliament, disturbing and is calling for its withdrawal and suspension.
As is clear, the regulation was adopted in order to protect the environment and the public. At the same time, however, it seems that the regulation affects the interests of the American aircraft industry. To show good faith, the Council and Parliament postponed the regulation' s entry into force by one year. Despite our positive attitude, the Americans for their part have shown supreme arrogance especially towards the European Parliament, calling as I said earlier for the regulation to be withdrawn at first and then, as a slight concession, speaking about indefinite suspension.
As we know, Mrs de Palacio was authorised by the Council of Ministers to negotiate with the US. I have no doubt that aside from being lengthy, those talks were also difficult. A time came when it seemed that some progress had been made, though far from anything that could be considered satisfactory, but in the end even that slight progress has vanished in the last few days, since the US has petitioned the ICAO under Article 84 of the Chicago Convention against the European Union concerning the regulation whose purpose, as I said, is to protect the environment.
For our part, we wish to make it abundantly clear that we have no desire to create tensions with the US. We do not want a trade war, we want no problems in our relations, and we regard them as allies and friends. However, as they themselves would say, they must understand that 'it takes two to tango' .
Our position, then, is as follows:
firstly, our strategy must aim for global agreement on much stricter standards on aircraft noise;
secondly, if there is no agreement, then it is clear that the European Union will have to act unilaterally;
thirdly, we consider that the position of the United States, calling for withdrawal of the regulation or indefinite suspension of its implementation, is totally unacceptable;
fourthly, we welcome the progress made within the Committee on Aviation Environment Protection towards gradually phasing out any noisy aircraft in circulation today;
fifthly, we oppose any further delay in the regulation' s entry into force for aircraft of the Member States, and this because we regard the issue as an internal one and we cannot consider the Americans competent to determine what we do about our own aircraft,
and sixthly, we are prepared to review Regulation (EC) No 925/99 on aircraft registered in third countries provided, however, that in the interim agreement is reached within the ICAO on new standards.
If good faith prevails, that agreement can become a reality. Meanwhile, however, there is no reason to suspend the regulation for third-country aircraft, for the very simple reason that the regulation concerning such aircraft only enters into force in 2002. In that sense I cannot understand the insistence of the US, who continually talk about the suspension of our own regulation. And, of course, we believe the US ought to withdraw their petition to the ICAO under Article 84 of the Chicago Convention, because that kind of action blows the spirit of cooperation sky-high.
Mr President, I want to conclude with two respective observations. The first is this: it must be made clear who is negotiating on the US side. We know who our negotiator is, it is Mrs de Palacio, and to date she has proved a very good negotiator. As for the other side, it is not clear who the negotiator is. This is preventing us from having a stable position from the US, and is also thwarting our own efforts. The second observation is this: the US must understand that the European Parliament is no longer the body it used to be, in previous decades. It is now a powerful body. So they must understand that besides the Council, they must also talk to Parliament and take its views very seriously, because without Parliament there can be no progress. So if they want us to help them, they must first help us, they must first contribute towards progress by showing goodwill. With these thoughts, therefore, I would like to ask the Commissioner and the Council what their positions are.
Mr President, ladies and gentlemen, one thing is crystal clear: on 4 May, the 'Hushkits' regulation enters into force in the European Union. That is all we know for sure. From then on we will have to see how we can carry on negotiating with the United States.
The objective of this regulation is very clear: to achieve compliance with what has been agreed within the ICAO, that is to say, that the aircraft landing at our airports genuinely conform to the noise standards of the ICAO. This regulation has no further intention, but I believe we need to be more ambitious. The current standards, as Mr Blokland has reminded us, date from 1978. Since then, world aeronautical technology has made great advances. Today, the noise levels of current aircraft can sometimes be 20, 40 or even 50 times lower than those of older aircraft.
It is therefore a question of achieving new noise levels as international standards within the ICAO. In this respect, we need to cooperate with the Americans who, after all, are our friends and allies.
The fact that this regulation will enter into force soon does not mean that we do not have to carry on negotiating with the Americans with the aim of improving the situation with regard to noise standards within the ICAO. What can we negotiate? We can negotiate two things:
Firstly, we are going to seek higher international standards within the framework of the ICAO, we are going to cooperate within the ICAO and we are going to seek a common objective, which will be to reduce noise at airports even further and thereby achieve lower noise levels, by applying more modern technologies, with a phasing out period for the most noisy aircraft with the establishment of a chapter 4.
Secondly, the Americans must suspend their complaint to the ICAO in accordance with Article 84 and we - this is something we could negotiate - could suspend the part of the regulation which refers to third country airlines; but certainly not in reference to European airlines, since that regulation enters into force on 4 May. In other words, with regard to European airlines, there is nothing more to say: we can only negotiate with regard to third country airlines - for which we have some leeway until 2002 - and we would have to suspend that part. Obviously, when we reach a new agreement within the ICAO, the Community standards will be adapted to the new ICAO standards, which, in any event, will be better than those laid down in the present regulations.
Ladies and gentlemen, Mr Hatzidakis asked me who we are negotiating with and Mrs Jackson reminded us of the meeting they have had with Mr Slater, the Secretary of State for Transport. I have negotiated with many people from the United States administration. The only problem is that what is required - and I hope that at some point we will obtain it - is not only negotiations but also the confirmation that the preliminary agreements reached with the particular negotiator on duty receive the backing of the United States administration.
I have kept you informed promptly and with complete transparency throughout all this time. I am not going to expand on what the stages have been, since you are perfectly familiar with them. The last took place on Monday, with Mr Slater. Agreement could conceivably be reached on the basic ideas which I presented to him, and we will continue to work on it. Therefore, Mrs Jackson, what the Financial Times said is not true at all. Only if there is in agreement on the other aspects would I come to Parliament to ask for your support for a postponement with regard to third country airlines, for a suspension of the provision of the regulation in this specific respect.
I hope that, between us all, we can reach this agreement.
. (PT) Mr President, ladies and gentlemen, I have just listened to the Commissioner' s speech and I would like to inform Parliament that a meeting of the Council of Transport Ministers was held yesterday. This issue was, of course, discussed at that meeting, which gave its full and unanimous support to the outstanding way in which the Commissioner has carried out this work and has conducted negotiations with the United States of America.
I would therefore like to echo the Commissioner' s words about the Commission' s strategy for progressing this issue and to inform the House that in accordance with the opinion of the Council presidency and also of the Commission, this matter was discussed as part of a wider issue which we wish to address in this Chamber today, which is an area of fundamental importance for the future of Europe. That area is air transport and the environment, and how to overcome the challenges of sustainable development. The Council also heard a Commission communication on this subject yesterday, and I believe that it is becoming crucial to ensure that the hushkits issue is incorporated into a broader strategy for building a new Europe in this area.
If you do not mind, Mr President, I would also like to give a very brief account of the conclusions reached by the Council yesterday on this matter, including the issue of hushkits.
Firstly, there is the development and early implementation of international noise standards, a decision that will be taken at the ICAO Assembly in 2001, as well as the establishment of transitional measures for phasing out the noisiest aircraft, which must meet the concerns of regions with higher environmental standards and those which suffer most from noise pollution.
Secondly, the introduction of economic incentives to reduce the environmental impact of various aviation operations, bearing in mind the need to avoid distortions of competition, the special nature of operations involving peripheral locations, and the contribution of voluntary agreements with the aviation industry.
Thirdly, development in the future, in accordance with the principle of subsidiarity, of guidelines for the sustainable development of airports, as an objective basis for the measures to be adopted by the competent authorities, taking into account the needs of communities living close to airports. It was the Council' s opinion that the measures to be adopted should, at the same time, ensure that a high level of safety is maintained, that there is fair competition, that the transport system works efficiently, and that there is equality of access to transport systems, taking account of the diversity of situations in the Union' s various Member States and regions, and above all, the requirements of economic and social cohesion. We believe that the issue of hushkits should be seen in the context of these principles, as otherwise we risk making the mistake of restricting ourselves to a single problem, although it is a serious one and one on which we must be firm. And we are being firm. The Commission is being firm and the Commissioner has stated here today that the regulation will come into force on 4 May. We must also be realistic, however, and create conditions in which the negotiations that the Commissioner is taking forward can succeed. To this end, the Council yesterday unanimously agreed upon the flexible framework essential for reaching agreement in these negotiations. Negotiation is the art of compromise and not the art of imposing one' s will. The United States cannot be allowed to impose their will - but neither can we. The presidency is convinced that we will achieve results and, once again, I would like to state before Parliament that we have complete confidence in the work that the Commissioner is carrying out. I feel sure that the formula that is reached will also have the support of this House, as it must if this problem is to be resolved once and for all.
Mr President, the regulation we are discussing today dates back to 29 April last year. Parliament was unanimously in favour of this regulation at the time. The regulation was intended to provide EU legislation which would ensure that certified supersonic civilian aircraft are subject to new environmental stipulations.
I therefore make no secret of the fact that I took great exception back then to the decision to defer the regulation. What is more, this deferral of the measures proposed by the EU came about at the request of the United States government, under threat - I might add - of an official complaint.
The negotiation process attending this regulation, which ensued at the request of the American authorities, was a drawn-out uphill struggle. I would like to offer my compliments to the Commissioner responsible, Mrs de Palacio, in this connection. She acquitted herself of her task admirably and gave her all to the matter at hand. In other words, we were not obstructive but we were firmly united in our willingness to introduce a regulation; under the terms of which, I might add, the United States would, in any case, have two more years in which to complete the phasing-out process.
I will also be speaking for many of my fellow MEPs when I say that we will lose credibility in the eyes of the electorate and the grassroots support if we spend tens of millions of guilders in our own Member States on pulling down and insulating housing in the vicinity of civilian airfields, whilst neglecting to tackle the root of the problem in an effective manner. I believe it is unacceptable that the people of Europe continue to be exposed to noise levels which are damaging both in financial terms and to health. That is why the PPE-DE Group intends to show a united front in its support for our own resolution, and hence for Mrs de Palacio' s policy. I also call upon the United States again to take our European legislation seriously.
I did become a little perturbed on hearing the President-in-Office of the Council say that new conditions were introduced yesterday. I wonder what he actually means? It is either one thing or the other. The regulation should come into force now as far as we are concerned. After all, there is no conceivable way in which you can start dreaming something else up. That would be absolutely out of the question because we are past the adoption stage. Things went wrong on the legislative front last year as it was. If the European Parliament had approached the European Court of Justice at the time, then it would have been proved right. I have a feeling there is a little bit of backtracking and outmanoeuvring going on, which is completely unacceptable in a case such as this. We must support our Commissioner and honour the legislation that we ourselves have adopted.
Mr President, I should like to have begun my intervention with the title of a play by Shakespeare: 'Much ado about nothing' , but unfortunately it would be totally unsuitable. There is much ado about a great deal. However loath I am to put things a little more into the right context, thereby perhaps disassociating myself somewhat from the President-in-Office of the Council, the point is: we are not talking about the environment here, which I am otherwise quite happy to discuss, as you well know, we are talking about health. What we are discussing today has very little to do with legislation on transport or the environment; on the contrary, we are legislating to protect people. Every scientist in the world, including the USA, has established over recent years that noise makes people ill. Noise makes people ill and therefore not only injures and stresses people themselves, it also damages the community as a whole, i.e. the national economy. That is something which many of us here wish to bear in mind, which is why we tabled this legislation. That is the only reason. That is what we wish to bear in mind, irrespective of the fact that, otherwise, we are, of course, always happy to integrate transport policy into other policy areas and environmental policy into transport.
The legislation is in force, as everyone has said here today and, commendably, the Commissioner too has again made that quite clear. The last few times I have listened to you, Mrs de Palacio, I was most impressed by the very clear, very logical and very decisive manner in which you conveyed that. I welcome that and I congratulate you.
The legislation is in force and I therefore wonder what the Council of transport ministers discussed yesterday. Basically, it has nothing to discuss, unless it wants to submit new legislation to us, which is obviously not the case. Mrs de Palacio said earlier that she will need Parliament' s support at some point for the second part of the regulation, the part relating to third countries, including the United States, South America and the countries of eastern Europe, i.e. all countries outside the European Union. That is the part which is due to enter into force in April 2002. But if you approach us, Mrs de Palacio, and want us to defer this part, then I think you will need to offer us more than you have at the moment, as you well know. If you go back and negotiate, then one thing must be made clear and I hope and believe that the House is relatively united on this question: it must be clear that we need a declaration of unequivocal standards.
We must be clear and united on where we want to go and what the ultimate goal is. I am not haggling over six months, but I do want clear objectives and we must have a clear timetable. If - and I say this now completely off the record, insofar as I can in a minuted debate - if, rather than April 2002, it were September 2002 or even January 2003, I would be the last to make a song and a dance about it, but I do want a clear, binding timetable to be adhered to by everyone concerned, including the USA. Once we have all this, then I should like to see it go through the general assembly of the International Civil Aviation Authority, the ICAO, in September.
If it goes through in September of next year, then we still have enough time to suspend the regulation. I am not prepared to consider a suspension without the conditions which I have just formulated. If that is, nonetheless, what you come to us with, then it will be possible, but it will have to go through the normal legislative procedure and then you will need Parliament' s support - even the United States of America must understand that - and then perhaps we can finish at the end of the day with another play which Shakespeare might have called "No ado about anything" !
Mr President, Mr President-in-Office of the Council, Commissioner, I actually think it is a shame that you have had to invest so much time and energy in this issue, because as Mr Blokland said, we are spending all our time looking back at regulations from the seventies instead of looking to the future. I think that is a particularly sorry state of affairs. We must bring the new standard into force as soon as possible. It is in our interests to do so, but what we are lacking is commitment on the part of the Americans. That much is clear.
They have not given us their commitment, that is what makes us so suspicious. They have given it to us so often. On so many occasions they have half committed themselves and then backed off again, and so on and so forth. As far as I am concerned it is clear that the suspicion derives from the Americans' lack of willingness to commit themselves to something that is inevitable. Only when they actually sign on the dotted line to this effect will we in the Union be able to help to move the situation on. We should not turn things round.
Yesterday we had a talk with the American Minister for Transport. It was my impression at this meeting, that in common with ourselves, Mr Slater is of the opinion that the hushkits are an issue of secondary importance which stands in the way of far more important issues, and that we must put this matter to bed as swiftly as possible. But there is a huge amount of suspicion on their side too. And so I think that it is time for a clear signal; but it must come from them in the first instance. What we need to hear from them is that they want to find a solution, not behind closed doors somewhere, but officially, on paper. It is not acceptable for them to ask us to defer our own regulations. Their future commitment depends on whether or not we are willing to defer. The complaint they have filed with the ICAO is in fact uncalled-for blackmail. I believe they should withdraw it. Mr Hatzidakis has said that it should be withdrawn and you have said that we should defer. I have tabled an amendment to the effect that they should definitely withdraw the complaint. I think we need to word what we currently have on paper a little more strongly. What is worthy of admiration, in my view, Commissioner, is that you are presently taking the same line as Parliament and, it would seem, the Council. That being the case, I think our position is stronger than that of the Americans at the moment, and we must do all we can to keep things that way as far as possible.
Mr President, ladies and gentlemen, an American firm called Pratt and Whitney is still producing the so-called Hushkits. These are engine-mufflers for old and grimy aircraft that are mainly bought by developing countries and Eastern European countries. Parliament and the Council have decided that from 4 May onwards, the number of these noisy American machines permitted to land on European airfields will be frozen. This one aircraft firm obviously has such a strong lobby that the Clinton administration unquestioningly does its bidding. The US government has threatened to prohibit Concorde from landing in the US if Europe does not revoke this decision.
This threat came as such a shock to the fifteen Ministers for Transport and the European Commission, led by Commissioner de Palacio, that they wanted to make concessions to the Americans. Fortunately, Parliament has the power of codecision in environmental matters. That is why these concessions were not made.
What happened is that the European Commission, mainly under pressure from Parliament, did not make enough concessions to the US government. That is why the Clinton administration decided last week to lodge a complaint about Europe with the ICAO. That was a big mistake. Ultimately, the US could even have Europe thrown out of this organisation. But we need not worry on that score, for it would then be much easier for us to push stringent environmental standards through. The situation is bound to simmer down in time though, and it will not come to that. Discussion will be less heated once the American presidential elections are over.
The political conclusion reached by my group is that Europe must frame its own policy when it comes to the noise and environmental pollution caused by aircraft, both new and old models. This is the European position we must thrash out in our negotiations with the Americans, particularly in view of the international negotiations due to take place in September 2001.
If we are to reach a compromise with the Americans, then surely the minor problem of the hushkits can be resolved as part of the overall package.
Mr President, we want to put a stop to the noise we have to endure in the vicinity of airports in Europe. Keeping noisy aircraft out is one way to achieve this. We were right to lay down regulations to this end in the past: regulations that are better than those in other parts of the world and that imply a break with the era of the Tupolevs, Concordes and old, noisy aircraft with engine-mufflers.
In the US, the importance of profit still far outstrips that of the people and the environment they live in. One way of making a profit is to carry on flying old, noisy aircraft, or to sell these aircraft on to future Member States of the European Union. In retrospect, we have to admit that Europe sent out the wrong message to the US a year ago. We thought that postponing our own measures would help us to reach rapid agreement on restricting noise levels world-wide. The Americans, on the other hand, thought that we were no longer taking the matter quite as seriously and that we would be satisfied for the time being with less stringent noise level standards.
We have since learnt that there is no prospect of us reaching agreement either rapidly or easily. We can no longer harbour illusions about swiftly reaching an accommodation with the Americans, this year being election year. We may want to avoid a trade war at all costs, but what we are doing is likely to lead to precisely the opposite.
We now have a choice between caving in to the United States or standing by the stringent demands that we drew up earlier on. It is no disgrace if the European Union continues to push for more stringent regulations than the US or the ICAO at international level. It is regrettable that in the run-up to this debate some individuals once again conveyed the impression that reaching agreement with the Americans is more important than environmental protection. I can only hope that any misconceptions arising from this will not stand in the way of us bringing clarity to the situation at tomorrow' s vote. Europe must be prepared to consult with America on joint, stringent environmental standards in the short term, but must not accept delays or give in to short-sightedness.
Mr President, in my opinion, Commissioner Palacio is completely right to uphold the European position against the United States. This is not the first time that our positions, laws and regulations have differed from those of the United States. Consider the example of genetically modified organisms. If we want to maintain our sovereignty, we must do so in every area, including this one.
Now, I feel that the issue here is not which devices should be used in aircraft to reduce noise, for standardised procedures exist to control the levels of aircraft noise, but that the important thing is for the noise limits not to be exceeded. It does not matter whether this is achieved through the use of modified afterburners or other types of engine mufflers. What is important is that the limits which have been set to protect our communities are respected and that their observance is enforced by the competent bodies.
Mr President, Madam Vice-President, Mr President-in-Office of the Council, I am happy that we are here together today, after all the discussions over recent months, and can confirm that all three institutions - the two legislative institutions and the Commission as the proposing authority - take the view that the regulation has to enter into force in May of this year. No other course would be possible, because there is no legislative process which is fast enough to allow further changes to be made in May. What is crucial in our view is that noise protection regulations are right for our people, that we must protect people in the vicinity of airports and that American interests have not, in any case, been affected thus far. Individual interests of American companies may be affected, but the regulation does not enter into force for aircraft registered in third countries until 2002, which is why we must bite our tongue somewhat and choose our words carefully, Mr President-in-Office.
I wonder if we should abolish this regulation as far as third country aircraft are concerned. It has not even entered into force. It is on the statute books but will not enter into force until May 2002. Why should we abolish it? I think that we should begin with a legislative procedure at the end of the year. Once agreement has been reached on global standards in the ICAO working parties, we can start to adopt these global standards in our regulation insofar as it relates to third country aeroplanes for the year 2002. If, during the course of the legislative procedure, which takes six months or a year, we receive an indication in September that these standards have also been adopted by the general assembly of the ICAO as they stand, we can conclude the legislative procedure well before May 2002. This was also what my fellow member was asking. We should not begin the legislative procedure under the slogan "suspend" but under the slogan "adaptation to new, jointly-agreed standards" . In this respect I think that Mr Slater should put his money where his mouth is, as we say in Hamburg. It is not enough for him to say that he wants to agree with us; as the Vice-President has called on him to do time and again, he must also say what noise reduction quality standards he wants to agree on. On that basis, Madam Vice-President, you continue to have our full support.
We admire you, because the Council has gone on the attack time and again, saying you should draw up a legislative proposal right away and give in to the Americans. You rightly said, the Americans are our friends but we will not be blackmailed when it comes to our own environmental protection. Stand by your guns, Madam Vice-President! If the Americans approach us on this matter, we are perfectly able in principle to start the legislative process the day after tomorrow. But I would advise that we wait for the first working results from the ICAO working party on noise protection regulations. Then we can start on a sound legislative process in the interests of all our citizens, because we want global standards which are more stringent that those we have had in the past.
Mr President, Mrs Roth-Behrendt quoted from Shakespeare in her contribution and I would like to quote from Hamlet' s soliloquy: whether it is nobler to suffer the slings and arrows of outrageous fortune or by opposing end them. As chair of the US delegation here in this Parliament, I am only too well aware of the many slings and arrows of outrageous fortune that make up the trade disputes between the EU and the United States of America. But having said that, it is important to get each trade dispute in proportion. Every one of us would want to welcome the small indication of progress that comes after the meetings with Secretary of State Slater and Ambassador Morningstar. I say this knowing full well the massive pressures there are upon Congress in an election year. I do not want to be too critical, we know only too well as parliamentarians about electoral pressures, but it is worth saying that the pressures in the United States are not so much from the citizens, from the voters, but from the big business backers of both parties and both campaigns and that makes an enormous difference.
The Commissioner and others have outlined the basis of possible discussions. I will not go through all those again, but just say that there is a need not only for a timetable to agree stringent noise standards but also to agree a timetable in which they should be implemented. Mrs Roth-Berendt has mentioned a target with which I will concur.
I want to make one other brief point, because this dispute highlights the need for earlier and more forthright discussions about the many issues over which there are disagreements. The delegation for relations with the US is planning, as you probably know, a transatlantic legislators' dialogue using video-conferencing techniques so that we can discuss and understand - and clearly the Americans need to understand - what the powers of this Parliament are, the positive powers and also the negative powers and also the importance of timing in our joint negotiations. We need to learn lessons on both sides but I very much hope that even at this late stage there can be some sort of resolution.
Mr President, I strongly support the resolutions that are on the table before us. I do so not only because of the importance of the hushkits issue itself, although no one should underestimate the huge disturbance and the very real and significant health impacts from noise, but also because it establishes the principle of Europe setting its own regional standards. The hushkits issue is also widely seen as a first case of how aviation issues will be dealt with in the future by the new Parliament and the new Commission.
It is very clear that ICAO standards need to be seen as a floor, not as a ceiling. It should be quite possible and right to go beyond them. This is a critical case because it is about how we face hard decisions about how to begin to make a deeply unsustainable industry a little less damaging. It is about how we put into practice the Treaty of Amsterdam on integrating sustainability concerns into all policy areas, even the very difficult ones.
I wonder if we can use this conflict and these negotiations with the US to enter into a broader discussion about a proactive global environmental policy on air transport more generally. Hushkits are important but noise pollution is only one aspect of the environmental damage from the airline industry. It is the fastest growing source of greenhouse gas emissions and we know that it is deeply unsustainable. We need to be looking towards a new policy architecture to deal with all these questions.
Mr President, I have problems with the genesis of Regulation 925 of 1999 to which the resolution before us refers. It was voted through the last Parliament without any debate. It is contrary to the principle of non-discrimination. It offends against the fundamental requirement for reasons under Article 253 of the Treaty in that there is no explanation at all in the regulation for the use of the bypass ratio of an aircraft engine as a criteria when internationally approved noise and emissions standards certification for aircraft engines already exist. It is contrary to the principle of proportionality and, most importantly, it is contrary to the rules of the WTO which require the use of performance standards, not design standards, as is the case in this regulation.
In whose interest was it to depart in this piece of fast-track legislation from tried-and-tested procedures and the practice of using objective performance criteria for environmental standards? This legislation rolls out the proposal made by Airbus at an Airbus-hosted meeting in Toulouse on 29 and 30 September and 1 October 1997, effectively commercially sponsored legislation. At that meeting the Members of the European Civil Aviation Council (ECAC) present were told by their legal advisor that they could not proceed under the ICAO Agreement as requested by Airbus and so Airbus persuaded the Commission to legislate where ECAC could not.
We now have legislation which threatens another transatlantic trade war - but that is another issue - which does not respect best environmental practice with performance criteria and which - surprise surprise - excludes aircraft using a modern US manufactured engine while permitting the continued use of the Rolls Royce engine which conveniently has a bypass ratio of 3.1.
Yes, Mr President, noise pollution affects 20% of our population, and 0.01% comes from aircraft. I fully support the necessary standards to protect the health and quality of life for our citizens. The strictest possible criteria to reduce noise and emissions from aircraft engines can only be achieved however by using performance criteria and not design criteria which is commercially sponsored and fast-track in anti-competitive legislation.
Environmental legislation based on design criteria, I put it to you colleagues, is without precedent, and for good reason. I would ask with respect that the Commissioner, in the interests of probity, satisfy herself fully as to the genesis of this regulation in question to ensure the impact of its roll-out on the aviation industry world-wide. I do not care whether it is America, Europe, China or Mars - world-wide is equitable.
Above all, it should serve as well as possible the important environmental objectives it purports to achieve. I fully support the objective of the regulation and we must agree on a timetable to implement noise standards, but it must be one based on objective performance criteria and not design criteria. The integrity of this House demands detailed answers to questions which raise major doubts about aspects of a regulation upon which the motion before us is based and on which we will be asked to vote tomorrow.
Mr President, ladies and gentlemen, I think Mrs Doyle cannot have examined the genesis of the actual situation, as we have debated this issue on several occasions in this House. I cannot imagine, Madame Doyle, that the Council was unanimous and this House almost unanimous in taking a decision based solely on the Airbus defence. No, there are thousands of residents living in the vicinity of airports who suffer considerable noise pollution. Obviously, this regulation offers them the best protection as things stand at present under current international legislation.
Secondly, Mrs de Palacio, Mr Coelho, in my view, the postponement of one year served no useful purpose, for the simple reason that American interests - and when I say American interests I mean the interests of one section of American industry - are clearly interests which run counter to the general improvement of standards, even more so in the case of 'hushkits' . There are only two things that will cause them to shift position: pressure from the European Union or pressure from their own public opinion for, unfortunately, the United States is a vast territory and the environs of airports are less badly affected than the territories overflown in Europe, which is, by virtue of its geographical layout, affected more seriously by such constraints. American opinion will therefore only be shifted significantly in turn if we first make it known in our capacity as Europeans.
My regret is that this year' s postponement may have been seen by our partners as indicative of weakness in our position.
Let me tell you, then, Mrs de Palacio, Mr Coelho, that we want to see firm negotiation. There are no grounds for suspending regulations. We might at best revise them, but we could do so only in one instance: if an international agreement makes it possible to improve the situation and to draw up an overall framework agreement. An overall framework does not mean evading the issue, as I began to doubt upon hearing the views of the Council. Do we in fact all agree on the idea that the framework agreement should apply to standards on sound levels and should not seek to cover too wide an area, which would tend to force us to accept a number of compromises regarding sound levels, at the expense of some other type of pollution, which probably deserves our attention, but not so much so as to warrant our ceding our argument.
Mr President, Commissioner, as you know, I live in Bilbao, a city in the Basque country which, like other European cities, is very densely populated. Our airport is very close to housing and, like 20% of Europe' s citizens, we suffer levels of noise from aircraft which health experts consider to be unacceptable. On 29 April 1999, the European Union adopted a Council regulation with a view to controlling and reducing the noise produced by subsonic aircraft engines, limiting in due course the use of silencers, which do not resolve the problem completely, and helping airlines to update their fleets with new generation aircraft which create less pollution.
This has pleased the powerful American firms, as aircraft manufacturers, but at the same time harms them because they are also owner-investors in thousands of leased aircraft in all the countries of the world. Since these aircraft are antiquated, it would be difficult for them to operate in Europe. Neither has the European Regulation been popular with the American manufacturers of aircraft engine silencers known as 'hushkits' and, therefore, the United States has announced commercial, financial etc. measures against the European Union unless we delay the entry into force of our regulation.
I understand that we must not be inflexible. We must offer an opportunity for dialogue and understanding, but in order for this to happen, the United States must agree to adopt certain approaches. At the next assembly of the ICAO, the United States must commit itself to the adoption of a new and more restrictive standard for aircraft noise, as well as to withdrawing its complaints and coercive measures. Only under these circumstances could we accept a delay in our regulation for third countries.
Mr President, the British delegate has just spoken using Mr Bowe' s speaking time. I would be more than pleased to present her with the documents I received from Commissioner de Palacio, which weaken her story, so as to enable her to have another look at them, and so as to avoid her bringing the whole Parliament into disrepute.
I think, Mr Blokland, you could have done that without actually announcing it to Parliament, but never mind.
Mr President, like most of the other speakers here, I see absolutely no reason at all for any kind of immediate suspension, or urgent suspension, of the hushkit regulations. There are regulations, we put them in place. I was here at the first reading in the Parliament in Strasbourg. There were not very many of us here, a lot fewer than there are today, when we introduced these regulations in the first instance.
They are good regulations. There are going to be useful regulations and they are going to bring positive benefit to the people of Europe. That does not mean though that you should not negotiate. I was fortunate to have an opportunity to talk with Under-Secretary Slater yesterday along with a number of my other colleagues. They seem to be reasonable people who would be willing to talk reasonably with you about a better, long-term solution. We know there are better long-term solutions because we know our regulation applies only in Europe. Although it may have some spillover effect in the not too far distant future to third countries, we are not having a world-wide effect.
Your objective, Madame Palacio, is to get that world-wide effect. Your objective is to make absolutely sure that whatever agreement you come up with with the Americans secures new controls on aircraft noise world-wide out of ICAO in a clear timescale. It is not just a question of agreeing to the controls and the levels but also a timetable for implementation that makes us happy and satisfied in this Parliament. That is the mandate we are giving you here today. That is what we would like to see you come back with at some time in the future.
In the meantime though, enforce and implement the regulations as we expect them to be enforced and implemented. Tell the Americans that if they want to talk in an atmosphere of confidence and trust and goodwill, the first thing they can do is to suspend their Article 84 complaint in ICAO. They do not have to withdraw it, they do not have to take it away, they just have to make sure it does not go on the agenda of the next meeting. Suggest that to them, Madame Palacio. Start the negotiations and then come back to us with a reasonable compromise.
Mr President, it is clear: everyone has a right to peace and quiet. It is essential as far as public health is concerned. Mrs Roth-Behrendt was quite right to point this out. The problem of noise pollution caused by aircraft is an important political issue, and this is also the case in my constituency in Flanders. We have some serious problems to contend with on this score, such as the extremely noisy aircraft that land at the airport in Ostend. The people in my country are also affected by the problems associated with the noisy night flights into Zaventem.
There are four points I would like to bring out in this debate. Firstly, there must be a concerted, world-wide effort to produce more stringent noise standards for aircraft. Secondly, progress must be made in the gradual phasing out of the noisiest aircraft. Thirdly, our own Regulation 925/1999 on hushkitted aircraft must come into force in undiminished form. The fact that we deferred it for a year under pressure from the Americans is a scandal in itself. It was good to see the European Parliament put up a fight there. I welcome the position adopted by Mrs de Palacio, and I am pleased that the regulation will enter into force on 4 May. That is a positive development. Fourthly, I support Mr Sterckx in his analysis, when he talks about mutual distrust between the United States and the European Union. Mr De Roo was right to point to the pernicious influence exerted by the firm Pratt and Whitney. The ball is now clearly in the Americans' court. They must withdraw the complaint they filed under Article 84 of the ICAO. I support the resolution that we are to vote on tomorrow and I appreciate the constructive approach taken by the Commissioner.
Mr President, first of all I wish to thank all of you for your speeches and especially the Portuguese Minister for Transport, the President-in-Office of the Council. Yesterday we discussed this matter and I received the full support of the Council, for which I would like to publicly express my gratitude.
Ladies and gentlemen, it should be made abundantly clear that our ambition must not be to conform to the 'Hushkits' Regulation, to the regulation on silencers. The regulation on silencers means nothing more than implementing the noise levels of 1978 and we are in the year 2000. We must go further. We must reach an agreement within the ICAO, and to achieve this, the support and cooperation of the United States is essential. The United States should not be the only country with which we cooperate, but we certainly must cooperate with the United States and with the United States in particular.
We must move beyond what has been reactive behaviour, that is to say, behaviour that has worked on the action-reaction principle, and move towards an approach which is ambitious and which looks to the future. In this respect, there are two issues we should be discussing: in domestic terms, we must talk about the communication on air transport and the environment which Minister Coelho referred to, which we discussed yesterday in Council and which involves many other things, apart from simply noise, such as emissions, and a series of other issues. With regard to the United States, we must try to find a form of cooperation that goes much further than current cooperation within the ICAO.
We must try to create a common transatlantic aviation area which is a regional area in which we can achieve greater integration of the markets on each side of the Atlantic, because it is a geographical area with similar levels of development and which has the highest level of air traffic in the world. Clearly, the tensions and confrontations involving the 'Hushkits' issue hinder this type of action. We must therefore try to reach an agreement which will allow us to overcome the current situation of conflict.
I wish to make it very clear that the regulation on silencers comes into force on 4 May for European airline companies. There is nothing more to say about this. We have proposed to the Americans that, if they consider the definition of 'bypass ratio' to be a form of discrimination - and we think it is not - that we try to find a different definition. However, the United States have not wanted to enter into this type of discussion.
The regulation comes into force for European airlines on 4 May. Nevertheless, ladies and gentlemen, if we could reach an agreement with the United States to act jointly, in order to obtain lower levels and greater requirements in terms of aircraft noise emission, I would be prepared to make a proposal to this Parliament and the Council to suspend the provisions of the current regulation with regard to third countries.
As Mr Sterckx has said, we must overcome any mutual distrust, we must overcome situations of confrontation and I believe that a gesture of this type, if backed on the American side not only by this commitment but also by the withdrawal, or even suspension, of Article 84 of the ICAO Convention, would be valuable if, in exchange, we manage to move forward together to achieve better international standards which will also be applied here in Europe, and which will allow us to go much further than we can go with this regulation on silencers at the moment.
That is all. Thank you very much, Mr President. I would like to thank you once again for your support and I would like to thank the President-in-Office of the Council on Transport and the Council on Transport as a whole for the answer they gave me yesterday.
I have received one motion for resolution from the Committee on the Environment, Public Health and Consumer Policy pursuant to Rule 42(5) of the Rules of Procedure.
That concludes the joint debate.
The vote will be taken tomorrow.
Mediterranean policy
The next item is the joint debate on twelve oral questions on Mediterranean policy by the following Members:
Napoletano, Sakellariou, Obiols i Germà, Naïr, on behalf of the PSE Group, to the Council (B5-0015/2000);
Napoletano, Sakellariou, Obiols i Germà, Naïr, on behalf of the PSE Group, to the Commission (B5-0016/2000);
Rutelli, on behalf of the ELDR Group, to the Council (B5-0202/2000);
Rutelli, on behalf of the ELDR Group, to the Commission (B5-0203/2000);
Morgantini, on behalf of the GUE/NGL Group, to the Council (B5-0204/2000);
Morgantini, on behalf of the GUE/NGL Group, to the Commission (B5-0205/2000);
Queiró, Muscardini, on behalf of the UEN Group, to the Council (B5-0210/2000);
Queiró, Muscardini, on behalf of the UEN Group, to the Commission (B5-0211/2000);
Fiori, on behalf of the PPE/DE Group, to the Council (B5-0212/2000);
Fiori, on behalf of the PPE/DE Group, to the Commission (B5-0213/2000);
Bautista Ojeda, on behalf of the Verts/ALE Group, to the Council (B5-0214/2000);
Bautista Ojeda, on behalf of the Verts/ALE Group, to the Commission (B5-0215/2000).
Mr President, great is the frustration and disappointment of the European Parliament, almost five years on from the Barcelona Declaration, at the lack of progress made in the implementation of the programmes and objectives it set out. Disappointment and frustration which are all the greater when we consider the substantial progress of European policies in other fields, for example regarding the East, Central Europe and the Balkans, and also relations between Europe and Latin America. It is obvious to all of us that the Euro-Mediterranean Partnership has to complement the European policy for the Mediterranean Basin.
I would like to stress the basic points upon which we expect a detailed response from this debate: the clause which sets out the basis of the agreements, on respect for human rights, the undertaking to draw up ratification instruments for giving effect to the association agreements, and the development and acceleration of new linkages for a cooperation process with Libya, provided that the requisite political conditions are in evidence at the Cairo Conference on 3-4 April 2000. Mr President, I would also like to stress the need to forge ahead with objectives that facilitate a greater involvement of civil society in creating networks linking cities, ports, universities, trade associations, entrepreneurs and non-governmental organisations, for the INTERREG programmes to be used to promote balanced development with regard to trade and territory through the modernisation of economic structures, so that the MEDA programme, which has received such a disappointingly small amount of funding, can at last bear fruit.
Finally, Mr President, may I say that the Union' s Mediterranean policy could become one of the common strategies laid down by Article 12 of the Treaty on European Union regarding foreign and security policy, and that we could also promote the political dimension of the issue through parliamentary debate.
Mr President, our group has joined with other groups to hold a debate on Mediterranean policy, and I cannot deny that this initiative stems from a two-fold concern.
The first is a general consideration. I would like to make this very clear to the representatives of the Council and the Commission: as a group, although I imagine that we are not the only group to feel this way, we are concerned that the Mediterranean policy which, in 1995, was at the centre of a major project, the Barcelona project, no longer appears to be a political priority for the Union. This is a general political concern. We feel that Mediterranean policy needs to be thoroughly analysed and relaunched, on a par with enlargement, or perhaps more so than this, seeing that the enlargement strategy is now safely underway.
The second point is more specific. In our view, Barcelona defined the major points of this policy, but, with the passage of time, these have been lost from sight. Our feeling, which will become apparent from the resolution which is to be put to the vote, is that complete priority has been given to a procedure for the development of a free trade area, shifting the emphasis from other policies which, in our opinion, should go hand in hand with the objective of building a free trade area, which we fully support. This means that the pillars which were the basis for Barcelona must be adopted and perhaps even reinforced. I refer to a policy of support for investment, support for employment, support for decentralised cooperation and support for a policy of joint management of migratory flows, and also a policy for culture, schools, young people and for setting up dynamic, worthwhile exchanges between these countries and their communities.
Furthermore, we stress the fact that, although the association agreements are important and their ratification procedure does need to be speeded up, they cannot be used as the basis for a policy which must, by nature, be multilateral. And this is a weak point. We therefore welcome the major step taken by Parliament in deciding, through the Presidents of the Groups, to convene the Interparliamentary Forum. We agree to support the civil forum. We welcome the French presidency' s announcement in its programme of its intention to hold the next Euro-Mediterranean Conference in Marseilles, but we feel that the Marseilles Euro-Mediterranean Conference must be more than just a run-of-the-mill administrative conference. The political signal which we must all send out together and the instruments which are decided upon must be capable of successfully relaunching this policy and restoring its status.
I hope I have been clear. We feel very strongly about this issue.
Mr President, the Confederal Group of the European United Left are extremely concerned at the stagnation of the Mediterranean partnership and we see can no justification for the Commission and the Council' s reluctance to reopen the debate. And yet two of the fundamental causes of the breakdown in the debate have now been eliminated: a new Commission is installed in Brussels which numbers the creation of a Euro-Mediterranean area of peace and stability among one of its priorities, and peace negotiations between Israel, Palestine, Syria and the Lebanon are once again in progress.
It is time for Europe to send a political signal to reopen negotiations with non-member countries of the Mediterranean, and this is why we welcome the idea from the future French presidency of the Council of organising another Euro-Mediterranean Conference. However, the agenda must tackle the central issues and not skirt around them, as it currently threatens to do. We are also concerned at the total lack of interest shown by the Commission in reopening the debate. And yet much remains to be done in order to relaunch the three cooperation chapters decided upon in Barcelona. A large workshop needs to be opened on promoting the protection of human rights in the area of justice, in a framework of mutual respect, for we cannot make concessions for anybody on human rights issues, not even civil Europe.
For a long time now, Parliament has been proposing to create a Euro-Mediterranean Court of Human Rights modelled on the Court in Strasbourg, and also to set up mutual consultation mechanisms to facilitate applications for peaceful solutions to conflicts and the fight against organised crime. Political dialogue must be structured and take the form of regular consultations. To this end, we propose that Summits of the Heads of State and Government of the Mediterranean countries of the European Union should be held regularly, and that the role of the special envoy for the Middle East should be consolidated, so that we do not relinquish the political role we desire to the United States. There is now no reason to exclude Libya from the debate, and it should therefore take part in the next Euro-Mediterranean Conference.
With regard to economic and financial cooperation, the Commission has the duty to relaunch negotiations for the signing of trade contracts which are socially sustainable. This is extremely important, for the mutual benefits are very great. At the same time, however, I would stress that the bilateral approach hitherto adopted by the Commission does not seem adequate to meet the numerous challenges presented by the Mediterranean. Economic cooperation must include multilateral/bilateral approaches facilitating the promotion of trade among Mediterranean countries and south-south trade. This multilateral approach must also be mirrored in the fields of cultural and social cooperation. The promotion of a culture of diversity, of individual freedoms applicable to all members of a multi-cultural society, of peaceful coexistence and of dialogue across religious divides with respect for universal human rights, and the affirmation of women' s rights and freedom, hinges on multilateral cooperation programmes, which must include a number of countries. In this sense, it is essential, in addition to being the Union' s responsibility, to support democratic organisations from the civil society of Mediterranean countries and parliamentary dialogue modelled on the Euro-Mediterranean Forum.
Mr President, Commissioner, Mr President-in-Office of the Council, the need to create a Euro-Mediterranean area of peace, economic justice, citizenship and stability is common to both sides of the Mediterranean. It is a major challenge, a foreign policy which the Community institutions must undertake to pursue in order to provide the Union with a political and cultural project which will bring about peaceful coexistence and growth in the face of different territorial and cultural conditions, and, putting aside the myths and legends of days gone by, make the Mediterranean a genuinely peaceful area, and not one of conflict or of abuse of power or where impoverished immigrants lose their lives attempting to reach Europe.
Mr President, the development of the Mediterranean requires, first and foremost, political strategies which do not allow bureaucracy to take over and stifle the whole process. Europe stands for the noble values of peace, freedom and social development, values which have to be constantly defended for the very reason that they were won at a high price. However, the economic progress of Europe is now threatened by globalisation, and our continent is in serious danger of recession due to competition from South-East Asia - where labour is one tenth of the price - the United States and Japan. Our defensive strategy of enclosing ourselves in a single market and barricading ourselves in will ultimately prove to be a losing one. We cannot shirk the challenges thrown up by globalisation, but have to learn how to approach and exploit them.
The Mediterranean is still the greatest benchmark of Europe' s capacity to exert influence beyond its borders. The present issue consists in developing a Mediterranean policy in a Union which is skewed towards the north-east and is focusing less and less on the Mediterranean Basin in the South. The Mediterranean policy is set in a context of wide-ranging interests and latent tensions, and it therefore has to include various different elements such as the development of peace-keeping initiatives - now that the Middle East peace process has been relaunched - and we are grateful for the way that the Pope' s visit to the Holy Land is improving relations between the different religions, leading them towards mutual understanding and support, and the creation of partnership projects involving Northern and Southern Europe, for the very reason that the objective of transforming the Mediterranean into an area of dialogue, tolerance and cooperation that guarantees peace and stability cannot be achieved without firm political will and sustainable, balanced social development. The need for a different, more efficient Mediterranean policy for the developing countries in the Basin cannot be disregarded. Too many unnecessary interventions have been made, while the need remains for aqueducts, schools and the means for young graduates to build a life for themselves.
Therefore, Mr President, much work still remains to be done.
Mr President, this is a decisive moment for the future of the European Union. We are preparing for unprecedented enlargement and, at the same time, we are working on reform of the institutions in order to be able to best manage such a large political entity. We cannot underestimate the value of the Mediterranean region: it must be a privileged partner in our policies, an important border on which we must focus our attention. The process defined in Barcelona in 1995 for building an effective Euro-Mediterranean Partnership is still ongoing, despite the intention expressed by the European Union governments to include the Mediterranean policy among their priorities, an intention fully supported by our group. Despite the progress made at bilateral and multilateral levels, the Charter for Stability and Security is still awaiting completion. The Partnership is still far from achieving its objectives. The forging of multilateral relations has not led to sustained expansion, and the cultural, social and human partnership is highly inadequate. Since the completion of the peace process is essential for the smooth development of the Euro-Mediterranean Partnership, does the Commission not consider that the Commission and the Union should take resolute action to further the Middle East peace process?
With regard to the economic and financial partnership, in addition to creating a free trade area by 2010, would the Commission specify the actions it intends to promote in the countries concerned in order to accomplish the objectives of macroeconomic stabilisation and the process of liberalisation and privatisation, to simplify laws and to consolidate social policies. By what means is the Commission going to make the MEDA programme more efficient? What are the actions it is going to undertake to reduce income discrepancies and to encourage the creation of infrastructures and the reviewing and updating of trade agreements? What are the specific actions that the Commission intends to adopt to create a genuine cultural, social and human partnership?
Let us go right back to Barcelona and return to a global tack, fostering the priorities that have been ignored and promoting the development of civil forums, to encourage the active participation of civil society. Let us make it our firm political will to relaunch the Mediterranean partnership, defining a new generation of programmes to prevent fragmentation, improve coordination and ensure the efficient use of resources.
Our group has faith in the Mediterranean, and wants the European Union to accord to it the strategic, economic and political importance it once had.
Mr President, enlargement is essential. It is genuinely important for the future of the European Union, as it is the only way to prevent Europe becoming an island of prosperity surrounded by poverty. However, if enlargement towards the East is inevitable, how can we explain that enlargement should only happen in one direction, taking us further away from the Mediterranean, which is so near by, forgetting how near the countries of the Maghreb are, some of which enjoy a special association status with the European Union, and that our future is intimately connected with theirs. This is no need to remind you of the important common interests we have with those countries in terms of agriculture and fishing, nor the serious shared problems relating to immigration between Andalusia and Morocco, which create added difficulties.
European regions such as Andalusia, which are very close to the countries of the Maghreb, share more interests and problems with those countries than they do with other Member States of the Union, and far more than they do with the future candidates for enlargement. In fact, this love-hate situation between certain Community regions and the Maghreb creates unnecessary tensions, both economic and social, which we must resolve by putting all our powers of negotiation on the table and by using all the existing mechanisms, or new ones which should be created, in order to relaunch Euro-Mediterranean cooperation.
In this respect, do the Council and the Commission believe that the creation of an inter-regional body or council for the Straits of Gibraltar, consisting of political representatives of the bordering countries and the European Union itself, could be useful and allow for the decentralisation of cooperation?
- (PT) Mr President, ladies and gentlemen, first of all, I would like to emphasise that relations with the Mediterranean countries are a priority that has been specifically included in the Portuguese presidency' s work programme for this six-month period. We are familiar with the main mechanisms that have been established by the European Union in this area, so I shall not go into them now. However, regarding the Euro-Mediterranean Partnership, I would like to point out that an informal meeting of the Foreign Ministers of the Euro-Mediterranean Partnership will be held during the Portuguese presidency - on 25 and 26 May - with the purpose of establishing a frank and open dialogue on the partnership' s workings and priorities. In particular, it will seek to do this by making an inventory and undertaking a critical analysis of the way we view the modus operandi of the partnership, which we know can be seen quite differently by states on opposite shores of the Mediterranean, so that we can provide the necessary impetus for the three areas of the partnership' s activities. Another purpose is to prepare for the Barcelona IV formal meeting of Foreign Ministers which will be held in Marseilles in November under the Barcelona Process. We think that it is important to undertake this assessment not just to be consistent in following up what we have already done in Stuttgart, but also in order to analyse new priorities in some sectors where cooperation needs to be developed further.
As to establishing a free trade area, which is another area in the process of Mediterranean relations, we feel that this should not be seen as an end in itself, but as a means of improving our citizens' living conditions and of increasing their level of income. It is also particularly designed to reduce the disparity that today exists in relation to the citizens of the European Union. The establishment of this area will certainly give the Mediterranean countries an opportunity, by means of a process of free trade, to be part of a more interdependent world and, in this way, not to remain on the fringes of this global trend towards greater prosperity and well-being.
With regard to the MEDA programme, which is an important instrument in this context, the total sum available to the MEDA II programme for the period 2000-2006 has not yet been announced and the Commission has stated that it will soon announce proposals for distributing budget heading IV for external relations, which includes the MEDA programme. The Council is looking at the proposal submitted by the Commission at the end of last year to simplify and improve the MEDA regulation procedures, in response to a request from our Mediterranean partners. We know from past experience that some of our southern Mediterranean partners, together with certain EU Member States and the Commission itself, which has in fact made a specific assessment of the system' s actual effectiveness, consider that part of this system needs to be improved. In our opinion, the proposed mechanisms would go some way towards achieving this.
The European Parliament has also been consulted on this proposal, and the Council hopes that it will soon give its opinion. The MEDA programme also funds activities in the areas of education and professional training, currently to the tune of around EUR 1 billion per annum. The loans from the European Investment Bank, which are of the same order of magnitude, are mainly designed to finance infrastructure and environmental projects.
Under the Barcelona Process, a meeting of employment and professional training experts will be held on 31 March and 1 April, precisely in order to look at how the southern Mediterranean countries can be helped to define national policies for employment and professional training and to exchange information and experience. The broader objective is obviously to contribute to increasing competitiveness, as this in fact depends to a large extent on the level of human resources training.
With regard to the role of the High Representative for Common Foreign and Security Policy, which was mentioned in one of the questions to Council, I would like to confirm that the European Union attaches the greatest importance to promoting a coherent and comprehensive policy for the Mediterranean region. We intend to play an active role in this area, not only in the context of the Barcelona Process, but also with regard to the Middle East peace process itself. The High Representative is particularly committed to issues of this kind and took part in the last meeting, held in Moscow, of the Ministerial Steering Committee, which gave fresh impetus to the multilateral track of the Middle East peace process, in which the European Union is involved.
Other specific issues on which the EU intends to continue working are, as you will be aware, the drafting of a common strategy on the Mediterranean, as was decided at the Cologne European Council and reiterated at the Helsinki European Council. The Portuguese presidency is currently preparing this common strategy which, I would like to point out, is quite different to the previous two common strategies with Russia and with Ukraine, which were bilateral. This is more of a horizontal, multilateral common strategy, and involves a set of approaches which, in our opinion, must attempt to go further than the Barcelona Process itself. By this I mean that if the common strategy does nothing more than repeat what is in the Barcelona Process, we will gain no added value in terms of a coherent EU policy towards our southern partners. Our aim is to be able, by means of this common strategy, to contribute to a new approach, and in particular to take account of developments in the Middle East peace process and the way in which these developments reflect - positively, we hope - on strategic relations within the Mediterranean itself.
The European Union is also working on an issues paper on the future of the region so as to be prepared to play its full role when peace is achieved through the Middle East peace process. An analysis of the issues on which the EU is particularly well placed also needs to be carried out, notably on security, water and refugees.
With regard to the Euro-Mediterranean Charter for Peace and Stability, which has attracted the attention of this Parliament and which is occupying the Council, following the remit given by the Stuttgart Ministerial Conference in April 1999, a schedule for work on this issue was drawn up, and meetings on this subject were held in November, December and March. To date, discussions have concentrated on the principles to be included in the charter, on its means and mechanisms and on its institutional provisions. A further meeting is due to be held here in Brussels in the next few days. Work is also going ahead with a view to preparing a report on progress to date, which will be studied - informally - at the meeting of Foreign Ministers to be held in Lisbon during the Portuguese presidency.
In response to another question, the Council does not currently envisage a multilateral treaty between third countries. The European Union considers that first of all, encouragement needs to be given to all spontaneous forms of south-south cooperation, which are still limited, and to speeding up trade agreements between Mediterranean countries, for which technical support has already been made available. While I am on this subject, Mr President, I would like to say that many of the complaints made about how the Mediterranean process is working are very often mirrored in the way north-south relations function. I would like to stress quite clearly, without wishing to be critical in any way, that here too we have a clear example of what was laid down in Barcelona: a great deal of homework remains to be done between the countries on the southern rim of the Mediterranean regarding their lack of interregional relations. Furthermore, the southern Mediterranean countries have acknowledged this themselves and unless this work towards interregional cooperation in the southern Mediterranean takes place, the Euro-Mediterranean cooperation process cannot succeed. It is also vital that this message should reach our southern partners, as otherwise, all we will have are individual approaches to the EU' s relationship with each of these countries, and we will never manage to establish a common area. In order to establish this common area, all of the southern Mediterranean countries need to understand that they will have to make concessions and maintain a constructive dialogue in order to achieve intra-regional cooperation.
With regard to the Euro-Mediterranean Partnership, the French presidency intends to pursue the work that was started in The Hague in March 1999 on migration and the exchange of peoples, by organising a new meeting of high-level officials in the second half of this year. This is an extremely sensitive issue and we acknowledge the importance and the relevance of the question put to the Council, but this requires solid preparation.
Regarding the target date of 2010 and the question we have been asked about setting up a committee to look into what action may be necessary, we do not currently intend to set up any committee, but it is our firm intention to pursue and to conclude negotiations for association agreements between the EU and the Mediterranean countries as quickly as possible. For this to be achieved, the will to succeed must be present on both sides. The association agreement with Morocco recently came into force, on 1 March, and the presidency is certain, given the progress made in ratification at national level, that the agreement with Israel can also come into force in June. As you will all be aware, negotiations with Algeria will continue in mid-April and should have resumed with Syria at the end of March, but they have just been postponed due to a new government taking office in that country. The Portuguese presidency hopes that significant progress will be made during its term of office.
However, Mr President, with regard to the Euro-Mediterranean agreements, it would be wrong to hope for regular growth in what can be expected from these agreements. The Euro-Mediterranean agreements cannot become a kind of launch pad which provides substantial and cumulative advantages for those countries which enter into agreements at a later stage, as compared with the benefits obtained by the earlier signatories, which would amount to a kind of institutionalised sleight of hand. The countries of the southern Mediterranean have to understand that we must be in a position to guarantee equal treatment and that delaying tactics cannot be used to gain advantages in agreements signed at a later stage. In particular, they must understand that earlier agreements cannot be reviewed in the light of benefits subsequently acquired in later agreements. This is not a process of accumulation, but one of balance and fairness.
The European Union has made efforts to show the southern Mediterranean countries that establishing the Single Market has been a positive experience. For this reason and in line with what I was saying earlier, we have been encouraging those countries to try to harmonise their legislation as far as possible with EU legislation. This is part of the regional programme for industrial cooperation under the Euro-Mediterranean Partnership, and the Portuguese presidency has decided, in conjunction with the Cypriot government, to review the situation with Industry Ministers on 21 to 23 June in Nicosia. We think that this is of the utmost importance. This will be the third Euro-Mediterranean meeting on this subject at Industry Minister level.
With regard to the Middle East peace process, the question Parliament has asked raises a fundamental issue. The visibility of the Middle East peace process is not an end in itself for the European Union. We feel that the key factor underlying the Council of Ministers' action is the attempt to contribute to the success of the peace process through our presence and our action. We have been steadfast in our support for this peace process not only through considerable economic assistance - and I would like to make it clear that this assistance is unparalleled in the history of the Middle East - but also through the political initiatives themselves and their constructive support for the efforts of the United States and other key participants. Something that should be borne in mind is that the visibility and the presence of the EU in the Middle East peace process should be what the partners in this peace process wish them to be, rather than being visible in the way some countries might wish them to be. We will do what we can to assist the peace process, because it is peace that we are interested in and not our own visibility in this peace process. In this area, I would like to make clear our commitment to the Palestinian track, through our support for implementing agreements which have been concluded and by offering to contribute to discussions on that country' s permanent status. With regard to the Syrian track, the Council continues to be steadfast in its commitment, particularly through its Special Envoy - whose work I would like to say has been extremely positive - to helping both sides to move towards reopening bilateral negotiations, which did in fact happen, as you will be aware, last December. We hope that the new era in Syria' s international relations that we are now witnessing will lead to some progress in this area, as we are aware of the interdependence of all the tracks in the Middle East peace process.
Together with the United States and Russia, who are co-sponsors of the multilateral track in the process which was started in 1991 in Madrid, the Council has been working towards normal recommencement of the activities under this track, after an interruption of three years. This effort led to the meeting of the Ministerial Steering Group which took place on 1 February, at which the go-ahead was given for most of the multilateral groups to restart their activities as normal this spring. In their capacity as joint chairs of the Working Group on Economic and Regional Development, which has 53 members within the region and outside it, the Council and the Commission will bring this group together at a meeting on 8 to 11 May. The European Union will also host the next meeting of the steering group in July.
At its meeting of 24 January, the Council asked the High Representative, assisted by the Special Envoy and the Commission, to look more closely at issues in which the European Union is specifically committed to playing a major role, such as issues concerning security, water and refugees. The High Representative was also requested to submit for our consideration a discussion paper on future prospects for the region so that the EU is fully equipped to play a major role once peace is achieved.
Cooperation with civil society, which is one of the points raised in another question, is still an essential element in the development of the third chapter of the Barcelona Process. A whole range of activities has already been developed, such as the establishment of a youth forum, and I hope that at the Lisbon Summit we can look at which areas these activities under the third chapter can be focused on, in order to enable civil society to play an increasingly important role in this area. With regard to financial support for non-governmental organisations working in this field, this is obviously a matter for the Commission.
Regarding the Arab Maghreb Union, the Council is convinced of the importance and the need for cooperation in a region of 80 million inhabitants sharing the same language and religion. The Council has therefore, as I have said, consistently encouraged regional cooperation in the Maghreb through its political dialogue with Algeria, Tunisia and Morocco. Therefore, regardless of any cyclical developments that may have had a negative influence on relations within the Arab Maghreb, and we hope that they are only temporary, we have high hopes for positive developments in the future.
With regard to relations with Libya, a considerable advance was made with the lifting of sanctions, with the exception of the weapons embargo, last September. The Council has confirmed its desire to see Libya participate fully in the Barcelona Process and hopes that it will be able to give its full and unreserved acceptance of the Barcelona acquis. The Ambassadorial Troika has, in fact, just visited Libya, on 26 and 27 March to be precise, and it was made quite clear to Libya that its acceptance of the Barcelona acquis would mean that it would have to negotiate an association agreement with the European Union in order to be able to join the Euro-Mediterranean Free Trade Area to be established by 2010. The issue of negotiating an agreement of this kind with Libya is not currently on the agenda, but the Council will discuss this if and when it becomes an issue.
To respond to a point raised in another question, the Council is aware of the challenge presented by private investment, which is one of the essential levers of growth. Under the Portuguese proposal presented under the Mediterranean Forum and subsequently followed up through the Barcelona Process, a conference on investment throughout the Mediterranean area was held in Lisbon on 28 February to 11 March at which there was substantial representation from the private sector. The participants highlighted the low and inadequate flow of investment to the Mediterranean region in comparison with its potential, and in comparison with other parts of the world. They also highlighted the various factors which favour investment and which must be drawn together and strengthened, and specifically the need for sufficiently large markets, which must be built through the establishment of a progressive Euro-Mediterranean Free Trade Area.
At that conference the Commission announced the establishment of a Euro-Mediterranean network for cooperation between investment promotion agencies, which should enable it to be kept up to date, and for support from the institutions to be provided through a training and know-how programme. In addition to this, a study of barriers to direct foreign investment was initiated, which we trust will provide us with reliable data by the end of the year.
As for the issue of the Western Sahara, which was mentioned in another question, the Council has been supporting the work of the Secretary-General of the United Nations, the work of his Special Representative for the region, Ambassador Eagleton, and that of the Special Envoy, Mr Bacon. The Council noted the report submitted by Mr Bacon on 17 February, according to which the timetable that had been set was no longer valid as, at the time, no new date could reliably be set for the referendum to be held. We are aware that this new factor could have a negative effect on the whole process. Nevertheless, the Council is pleased that the High Representative intends to request the Special Envoy to explore ways and means of finding an acceptable and lasting solution to this conflict. The Council confirms that it is willing to contribute to establishing a climate of trust between all parties in order to find a solution to the problem of the Western Sahara based on human rights and on respect for democratic principles.
I shall now conclude, Mr President. I have, of course, been answering a very long series of questions, and if I did not give the various questions the attention they deserve, certain honourable Members might naturally start thinking that the presidency was not paying due attention to their questions.
We have gone into great detail on some of the different aspects of current Mediterranean policy, even though this subject deserves even more detailed treatment in my opinion. Although there are grounds for disappointment in view of the expectations raised by the launching of the Barcelona Process in November 1995 - and I am perhaps one of the few people here to have been present at that launch, at the signing of that agreement - this is largely attributable to the political circumstances in the Middle East, which were favourable in November 1995 but which have deteriorated considerably since then with the impasse that has arisen in the peace process. Nevertheless, we should not forget that despite these problems, the Barcelona Process has been able to continue and I think that it is important to highlight the fact that this is the only body that has managed to get the Mediterranean Arab countries, Israel and the European Union round the same table, which, in my opinion, in itself represents a considerable step forward. We believe that the fact that a new Israeli government is taking office, with a new policy of relaunching the peace process, means that we may once again have grounds for hoping that there will be positive repercussions for the development of the Middle East peace process.
Mr President, on behalf of my colleague, Chris Patten, I have the following comments. The Commission agrees on the need to reinvigorate the Barcelona process and will soon be putting forward ideas which should enable us to move the process forward this year, particularly in the light of the Euro-Mediterranean Summit which is likely to take place in mid-November. The text of the Charter for Peace and Stability should be agreed at the meeting in mid-November. It should be as meaningful and far-reaching as possible. I should like to see regular security and stability discussions open to all partners willing to participate. In addition, we should develop cooperation on drugs, terrorism, migration, good governance and conflict prevention, at least with the Maghreb countries.
I also want to see an enhanced human rights dimension in the partnership. We should have a frank and open dialogue on the policies needed by partner governments to improve the situation in this respect. We shall use MEDA and the specific MEDA democracy programme to support positive actions, particularly by NGOs, to promote respect for human rights and democratic freedoms in the region. The economic objective of the partnership is to create an area of shared prosperity through the progressive establishment of free trade accompanied by substantial EU financial support for economic transition and to help the partners confront the social and economic challenges which this implies.
Programmes financed by MEDA are in place to support industrial modernisation, structural adjustment, development of the private sector, training and promotion of small and medium-sized enterprises. All programmes contain conditionalities ensuring that their social impact is taken into account. I intend to ensure an even tighter focus on priorities in our financial cooperation in the future, particularly by concentrating on sectoral adjustment facilities. These will enable us to focus on the key objectives of the partnership and will also improve the disbursement rate on MEDA.
The implementation of MEDA has been subject to criticism, some justified, some not. It is a young programme with specific objectives linked to the implementation of free trade with the partners. Often the final beneficiaries are not the partner governments. This has, in itself, increased the complexity of implementation.
The Commission has put forward a proposal to amend the MEDA regulation to ensure a more strategic approach to programming, better coordination with other donors, including the Member States, and streamlining of procedures. The proposal is still under discussion in the Council, and I fear, that far from supporting these objectives, the Council may be moving in the direction of making the procedure even heavier. I count on the Parliament to support our efforts. For my part, I shall also ensure that internal Commission procedures are reformed in a way to speed up delivery.
Investment is a major issue which was addressed at the important conference held in Lisbon on 29 February and 1 March. That conference showed that the key to increasing the regions' attractiveness to investors is for the partners to have flourishing, open, competitive economies with a secure and predictable legal and administrative environment. We shall use MEDA to support the partners' efforts in this respect.
Regional cooperation to ensure that the region presents a unified market is also vital. Sub-regional free trade areas should be supported as a step towards the global objective. I want to encourage the harmonisation of single market measures among all partners - an action programme should be agreed later this year - and to offer diagonal cumulation of origin to those partners who agree free trade among themselves.
Regional infrastructure is essential to economic development. MEDA supports, among other things, the interconnection of infrastructure as regards energy, transport and new technology. Investments in these areas are primarily supported by loans from the European Investment Bank as well as other donors. I shall continue to ensure that the right mix of funding is used to ensure that public and private actors can play their appropriate part.
As far as agriculture is concerned, there should be a thorough consideration of all of the issues related to this sector with a view to seeing what we can do to improve market access with the objective of free trade. In addition, we are considering the introduction of a regional cooperation programme which could focus on processing and conservation, quality standards and animal health.
Support for civil society is key to the development of the human dimension of the partnership. I shall ensure that civil society is supported but as far as the old decentralised cooperation programmes are concerned, I shall not repeat the mistakes of the past regarding financial management and administration. NGOs can benefit from a number of programmes. The SMART Programme on the environment, the Cultural Heritage Programme, the EUROMED Youth Programme and MEDA Democracy, for example. I will consider what more we can do while respecting the need for sound financial management.
Mr President, at this stage it is obvious that this parliamentary initiative is born out of a general sense of concern in this House about the slowness, and even paralysis in some areas, in implementing agreements reached within the framework of the Barcelona Conference, almost four years ago. For some reason or other, these agreements have not been implemented.
It would certainly be cause for satisfaction, and would be a significant step in the right direction, if this debate were to persuade the Commission to promote a more active attitude to the relaunch of the Euro-Mediterranean association agreement. From reading Parliament' s joint motion for a resolution, which we will probably approve tomorrow, we can certainly observe specific proposals which we can use as a starting point.
I am sure that we all agree on the strategic importance, which is crucial for the European Union, of its Mediterranean influence; politically, since, being neighbours, we are required to build a relationship which goes beyond the constitution of a simple free trade area; economically, because I am convinced that opportunities for mutual benefit are being created which we are not taking sufficient advantage of; also, socially, because the problems of the extent of economic inequalities and of the great pressures resulting from migration require coordinated and structural solutions and, of course, we also have to mention the question of security.
From this point of view, Parliament is justified in repeating its request that the European Union make a more decisive contribution to the peace process in the Middle East, especially given that the parties in the conflict requested this explicitly during the recent visit to the region by the President of the European Parliament.
We are convinced that, in order to be successful, a European Union common foreign and security policy must be based on the concept of balance in order to respond to the sensibilities of all the Member States and, therefore, of all the citizens.
Mr President, in November, five years will have passed since the signing of the Barcelona Declaration. The moment has therefore arrived to make an assessment of the Euro-Mediterranean policy, an assessment of the results achieved and also of this policy' s delays and shortcomings. In this respect, this debate and the motions for resolutions tabled by the Groups in this Parliament are very appropriate initiatives.
This assessment certainly includes some positive aspects. On the one hand - and this is no small thing - the process has continued, despite the negative factors that have affected the Middle East peace process. The summits and meetings have always been held with the presence of all the countries involved, including Syria, Lebanon and Israel. Secondly, although progress has been slow, we have seen the signing, ratification and implementation of a series of association agreements. Thirdly, we have been developing a permanent routine for intergovernmental cooperation and we have been implementing the different financial aid projects of the MEDA programme.
However, these results cannot lead us to ignore the delays and shortcomings which, in part, have frustrated the hopes and expectations raised at the first Euro-Mediterranean Conference of November 1995. Firstly, there has been no decisive political thrust when we really needed it. Strictly speaking, it could be said that, in political terms, Mediterranean policy should today be the main priority of European Union foreign policy. Enlargement towards the East, in strategic and historic terms, leads to a scenario in which the only uncertainties are the timetable, pace, cost and means for achieving it. Even allowing for possible new regional conflicts, it is difficult to imagine any outcome other than the culmination of the enlargement process. On the other hand, there is no certainty whatsoever when it comes to the future of the Mediterranean. It will depend to a large extent on the policy of the European Union as to whether this region becomes a 'sun belt' with a new economic and social balance in a context of security, development and peace, or a 'slum belt' where the norm will be an increasing imbalance between north and south, galloping poverty in the south and the progressive emergence - forgive the repetition - of every type of emergency: violence, instability, terrorism and uncontrollable migratory pressures.
Secondly, I believe that, as a result of this lack of political direction, the economic and financial dimension has experienced obstacles and delays. In this respect, we should point out the difficulties involved in launching the MEDA programmes, the excesses of centralisation, the heterogeneous nature of aid criteria, the lack of joint reflection on the possibility of a common Mediterranean agricultural policy and, thirdly, and as a consequence the tiny amount of direct investment in the south: just 2% of the total of the European Union' s direct foreign investments. This is an illustration of what could be described as the "strategic blindness" of the European system as a whole.
In conclusion, a new phase is necessary, with the Portuguese and French presidencies, a brand new start for Euro-Mediterranean policy, which could promote a 'virtuous' circle encompassing the objectives which were correctly drawn up at the Euro-Mediterranean Conference in Barcelona in November 1995.
Thank you very much, Mr Obiols. I have allowed you the extra minute since you are chairman of the Maghreb delegation.
Mr President, the Council and the Commission should take good note of Parliament' s practically unanimous position in favour of the relaunch of the Union' s Mediterranean policy, as was established at the Euro-Mediterranean Conference in Barcelona in 1995, under the Spanish presidency, and whose characteristics have already been highlighted here. On the other hand, we know that certain obstacles, basically political ones, have hindered its correct application.
I would simply like to remind you that, within a few years, the population in the south of the Mediterranean will be greater than that of the north, but that practically all the wealth will be in the north rather than the south. If the European Union does not act quickly to redress the balance of this situation, both from a demographic point of view and from a social, economic and political point of view, we will be creating an explosive situation for future generations to deal with.
It is therefore a political priority to show political leadership, obviously accompanied by economic cooperation in order to improve the expectations of these populations and bring prosperity and stability to the whole of the Mediterranean, because the prosperity and stability of the European Union also depends on this.
Mr President, ladies and gentlemen, in Barcelona we signed with due formality the Charter for the Mediterranean which we had ensured would focus on the rule of law and human rights. I am very pleased to see that the joint resolution adopts the suggestion we made to ask the Commission and the Council to publish an annual report on the situation regarding human rights and the rule of law in the countries of the Mediterranean.
I believe, however, that it is not enough to make declarations of pious intent about human rights and the rule of law and then forget all about them, the way many things are forgotten. No, this policy must be made a key element in bilateral relations. We should therefore tell those countries where human rights are not observed that bilateral relations may be forced backwards, and we should tell the countries where there is real progress, such as in Morocco or elsewhere, that bilateral relations may go forwards.
Let me take Tunisia as an example, one of the first countries with which we signed a partnership agreement. The situation of the rule of law and human rights in this country is scandalous. Right now, there are people held there as prisoners of conscience. The Tunisian government declares itself to be in favour of opening up economic relations, but who is entitled to a passport in order to be able to leave Tunisia? Who is entitled to travel and to make use of the Mediterranean area? Not the opponents of the regime. Right now, there are two people on hunger strike in Tunisia because they want passports in order to be able to travel, specifically a publisher, the wife of Mr Ksila who was one of the people nominated for the Sakharov Prize.
I am bringing up these subjects because I believe we must not cease to remind the countries of the Mediterranean of their responsibilities as regards the rule of law and human rights. It is not enough to have a healthy economic balance sheet. It is not enough to achieve good results in agriculture or anything else. Respect for human rights must take precedence in our policy, and that is not the case at present. It is not the case, and it is something we have to change, and that means Parliament, as well as the Commission or the Council.
Mr President, the Euro-Mediterranean Partnership launched in 1995 has broken down. It is official. The relaunch of this policy announced by the forthcoming French presidency of the European Union bodes well, since the countries in this region have to face extensive and urgent challenges. In order to respond effectively to these, it is crucial that the interests of the peoples around this central sea are truly taken into consideration, and that the people participate actively in the partnership. Let me say from the outset that the time has come to change the course of Euro-Mediterranean policy.
First of all, the objective of a policy of this type must be to tackle the blatant disparities between the northern and southern shores of the Mediterranean, which keep the peoples of the south in an explosive economic and social situation. Poverty, a high level of illiteracy, massive unemployment, particularly among young people, extreme inequalities and an increasing technological deficit compared to Western countries. There are considerable infrastructure needs, not to mention environmental challenges.
The effect of this widening gap can only be to increasingly foster the most violent forms of nationalism, fundamentalism and war. Indeed, the weight of foreign debt, the drop in the prices of raw materials and structural adjustment plans have already forced these countries to adopt swingeing austerity programmes and have wrecked their capacity for development. The prospect of a free trade area, a sort of regional MAI, is liable to dangerously exacerbate these power struggles. Studies show that two thirds of Tunisian industry would not survive the opening of frontiers.
The slowdown in the process indeed stems as much from the deadlock in the Near-East peace process as from the many concerns expressed increasingly overtly: for instance, the first Euro-Mediterranean trade union conference held a year ago which highlighted the complete absence of the social dimension. There are, however, advantages to establishing things from scratch. Citizens, NGOs and trade unions are committed on a day-to-day basis to supporting solidarity between peoples and to putting many local cooperation projects into practice. The Euro-Mediterranean process thus calls for a pooling of resources which should be advantageous to all concerned in moving towards a common area of prosperity, which was the objective set in Barcelona.
There are many possible ways out of the dogma of free trade that was challenged in Seattle. It is more than time to wipe out the debt of the countries of the South, and to engage in technology transfer and cooperation in the areas of training between public services.
I should finally like to say that, besides working towards peace in the Middle East, which the European Union must continue to strive for, I am just as keen to seeing Europe play a much more active part in ensuring that the referendum on self-determination in the Western Sahara, which is under serious threat, is held in the conditions stipulated under UN authority. The credibility of European foreign policy is at stake here.
Mr President, while Parliament is getting bogged down with details, here we are, forced to deal with one of the key areas of European concern, the Mediterranean, in a great rush.
Because of the complementarity that actually exists between the interests of the two continents of Europe and Africa, this vast Euro-African entity which necessarily revolves around the Mediterranean, our Mediterranean policy is invested with an importance, and I might say a seriousness, which unfortunately finds little reflection in the programmes carried out to date by the European institutions and the fact that, as in the case of MEDA, three quarters of the programmes adopted are still not applied.
Everything goes to show that, in fact, in this matter we are truly unaware of what is at stake. We have heard it said that the stakes are vast, and it is worth repeating. If we manage to create a unified, fraternal union between the lands to the north and the south of this sea then we shall continue to hold a position at the centre of world balance instead of being consigned to the sidelines in favour, it goes without saying, of other geostrategic formations, those of the Atlantic, primarily, or the Indian Ocean, or, above all, the Pacific, centres on whose periphery we are increasingly nothing more than supernumeraries.
There is no salvation to be found here, except by a proactive approach which - let me say quite bluntly - involve our regarding transatlantic communities of interest or relations with the continent of Asia as secondary and focusing on privileged relations, 'privileged' in the precise meaning of the word, with the Arab world. This would mean, for example, accepting countries such as Morocco, Tunisia or Algeria into the Union as Member States in their own right.
Without this proactive approach we should have no chance of gaining control of the balances, or rather the increasing imbalances in the world, or any control of economic flows - I am thinking particularly of raw materials, but also of agricultural production - no control of demographic flows, where balances are disrupted at great speed and to our disadvantage, as everyone knows, but also no control of cultural flows, for we certainly have no better allies than our Arab and African partners in resisting what is hastily termed globalisation, but which I feel is rather the general Americanisation of the world.
Our nations will remain great powers in the next century only insofar as they have successfully met the challenge of the Mediterranean partnership.
I hardly need express our pessimism in this regard. Firstly, because this key aspect is struggling along lethargically, with vague impulses served up in the form of speeches, witness the so very insipid Barcelona Process, this pathetic alibi for our basic indifference.
Pessimism, too, because our transatlantic partner, the United States of America, has fully understood that there is no better way to subject Europe to its domination than by cutting the productive links Europe may establish with its neighbours around the Mediterranean and is striving to erect a vague but effective wall between the two sides of the Mediterranean. Episodes such as the Gulf War and the proscription of Libya, and even of Syria from the international arena, in which we were skilfully manipulated by Washington, were just the most recent illustrations.
Pessimism, finally, because Europe remains too divided on this point, with too many states, particularly northern European states, preferring the Atlantic connection to the Euro-Arab or Euro-African connection, as evidenced by the gradual abandonment of the Lomé policy and the weakness of our Mediterranean policy.
All in all, on this matter, as on other matters, it is only the nations that can attempt to take up this great challenge, primarily France, which is still the leading power on the Mediterranean coastline, by means of its Arab policy and its policy of establishing links throughout the French-speaking world. France may be acting alone, but it is acting for the benefit of Europe as a whole.
Mr President, the European Union' s Mediterranean policy raises questions, as this debate has shown. I too have questions about MEDA, not just for the Commission but also for those who have submitted these questions. For example, I have a problem with the conclusions they have based their questions on. They talk in terms of progress in the Middle East peace process, peace returning to the Balkans and improvement in the situation in the Maghreb. I join them in hoping that structural improvements are taking place in the regions concerned. However, I believe it would be jumping the gun to make drastic changes to the Mediterranean policy on the basis of what are likely to be incidental developments. I also take issue with the idea that the Mediterranean policy has been a complete disaster. We have most certainly notched up some successes in the four years we have had the partnership, notably the conclusion of the various Association Agreements.
By that I do not mean that we as a European Parliament should subscribe to the European Union' s current Mediterranean policy without a word of criticism. There is room for improvement in the vast majority of areas. As far as I am concerned, our first priority should be a change of attitude. If we use the term "partnership" to describe our relations with the Mediterranean countries, then we are committing ourselves to taking our partners seriously. This will undoubtedly lead to modest thoughts about Europe' s role in various peace processes, and in the upholding of human rights in partner countries. It will also lead to a more balanced Mediterranean policy on the part of the EU. The concept of partnership implies the articulation not just of European but also of Mediterranean thoughts on political and economic cooperation.
However, this is not just about underlying attitudes. We also need to give the management and implementation of the MEDA programme our attention. This has been found to have serious shortcomings in recent years. The Commission proposed various amendments last year. Seen in this light, we will need to reflect on the future of the Mediterranean policy in the coming months, focusing not so much on incidental developments as on the need for a long-term view. Honesty, balance and equality are the key words here.
Mr President, in principle we must welcome the fact that the Mediterranean area is again being seen more as a partner of the European Union. I think the inclusion of Libya is crucial. Libya in particular has a great deal of catching up to do in telecommunications now that the embargo has been lifted. I visited Libya a month ago and found the people, especially the young, to be open-minded and most interested in Europe. It was clear from talks with the rector of the university and students that the long-term embargo has left many young people traumatised by a feeling of powerlessness and being distanced from the north. I think that now we must all do everything we can to prove to the people in all the Mediterranean countries that we recognise them as equal partners and offer them assistance, both in order to restore their trust in us as well as to solve their economic and social problems. This will certainly be in the interest of both sides.
Mr President, this debate has already revealed substantial convergence of all the positions around an awareness of the importance of the Euro-Mediterranean Partnership' s development of the Barcelona Process in defining the very essence of Europe and its strategy at the dawn of the third millennium, in terms of peaceful coexistence in an atmosphere of stability and security for its peoples, and of a socio-economic development plan and project which is also based on total respect for fundamental human, civil and political rights. All this helps to shape the development of the Euro-Mediterranean Partnership and give it direction.
Along with other Members who have spoken, I am convinced that, although there have been delays, these may not all be due to technical factors, but also to the basic intention - which I do not support - to reduce this process to the creation of a free trade area, and I am not denying the importance of a free trade area. The development of the Euro-Mediterranean Partnership must mean more than this: there is no doubting the fact that it must also promote an infrastructure which is linked to the values of the civil societies, to cultural, social, tourist and sporting exchanges, and linked to the development of these contributions, which are not directly related to the creation of a free trade area but which complement it.
We must not spoil the ship for a hap' orth of tar, as they say. Therefore, we need an active undertaking from the Commission and the Council, openly supported by Parliament, to make more resources available to sustain the Euro-Mediterranean Partnership, a level of resources which is proportionate to the resources already used to sustain eastward enlargement. The Cannes European Council made a commitment of this kind, and it should not be forgotten. We must contribute to the development of a favourable climate for private investment, with technical assistance support which provides the same kind of support and aid for these third countries as that supplied to the CEE countries, the possibility of an interregional and transnational cooperation programme aimed at achieving complementarity and integration between the countries of the Mediterranean Basin through coordination between the MEDA and INTERREG programmes, and the possibility of a new generation of programmes to remedy the current fragmentation and inefficiency of a host of Community programmes for the Southern Mediterranean, which, at a rough count, already involve over seventeen different Directorates of the Commission and countless microprojects which, in all probability, do not fulfil this purpose.
My proposals have been specific as other Members have already covered the more strategic, political points.
Mr President, I believe that this debate is appropriate at the end of the five-year period for which MEDA was programmed, but I also believe that we are going to have time to discuss this new regulation, which at the moment is being debated in this House. What I mean to say is that, in any event, I share the Commission' s concern and I think the proposal to simplify the procedures is a positive one. I hope that this Parliament will support it.
In the few seconds allocated to me, I will simply refer to two aspects which I believe should be dealt with urgently in relation to the MEDA programmes. Firstly, decentralised cooperation and the activities generated by the Barcelona Process between the most active social operators from the non-Community Mediterranean countries and the European Union. These are projects, which, as well as having intrinsic value, create growth in the social sectors in these countries. It seems essential to me, since we want an area of free trade and prosperity, and since we also want to push decisively for democratisation in this area in the southern Mediterranean, that we support the men and women who are trying to work in this field. We must put an end to the poor esteem in which they currently hold the Union and we must once again ensure that their expectations and ambitions are supported by the Union. I believe furthermore that the Commission must have sufficient human and material resources to do so.
The second issue which concerns me is the inclusion of immigration in the regulation. I am concerned about how this issue will be dealt with in the Mediterranean area. We must not only create agreements on the readmission clauses, and not only provide resources for guarding borders. We must also, by means of imagination and new measures, create the capacity for co-partnership with these countries, so that we can adopt a legal approach to the issue of immigration and so that people do not simply feel that we have closed the border to them but that they can move freely within this free trade area.
Mr President, Commissioner, Mr President-in-Office of the Council, this is a good day to raise a series of Euro-Mediterranean considerations, since a series of cultural, social, religious and political events are taking place which cannot pass unnoticed by those of us, looking on from Europe, who wish the best for the countries bordering the Mediterranean which furthermore, throughout history, have lived alongside certain European countries.
This debate is also appropriate because this Parliament' s delegation for relations with the Maghreb countries visited Morocco and Tunisia last week, with a full working agenda.
It is true that the situation is different to the situation some years ago, since we can see certain slight improvements in specific areas such as human rights and in the economic field, despite certain difficulties. In general, we have seen a common desire on the part of these countries to associate themselves with their neighbours in the north who form part of the European Union, since they see us as their sole hope of solving the problems they are facing on a day-to-day basis. That is why the different European institutions, Parliament, the Commission and the Council, must make an effort so that these people in the Mediterranean area may improve their situation. To this end, we must carry out a decisive and courageous policy which will allow us to successfully confront the Euro-Mediterranean challenges which have arisen in this globalised world. The Mediterranean and its peoples need us. We cannot leave them to struggle alone.
Mr President, the basic economic instrument for the implementation of our Mediterranean policy, resulting from the Barcelona Process, is undoubtedly the MEDA programme, on whose activities it is my task to report, and for which my fellow Member, Mr Valdivielso de Cué and I are currently involved in amending the regulations. Let me draw the attention of our fellow Members to these reports which are currently being discussed in committee and which are to be presented before the House in June.
At this juncture, I should like to highlight two important points: firstly, MEDA is a good programme, a young programme, which has to date suffered from inefficiencies in its implementation. Less than 30% of the total appropriation in the order of EUR 3 500 million for the last four years has been paid to date, what with delays in payment, observations from the Court of Auditors on the examination of the files and excessive time periods. The regulation must be amended and Commission staff must be increased. We shall have proposals to present to Parliament to this effect in order to ensure better examination of the files. Next, 90% of the appropriations are reserved for bilateral cooperation, but only 10% for regional cooperation, which is of great interest to us. This must be increased, decentralised cooperation must be stimulated and the participation of civilian societies must be utilised.
Secondly, this programme does not focus solely on economic matters and free trade. There is also the definition of a common area of peace and stability, and the concern for rapprochement of peoples by means of a social and cultural partnership. Finally, it plans to bring third countries up to par in terms of respect for human rights and, in this regard, in many countries the situation is showing no signs of improvement. We therefore request that the Council and the Commission publish a report annually, or every two years, on human rights in the countries participating in the Barcelona Process, which could be used as a basis for the implementation of cooperative operations between the European Union and third countries. Tunisia, which Daniel Cohn-Bendit has just mentioned, has alone received 10% of the MEDA appropriations, almost all of which have been paid. This is something that we must take into account specifically in order to ensure that it is the European Union which is actively directing the projects and that the projects are not just decided according to ...
(The President cut the speaker off)
Mr President, I wish to say that the debate is important, but I feel there is a certain lassitude and perplexity about it, especially from the answers given by the President-in-Office, whose intentions are clearly good.
I think that we can learn something from the concerns expressed on all sides. In the minute I have, let me say that the European Union' s Mediterranean policy lacks strategy, and it lacks a timetable and clear objectives in contrast, if you will, to its policy on Eastern Europe. It would be impossible to summarise the Minister' s answer in five lines, because he referred to all the issues but did not answer the key questions.
Secondly, in my opinion, there is a lack of generosity. The European Union is stuck on free trade, despite free trade zones having negative economic and social consequences in those areas. It could, on the other hand, be adopting direct, specific and effective measures on issues such as debt or technology transfer, where we see hesitancy and a lack of effectiveness.
The third point is that in my opinion the European Union has no autonomy. We see this in the Middle East vis-à-vis the USA and on a broader scale, too.
Mr President, Commissioner, I feel that progress in the Middle East peace process is crucial to the development of the Euro-Mediterranean policy, and that this issue is central to the resolution we are debating today. However, we must ponder the European Union' s role in furthering the peace process. Clearly, the European Union cannot take sides, and I feel that it should, instead, make a substantial contribution to the economic development of the whole area, focusing, in particular, on economic growth in the communities that border Israel, for, quite apart from religious issues, the political conflict is without doubt exacerbated by marked social inequalities. Consider the difference between the per capita income of Israeli citizens and that of the inhabitants of the neighbouring countries and territories which border the State of Israel. An improvement in the economic well-being of these communities would certainly mitigate the explosive political and social situation which has resulted in repeated conflict.
One of the European Union' s main tasks is to minimise tensions. I therefore support all the points of this report which highlight the need for economic interventions that bolster the development of programmes and the development of private investment and boost the presence of private operators from the European Union in the territories which border Israel. This will further economic stability, which will go a long way towards defusing some of the social conflict. If we succeed, if the European Union succeeds in doing this, it will have made a substantial contribution to securing peace in the Middle East.
Mr President, Commissioner, ladies and gentlemen, the European Union' s professed determination to have an ambitious Mediterranean policy is not a new one, at least in terms of the speeches made and the declarations of intent, and our discussions this evening only confirm this. From Lisbon in 1992 to Cannes in 1995, and especially in Barcelona that same year, there have always been requests for a strong Euro-Mediterranean Partnership to be established. The European Union and twelve Mediterranean countries were consequently pleased to adopt the famous Barcelona Declaration in 1995.
This declaration had particularly great ambitions in economic and financial, political and security, social, cultural and human terms. As others have said before me, however, our partners have felt even more disappointed since this date: with very few association agreements and no agreements actually implemented yet, considerable amounts of European appropriations anticipated, but fewer allocated and still less actually paid, as all our partners keep telling us time and again.
Generally, moreover, the technical problems, the political problems, the limited direct investment, the inordinate debt of our partners are plain for all to see and to deplore. The results of all this are disastrous: the disillusionment of our partners, inadequate economic development, illegal immigration into Europe and a general upturn in fundamentalism.
It is therefore necessary, as everyone this evening has said, to relaunch the Barcelona Process, to simplify its administrative procedures, to agree to open our European markets further and to cancel debts, all this in return for the necessary efforts of our partners in matters of human rights, and all this in the context of an overall Mediterranean vision which will have to ensure balance and peace between all the areas which, together, form the Euro-Mediterranean area.
Indeed we do not have any alternative, and I wish, this evening, to thank the President-in-Office of the Council for all the important and relevant information he has given us. As a Socialist, I therefore support the substance of the proposals included in our joint resolution.
Presidents all, Commissioner, on the occasion of this debate I should like to highlight the importance and the impact of the Pope' s visit to the Holy Land. Whatever our beliefs or religious convictions, we are forced to acknowledge that John Paul II' s message is a major contribution to progress towards peace in the region. In an area where pitfalls abound, in a context where every word and every gesture is weighed to assay its symbolic meaning, in Jordan, Israel and the Palestinian territories the Supreme Pontiff has found the right way to discuss persistent problems between the communities.
The Holy Father shows us that the religious aspect of the conflicts cannot be disregarded, and that dialogue between religions is just as much a factor in stability as political dialogue. This visit has been an exceptional demonstration of the understanding that can be achieved between all parties. My feeling, on the occasion of this debate, is that it is worth paying tribute to the actions of this great man of peace, this indefatigable pilgrim.
I should also like to ask two questions of the Council and the Commission, the first on regional cooperation between the countries of the southern shore of the Mediterranean, and the second on the role of the European Parliament in the Barcelona Process.
Firstly, with regard to regional cooperation - and the presidency has just answered this in part - the Union bases its Mediterranean policy on the Barcelona Process. This approach is supposed to be global and regional and treats the Mediterranean Basin as a regional entity. It is reasonable to think that cooperation between the Mediterranean States should be much stronger.
The second question concerns the role of the European Parliament, and it must be noted that, at present, it is too limited. So, as I pointed out, the Union' s Mediterranean policy is supposed to be global. The European Parliament is, in fact, only consulted on the occasion of bilateral agreements. It would be necessary either to reconcile the European Parliament with the Forum, along the lines of the ACP-EU Joint Assembly, or to organise the more active and regular participation of the European Parliament in ministerial meetings.
Mr President, the Union' s Mediterranean policy must not only gain shape, but also gain substance. It should be filled with content and not emptied. It is essential that we strengthen political, economic and social ties and continue to move forward. We now have an association agreement with Morocco, in force since 2 March, which makes that country a privileged partner. However, there can be no close cooperation with Morocco without dealing with an activity - fishing - on which the economies of many European regions depend.
I would like to mention the fisheries agreement between the European Community and Morocco, which expired on 30 November last year. Well, four months later, we are in a vacuum. We still have no date for a start to negotiations. Not to renew that agreement would be a backwards step in our Mediterranean policy, because if that policy is to be more than empty rhetoric, we must make progress in specific cases.
Mediterranean policy takes its name from the sea where, for centuries, European and North African fishermen have fished together. The Commission should fulfil its duty and ensure that these negotiations finally begin.
Mr President, if, by means of this debate, we manage to focus the attention of the Council and the Commission on the importance of the Southern side of the Mediterranean to European policy, we will have partly achieved our aim.
As has been said, a delegation from this Parliament has just visited Morocco and Tunisia. Human rights, the Western Sahara, fishing, agriculture, investment, MEDA and emigration were discussed by MEPs, the authorities and representatives of civil society. As a result, we have been asked to ensure that the Union has a greater political involvement in the Mediterranean. There are fears about enlargement and there is a feeling that the balance is more in favour of the north and the east and less in favour of the south. It would be good if the representatives of the Commission and the Council present here today could answer this question.
On the other hand, we have to encourage investment in the region, and, respecting the idiosyncrasies of these countries we must cooperate with them so that they may make progress in their democratic processes and their respect for human rights. We must accept their pace but at the same time make it clear to them that the European Union does not only want to invest in economic development, but also in peace and stability, based on respect for peoples' fundamental rights and on people being able to exercise their liberties in a democratic way.
This is not an easy task, and only dialogue, and not confrontation, can achieve it. European Union actions are still very diffuse and complex in this area. The Barcelona Conference corresponds more to political will than to a genuine strategy aimed at creating a real Euro-Mediterranean area, where economics play an important part, but only one part, in a permanent dialogue and political cooperation in the social and cultural areas and also in the defence of mutual interests in order to guarantee the peace and stability which we all wish to see in this region.
Mr President, I did not want to speak earlier in order not to interfere in the debate. I simply wanted to express my total disagreement with the previous President chairing this sitting with regard to speaking time, since he has not respected the time allocated to the Groups and the time which is, of course, distributed amongst the MEPs. The previous President has clearly discriminated in favour of other MEPs who have been allowed to speak longer than they should have done.
Once we take our places, all MEPs are equal and all of us have to respect the Rules. Therefore, although this humble MEP does not represent a multinational lobby, he asks that the time allocated to his group be respected.
Mr Bautista Ojeda, your comments will be recorded in the Minutes and will be passed on to the Bureau.
Mr President, ladies and gentlemen, I read the documents we are discussing today with interest and I noticed that Parliament' s request affects a great many sectors, maybe even too many. We want peace, and rightly so - the point has just been discussed - we want health, we want prosperity, we want efficient public services and we want social progress. Now, in my opinion, when you ask for everything - which it is always a good idea to do, just in case - the results are often unspectacular. I feel that we should carefully pinpoint the areas in which bilateral measures or Union interventions can be employed in the Mediterranean countries.
If we choose wisely, there are certain sectors which would undoubtedly yield good results. Firstly, local government, which needs to be knocked into shape through privatisation, which has already begun in certain countries, and the provision of technology. Then, the health services, which we discussed only recently, which need to be improved through staff training, with technical staff being trained locally and specialised medical staff receiving the input of the European countries as well. Finally, heightening the intensity of inter-programme exchanges, as is specified by the MEDA programme, which has so far failed to materialise. With regard to this programme, with which I had to deal in various different contexts in committee, I have to say that I was disappointed at the difficulty of obtaining information and also of reporting that information and its implications to Parliament.
This Commission still has enough time: it has only been in place a few months, and so there is still time for it to invest energy in its work and to provide Parliament with more detailed information ...
(The President cut the speaker off)
Mr President, my thoughts go automatically to the debate we held here about five years ago, when the Commission at the time bombastically announced the EU' s new Mediterranean policy.
Today, we all agree that most of what was announced then has not been achieved. The reason behind those poor results is a combination of a lack of political will on the one hand, and lack of money on the other. I think we should place greater emphasis on Mediterranean policy, based on the diptych of democracy and development. Democracy in the countries of the southern and eastern Mediterranean because that will help us to understand one another, and development because, apart from anything else, development will reduce the flood of immigrants we have and will continue to have in years to come.
The Council and the Commission, then, must make every possible effort to reanimate the Euro-Mediterranean Partnership agreed at the Barcelona Conference. It is also important to give new impetus to the MEDA programmes and at the same time to strengthen programmes such as MEDA-Democracy, Euromed-Audiovisual, and sub-regional training programmes for journalists. Parliament has also long been proposing the implementation of a programme of interregional and transnational cooperation aimed, by effective financial and systematic coordination of the INTERREG and MEDA programmes, at achieving effective economic and social integration of the participating countries and regions on both sides of the Mediterranean.
I would also like to dwell on another issue which may not seem important to you, but which is important to me personally. I think that an important and catalytic role in ensuring the successful outcome of the Euro-Mediterranean Partnership must be played by the Mediterranean islands, such as Malta, Cyprus and Crete, as the middle ground between the two sides of the Mediterranean. Since those islands have traditional links with both sides, they can be the centres of that cooperation and I think we ought to direct many programmes in the context of MEDA towards that.
I have received 6 motions for resolutions pursuant to Rule 42(5) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
I would like to take this opportunity to tell you that the Secretary of State has formally apologised for being unable to remain with us for the continuation of the debate.
High Level Working Group on Asylum and Migration
The next item is the debate on the report (A5-0057/2000) by Mr Hernández Mollar, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on asylum seekers and migrants - action plans for countries of origin or transit - High Level Working Group [(C5-0159/1999- C5-0160/1999 - C5-0161/1999 - C5-0162/1999 - C5-0163/1999 - C5-0164/1999 - C5-0165/1999 - C4-0133/1999 - 1999/2096(COS)].
Mr President, firstly, I would like to express my thanks to the political groups in this House who have supported the report of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, and who have enriched it through their participation in the intense debates which we have held. Furthermore, I also wish to recognise the positive and cooperative attitude of the Commission to whom, Commissioner, I would like to express my personal thanks.
The action plans for the six countries selected by the High Level Working Group on asylum and migration represent, and this seems to me to be important, the first external action of the European Union in the field of immigration and asylum, and as Commissioner Vitorino correctly said in Strasbourg, they are priority objectives for the Member States and I hope they continue to be so.
My report, Mr President, on the one hand reflects the critical feeling of all the groups with regard to aspects of form and substance in the presentation and preparation of the plans. We have not been able to examine each one of them individually and we have had to limit ourselves to very general considerations and, on this basis, make proposals which I hope will be taken into account by the Commission and the Council for these and for future action plans.
Mr President-in-Office of the Council, Commissioner, the very fact that these action plans are to be implemented is positive in itself. It is also positive that we have combined action plans in the fields of foreign policy, cooperation and development and in adopting measures to regulate migratory flows. However, what has not been positive is the way that the Council has presented these plans to Parliament, which has remained silent on the way in which they have been selected and drafted.
Our basic concern relates to the possible effectiveness of the actions planned for countries such as Afghanistan, Somalia or Iraq, where political instability is combined with constant violations of the most basic human rights. Quite different is the case of Morocco, or even Albania or Sri Lanka, where there is a greater likelihood of multi-sectoral cooperation, and there are countries with privileged situations such as Morocco, where we have just implemented an association agreement.
In addition to the fact that it is impossible to comply with the time limit laid down for the majority of actions, there is also a lack of budgetary contribution for some of the measures envisaged, as more than 50% of them have no financial resources. That is why one of our proposals is to create a budget line for 2001 to cover these needs.
I would also like to draw your attention to the imbalance between the measures to control migratory flows and those which promote genuine cooperation in the development of the countries selected, including measures for integration. We cannot criminalise immigration, whether it is for economic or political reasons. It should be understood that it is crucial to implement the provisions of the Treaty of Amsterdam and the Tampere Summit on the 'communitisation' of asylum policy and the fair and humanitarian treatment of refugees and immigrants. We should put emphasis on the humanitarian conditions in reception centres and also take advantage of the experience of some countries with regard to regional approximation.
As well as economic immigration and cooperation with countries of origin, we should deal with the question of labour market legislation in the Member States themselves, the social integration of immigrants and the fight against the mafia-types involved in the trafficking in human beings. The problem cannot be resolved solely by means of readmission and border control agreements, although they are necessary. In terms of the action plans, these measures seem to be given priority over the ones I have just mentioned
I also consider it necessary to create an immigration monitoring centre because, in addition to coordinating statistical data, this would allow sociological studies to be carried out on the phenomenon of migration, which would help in the decision-making process.
With regard to respect for human rights, there must be greater cooperation in order to modernise the administrative structures of some of the selected countries. We must also cooperate in the training of police forces and, in particular, open them up to cooperation with the NGOs, which have a social role to play in this area.
Finally, Mr President, I hope that, with regard to these plans and the plans to come, the defects highlighted in this resolution will be corrected and that there will be closer cooperation, especially on the part of the High Level Working Group and the Council, with Parliament. I also hope, of course, that the Commission will be given the resources to carry them out. The success or failure of the European Union' s first external action in an area as sensitive for European society as immigration and asylum, depends on the success of these plans.
- (PT) Mr President, Commissioner, ladies and gentlemen, first of all I would like to congratulate Mr Hernández Mollar on the outstanding work that he has carried out and on the excellent report that he has presented to us. He has already emphasised, and rightly so, that although migration and asylum are closely related issues, they are nevertheless substantially different and require different responses from the European Union, although it should be borne in mind and recognised that in both cases there are advantages in applying a cross-pillar and global approach.
We know that increasing numbers of people are seeking better opportunities or protection through migration, in order to escape war, persecution, poverty, unemployment or violations of their human rights. We know that there is an increase in illegal migratory movement, for the most part controlled by criminal networks that often create situations involving exploitation and blatant violation of human rights. We obviously support a global approach including support for democratisation and promotion of the rule of law, support for the prevention of conflicts and for reconciliation, respect for human rights and the development within countries and regions of origin and of transit of the fight against poverty, by improving living conditions and by creating greater opportunities for employment.
In order to achieve all of this, and despite the criticisms that Mr Hernández Mollar has just presented to the House, which related specifically to action by Parliament and the effectiveness of this action in some of these countries, Parliament' s commitment must be serious and consistent. We cannot herald good intentions and then fail to put them into practice because of a lack of funding. Information campaigns must be undertaken in close cooperation with the countries of origin and of transit, publicising the real opportunities for legal emigration, in an attempt to reduce or eliminate the problem at its source.
We must step up the fight against illegal immigration, ensure that the rights of the victims of criminal networks are protected, and step up efforts to prevent all forms of trafficking in human beings, paying particular attention to the situation of women' s and children' s rights. We must also detect and break up the criminal networks involved in these activities.
Within the Union, we must make a detailed assessment of the situation in the various Member States and harmonise national legislation on conditions of entry and residency. In doing this, we must take into account economic and demographic changes in the Union, each Member State' s ability to receive immigrants and the historical and cultural ties that the Member State may have with the countries of origin. In short, we agree with a common European policy on asylum and immigration based on four pillars: partnership with the countries of origin, a common European asylum system, fair treatment of immigrants from third countries and more efficient management of migratory flows.
Mr President, I would like firstly to express, on behalf of my group, our unease at this Council proposal at a time when, within the Union, we are working - and this is shown in the initiatives which the Commission has taken and is taking - on the communitisation of what we have called the 'Third Pillar' and on the development of an immigration and reception policy for citizens from third countries. We are uneasy because we do not understand very well where this High Level Working Group comes from or why it is being maintained, why the Council is making a proposal in this way and why that proposal was taken up at Tampere; what the Commission is going to do in these action plans and what coherence there is between this proposal and the work carried out by the Council' s High Level Working Group and the rest of the Commission proposals on policies to be implemented in the Union. I believe this is important and I would like an answer from the Council.
Secondly, I would like to say that we have mixed feelings with regard to these action plans. On the one hand, what they say seems reasonable; it seems reasonable to establish bilateral policies between the European Union and some of the countries in which the problem of the exodus of migrants and refugees is greatest; this seems useful. This is the case with Morocco, for example, with whom we must establish a serious and significant bilateral relationship in order to ensure that the immigration originating from that country remains within the law. This may also be the case with the Balkan countries, where it is clear who our partners are.
On the other hand, however, there are countries on this list whose governments do not even deserve to be described as such, and countries with which I do not think we should speak, such as Afghanistan. I would like to ask the Council if it intends to go to Afghanistan and say, 'Good afternoon. We have come to tell you to respect human rights because you are sending us too many refugees.' This would be absolutely incredible or, at least, very naive.
Furthermore, it seems to me that broaching this issue with these countries is difficult and dangerous. I believe that there are some people that we should not even speak to on principle. Therefore, since we cannot adopt a cross-pillar approach - that is to say, between the Third and the First Pillar - taking the shortest route, I believe that the Council should once again consult this Parliament on each and every action plan which is to be set up, in accordance with the provisions of the First Pillar.
I have pointed out two problems: who is going to take charge of these action plans and with whom?
There is a third problem: how are we going to pay for them? There is no budgetary contribution set aside for them and the measures which provide for some degree of funding will apparently take money, for example, from cooperation programmes such as MEDA. It is difficult to see how the idea of codevelopment and the idea of working with these countries in order to tackle immigration at source can be compatible with the idea of taking away funds earmarked for cooperation in development, in order to guard external borders. I believe this warrants some reflection.
Finally, the development of action plans is on the 'scoreboard' . This is a good thing, but I would like to remind you that there is an action plan that has been implemented, that of Iraq, on which nobody has ever provided us with any information.
Mr President, I would like to start by congratulating Mr Hernández Molar for the excellent work that he has done on this report and for the spirit of cooperation with which he has sought an all-party consensus behind his recommendations. I would like too to pay tribute to the work that the Commission has done in this area.
We face a number of challenges in a world where the drive for emigration and the drive for immigration into Europe is still substantial. Clearly, we face a situation where there are push factors in countries of origin and pull factors in our own countries. It is important that we approach this debate with a very clear distinction between asylum and illegal immigration. It is important that we retain the commitment set out in the Geneva Convention and a humane approach.
If I would pass one message to the governments of the Member States, it is that all too often they fall into the temptation to seek easy headlines by taking the populist approach to the so-called problems of asylum seekers and illegal immigration. Too rarely do they look to the principles to which they have signed up and try to deal with this problem seriously.
This report sets out a number of proposals for action which are, in my view, to be welcomed. In particular it looks at immigration and at the inadequacy of current data. It looks at the problems of the action plans that have been drawn up which fail to strike the right balance between security and immigration. It looks at the policing of illegal immigration and calls for focus on combating trafficking and combating illegal employment. These are the things our Member States should be doing.
And, of course, most importantly, it looks at budgets and the fact that under half of the measures proposed have budgetary allocations so that if we are to be serious about this, then an approach will be needed by the Council to give a legal base to the budgets which are being proposed.
So in conclusion, Mr President, and on behalf of the Liberal Group, I welcome this report which we will vote on tomorrow.
Mr President, unfortunately the action plans of the High Level Working Group on Asylum and Migration hardly do justice to the task in hand. If you read the action plans carefully, you will see that most space is devoted to measures to combat illegal immigration. This is not the only problem, however. No consideration is given to development policy or foreign policy measures to deal with the reasons which make people flee and emigrate from these regions. Although the High Level Working Group itself has concluded that human rights violations are an important reason why people flee, too little account of this is taken in the action plans.
Let us look at the situation in Iraq. Clearly it is not easy at present to make suitable proposals for Iraq which might have some chance of being implemented, given the current political situation. The same applies in Afghanistan, where one is uncertain as to whom one should even start discussions with. Whom should we urge to respect human rights? The way in which the High Level Working Group was set up and operates also gives cause for criticism. The European Parliament was consulted on neither the appointments to the group nor the crisis regions selected. This modus operandi is unacceptable.
Mr Hernández Mollar' s report is highly critical of the work of the High Level Working Group. The report now gives us the opportunity to develop a new basis on which to evaluate the work of the High Level Working Group and my group therefore supports the rapporteur.
Mr President, I would like to dwell mainly on the issue of immigration, rather than asylum, and consider the issue as a whole rather than examining the situation in these specific countries.
First of all, contrary to popular belief, the right to immigrate does not exist. It is not enshrined in any agreement or any international convention, and it is therefore completely legitimate to regulate and restrict immigration. Moreover, when Europeans emigrated to the United States or to South America, they had to abide by quotas and obtain licences as well. My grandfather was an immigrant, and I know that at that time there were rules and, in the same way, when I emigrated to Africa for a brief period of time, I had to obtain a visa and I was subject to controls. Even recently, when I went to the ACP-European Parliament Assembly, we had to obtain visas and be vaccinated.
These rules are therefore fundamental, and to advocate their creation and observance can in no way be equated to racism or xenophobia. The rules must take into account the implications of admitting immigrants and, therefore, the number of people to whom it is possible to grant entry to the European Union. Borders must be watertight, and we must dispel the illusion or, in some cases, the certainty, brought about by countless amnesties, that the important thing is to get into the European Union, maybe into a State such as Italy, which is considerably more lenient than others, and that once an immigrant is in all he has to do is sit tight, avoiding committing too many crimes, if possible, and sooner or later he will receive an amnesty. This is totally unacceptable.
Mr President, I hope that honourable Members will forgive me if I stand back and ask a fundamental question. Why does the European Union need a common asylum policy? No one would deny that this is an area where countries can gain from mutual collaboration but, of course, there is nothing new about cooperation among our home countries in the asylum field. Since long before the signing of the Treaty of Rome, the Member States of the Union have been bound together by a complex web of agreements covering the right of asylum, the treatment of refugees, the principle of non-refoulement and much else.
We must not make the mistake, as we so often seem to do in this House, of believing that the only alternative to EU action is some kind of anarchy wherein no nation consults with any other. On the contrary, the alternative to action at EU level is a negotiation of bilateral and multilateral accords among independent nations. Such accords have two potential advantages it seems to me over Community action. First, they are often well tried and well trusted and established and second, they can, of course, apply to states outside of the European Union.
In my own constituency of South-east England the local police and immigration services long enjoyed excellent relations with their French and Belgian counterparts. Indeed, it is at least arguable that we cooperated more closely with other Member States ten years ago than we do today following the entry into force of the Dublin Convention and its flanking accords.
Now, how can this possibly be? Well, it was Aristotle who first adumbrated the principle that which no one owns no one will look after. His precept surely holds true among nations as it does among individuals. Put bluntly, a border guard who sees that a traveller is heading for a destination beyond his own frontiers may have little incentive to detain him and so to provoke an asylum application within his own jurisdiction.
According to the United Nations High Commissioner for refugees, 93 000 people applied for sanctuary in the United Kingdom last year. This makes Britain the most common destination for asylum claimants in Europe, a position we hold jointly with Germany. But what is most astonishing is that this figure has risen in the United Kingdom by some 40% since the mid-1990s while across the European Union as a whole, it has remained relatively stable. I say 'astonishing' because the vast number of applicants in my constituency have passed through several safe countries prior to their arrival there.
Now surely a genuine refugee' s priority is to get out of the particular country, not to get into one. Barring exceptional circumstances it is not unreasonable to expect that someone escaping from oppression would apply for sanctuary as soon as he reached a safe state.
I am proud of Britain' s role through the centuries as a safe haven for those fleeing from injustice and wrong and I know that Members across this House will feel a similar pride in the honourable record of their countries. That record depends on our ability to distinguish between economic migrants and genuine refugees and it depends critically on our having the resolve to secure our borders against false claimants. As cooperating states we can do this, as a single territory the evidence suggests that we cannot.
Mr President, ladies and gentlemen, this report highlights the many errors and omissions which the action plans contain. First of all, there is the question of partnership, particularly the place given to NGOs. Their opinion has not been sought or has not been taken into consideration. Another error is that questions relating to asylum and those relating to emigration have been dealt with in the same way. It is true that one cannot attack the causes of migratory flows without talking about human rights. I am going to talk about asylum.
With some countries Europe is signing agreements which include readmission clauses authorising the deportation of third country nationals without the political, economic and social situation of the individual or the country being taken into account. This clause is a violation of international law. It refutes the principle of not expelling people before considering whether they are being sent back to a safe country. Just how is it possible to believe that people sent back to certain countries will be safely welcomed there when human rights, particularly those of women, are violated on a daily basis in those countries? Just how can we agree to making development aid conditional upon the signature of such agreements?
Europe must cease to turn a blind eye. The best solution to reduce the flow of migration is to support development in these countries and support the welfare of these peoples. This means cancelling the debt of developing countries. Cancelling the debt would make it possible to develop educational, social and medical structures, which would directly benefit the population.
Moreover, it would be better to improve the host structures for refugees and asylum seekers, who are currently treated as if they were criminals wishing to take advantage of the system. They must be adequately looked after, and, in particular, given access to medical care, social entitlements, and education for children.
In conclusion, would it not be more urgent to harmonise our asylum and migration policies and to establish a genuine Community policy on the subject?
Mr President, each of the countries referred to in this report is different and each of the plans varies accordingly. I will speak only about Sri Lanka, a country I have visited, and a country many of whose citizens have sought refuge in London and other parts of the European Union.
It is a country, President, in which a civil war has raged for the past eighteen years - eighteen years which have seen the proportion of defence spending by the Sri Lankan government rise steadily. This money is spent fighting a war that the Sri Lankan government cannot win and it is a war that the Tamils cannot win either. The only solution must be a brokered peace. It could be that the European Union, with its historical links, could act as that intermediary.
My colleague, Anna Terrón, has said that this report is naïve. I feel that the report skirts around the real issue and is a diversion from the debate that we ought to be having on Sri Lanka and the other countries. The report says that there is no end to the ethnic conflict in Sri Lanka. It speaks of human rights abuses, cases of aid not reaching the most desperate areas and of economic deprivation. That is the effect of the war and it says that we should work more closely with the Sri Lankan government.
Yet it is they who are controlling what we know and it is they who control what coverage we get and we must be circumspect. We all know about the well-publicised cases of Tamil action against government forces. We have heard less about the hospitals and schools being destroyed and of torture by Sri Lankan government troops.
So when the report says, Mr President, that we should look for ways to find a political solution to this conflict, I agree. Nothing else matters. Nothing else will solve the problems or lessen the human rights abuses. Nothing short of a cessation of the conflict will end the misery of the Tamils in Sri Lanka and nothing else will end the number of people seeking refuge in the European Union. Nothing else will stop people from fleeing the country. A high-level action plan, Mr President, that does not recognise these fundamental reports is - I would argue - not worth the paper it is written on.
Mr President, I would like to congratulate the rapporteur, but the European Union deserves no congratulations whatsoever, for in the area of civil liberties it appears unable to focus on anything but repression. I am therefore all the more content to see that this report includes a reference to the key study which has just been published by the United Nations on replacement migration, as this study contains data which can only give cause for concern, revealing the current relentless advance of the process of population ageing and decline. The population of Europe will fall by 12 percent in the next 50 years if current levels of migration are maintained. Declining birth and death rates will halve the worker/pensioner ratio in the European Union from four workers per pensioner to less than 2 in the year 2050, and this will lead to a drastic reduction in pension and welfare payments to offset the sharp drop in contributions.
Any meaningful migration policy cannot fail to take these considerations into account, for this demographic holocaust, soon to become an economic disaster, calls for proposals for migration policies which are liberal, antiprotectionist and geared to economic requirements and labour market demand, to counteract the prohibitionist and protectionist, nationalistic, ethnic, inhumane policy currently in force in Europe. To date, this has done nothing but criminalise immigrants, who are needed by the labour market, and deliver illegal immigrants into the jaws of crime, starting with the arrangements for their entry onto European territory and ending with their involvement in the black market and other unlawful activities.
To sum up, while the United States are negotiating with Indian universities for the best graduates in new technologies, Europe prefers to barter with the Taliban regime with a view to repatriating some of the women once persecuted there.
Mr President, I must make it quite clear that I do not agree with the conclusions of my fellow Italian who has just spoken. However, I would like to join him in congratulating the rapporteur and his committee on their excellent work.
What conclusions can we draw from this report? Basically, that the positions of Parliament and the Council are poles apart. This has always been the case, but today we are formally recording it in a document: on the one hand, we have the Council, which maintains a particular line through the individual States of which it is composed and which makes recommendations on the basis of the decisions of those States and, on the other hand, we have the Community, or, rather, Parliament, which advocates a different, more harmonised, more coordinated and more homogeneous approach. I feel that this distinction is important: Parliament' s approach is more idealistic, optimistic and utopian, whereas the individual States are more concerned with practical issues and have to answer to their citizens, who are not easily convinced by hopes and illusions but are well aware of the reality of present conditions which, in many cases - both in Italy and in many other European countries - have resulted in uncontrolled immigration.
Therefore, in view of the security issue and the problem of migration, which has its roots in poor countries which are beset with problems, where individuals, groups and families need to find not only a means for self-expression but also a completely different, secure environment, I feel that it is essential for Community policy to be comprehensive.
- (PT) Mr President, the action plans under way in the Council' s High-Level Working Group are, as we all know, an unreliable instrument for jointly tackling a problem which, for some, is merely one of security and for others is merely one of integration, and it is usually impossible to tell where the line between the right to asylum ends and the right to economic survival begins. I say that it is an unreliable instrument because it does not seem that the studies on which the action plans are based provide useful new features requiring effective policy measures - usually in the form of generic proposals for classic external policy or for development aid - which would only succeed with target-country authorities that were legitimate and stable, which unfortunately is not generally the case.
Hence the temptation in the action plans, in the measures that have been proposed, to place a far greater emphasis on managing illegal immigration than on integrating people. They place a far greater emphasis on repression and control than on a European asylum policy and a genuine system of temporary protection for those who come and knock at Europe' s door, for whatever reason, but always in a genuine state of need.
The action plans that Tampere accepted and stated should continue, in spite of their inability to cope with the complexity of the problem, could nevertheless be improved until the European Union can equip itself with an asylum and immigration policy of its own. What these plans must not do is to fluctuate between relative ineffectiveness and worsening of the situation in terms of human rights, although, as asylum seekers, immigrants cannot be considered as potential criminals. It would be better if, instead of being treated like 'police cases' , they were treated, as a matter of course, as cases of universal exclusion.
Ladies and gentlemen, this is an excellent report. It touches on all the sore points in this saga, but it would be better if we had proposals by the Commission before us rather than reports by government experts. Let us not lose hope, however, that we will soon be debating these issues here with Commissioner Vitorino. That will be a sign that Europe has moved towards common policies based on a balance between security and integration, and that it has finally opted to put an end to uncertainty.
Mr President, the Commission would like to thank Parliament for the opportunity of having this debate and I would like personally to warmly congratulate the rapporteur, Mr Hernández Mollar, for his excellent report and the excellent motion for a resolution.
I appreciate that Parliament can support the proposed integrated and cross-pillar approach which - and I quote the report - 'may' produce positive results. I understand that the Parliament is taking a cautious approach to these action plans and the Commission would like to follow the same line. On the one hand, the Commission is pleased to see that in broad terms the approach of the Council in developing these action plans is very much in line with the approach advocated by the Commission in its communication on migration of 1994 that enjoyed broad support in this Parliament. On the other hand, one must be aware that, for the time being, these plans only exist on paper.
Implementing these plans will need, as has already been stressed by several Members of the House, a combination of very different policies: political cooperation, human rights, rule of law and democracy, commercial, social and development policies, economic assistance need to be fitted together with measures aiming at better management of migration flowing from these countries and regions. Clearly this is not an easy task.
Please allow me to highlight, and subscribe to, a number of important elements of your draft resolution. The partnership with the third countries concerned will be always a key element for the success of such a policy with a view to promoting co-development. I would therefore support your view that we will need to initiate a political dialogue on the implementation of the action plan on an agreed basis of mutual benefit both for Member States of the Union and for the third countries. We have to recognise that this political dialogue will have to take into account the very different political situation in each of the five countries. Therefore, I would like to emphasise the important role that non-governmental organisations will have in the implementation of these action plans.
We are all very well aware of the fact that migration problems will not be solved within the coming month. We have to bear in mind this very serious limitation when the European Council in December this year receives the first assessment of these action plans. I would very much agree with your observation that the European Union should adopt a long-term structural policy to tackle the causes of migration and I therefore agree that the deadlines set in the action plans are rather optimistic.
The action plans, however, can be considered as a first step in creating an external policy on migration of the European Union and should therefore be given a chance. I also agree with your view that reception in the region does not absolve Member States of the Union from their duties towards asylum-seekers under the Geneva Convention.
When implementing the action plans, it is extremely important to keep the balance between the various measures so that efforts are not concentrated exclusively on the short-term defence actions. The Commission stresses that it will play an active part in maintaining that balance. Implementation will require close cooperation between the Council and its competent bodies, the Commission and Member States in accordance with their respective responsibilities as defined in the treaty.
The important role Member States have to play was, by the way, acknowledged at the Justice and Home Affairs Council of last Monday, 27 March. The presidency has called on the Member States to turn their political commitments into real activities, a request that the Commission has supported.
The Commission is, of course, ready to play the active role it is expected to play, especially in areas such as development and economic assistance, human rights, good governance and institution building. In order to play a similar role for other measures, the Commission currently lacks the financial means. I therefore very much welcome your recommendation for the possibility of allocation of extra funds to cover cooperation with third countries in the fields of justice and home affairs with particular reference to immigration.
These budget lines should, above all, consider not only providing humanitarian assistance, including the improvement of basic living conditions, as we are already doing using the funds of ECHO, but also different initiatives aimed at economic development, improving respect for human rights, improving the independence of the judiciary, improving equal opportunities of men and women in the third countries, but also assisting the third countries to put in place the legal and practical mechanisms for dealing with asylum-seekers and refugees.
Mr President, finally I note that you consider that the action plans pay too little attention to the internal policies. However, I understand the primary aim of the action plan to be to contribute to the development of an external policy of the Union on migration. Let me assure you anyway that the Commission will take its own responsibilities in the development of a common internal European Union immigration and asylum policy as foreseen in the conclusions of Tampere.
A detailed breakdown of our intentions is presented already in the scoreboard that was endorsed by the Justice and Home Affairs Council last Monday and which was communicated to the Parliament earlier. In autumn this year we will have a new opportunity to discuss the priorities of a comprehensive immigration policy of the Union when the Commission presents to the Council and to Parliament a review of the communication of 1994 in order to bring on board the new dynamics, the new social, political and economic realities of the world we live in as far as immigration policy is concerned.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
2001 budgetary guidelines
The next item is the joint debate on the following reports on the 2001 budgetary guidelines:
A5-0070/2000 by Mrs Haug, on behalf of the Committee on Budgets, on Budget 2001: Section III;
A5-0068/2000 by Mr Ferber, on behalf of the Committee on Budgets, on Budget 2001: the remaining sections.
Mr President, ladies and gentlemen, we face an enormous challenge with the budget for the year 2001. The first budget of the new millennium must strengthen the social and cultural dimension of Europe and honour the commitments which the European Union has set itself vis-à-vis its citizens and vis-à-vis the international community. What does that mean in practice and what do we expect from the Commission as we draw up the preliminary draft budget, Commissioner?
Of course, we assume that the budget will take suitable account of policies newly introduced or reinforced by the Treaty of Amsterdam. Even if we have deliberately dispensed in the Committee on Budgets from including detailed information and statements on each of these political areas, this does not imply that they are any less of a priority but merely that we wished to be as brief as possible and we expect commensurate account to be taken of them. We still consider the implementation of equal opportunities, equality and environmental sustainability to be priorities which we wish to see anchored in the budget.
The main priority for the budget 2001 must still be to remain active in the fight against unemployment. That does not mean, and let me be quite clear on this, financing huge employment programmes at European level, nobody wants that. What we do want, however, is to provide the strategic momentum needed so that small and medium-sized enterprises can quickly start using the structures of the new information and communications technologies and participating in the information society. This form of strategic initiative will safeguard international competitiveness and development potential and hence strengthen the enterprises which continue to provide the majority of jobs within the European Union and which still create most new jobs. I am pleased to report that we are at one with the Council on this point and I am sure that we shall be able to implement some of the commitments and objectives formulated in Lisbon in the forthcoming budget in a spirit of partnership and consistency.
Apart from this core initiative for the budget 2001, we must not allow the quality of economic and political integration achieved in the meantime to eclipse our cultural identity as Europeans. This does not mean centralisation and standardisation, by no means; on the contrary, it means promoting cultural diversity. Supporting the regional cultural industry means that we shall be laying its economic foundations and securing its potential to develop.
We want the next budget to meet the challenges of efficient administration and guarantee the necessary transparency in European finances. We support the Commission' s efforts to introduce Activity Based Budgeting. We support efforts to allocate administrative and personnel costs openly and clearly to each budget area and this must be accompanied by efforts to improve political control of the budget and to improve the implementation of political priorities. Parliament sets particular store by this. We shall monitor these objectives closely during the reform process. But one thing must be absolutely clear: any attempt to reduce parliamentary scrutiny and control of the budget will not be accepted.
The greatest challenge, however, is in relation to our commitment to reconstruct and secure peace and stability in the Balkans. I would stress here quite clearly and unequivocally that, as far as the objectives are concerned and the need to provide the necessary funds for them, there is no dissent whatsoever. The European Parliament also stands by these commitments. We know that the Council also stands by its commitments and, at the donor conference today, the Portuguese Foreign Minister stated, in his capacity as President-in-Office of the Council, that the Council wished to secure lasting stability in the Balkans and that efforts would need to be made over several years in order to achieve this. In other words, the Council recognises these demands and these commitments. However, we expect the Council to set itself these new challenges and to act accordingly. Gaining the ability to act in this important foreign policy area while, at the same time, losing it in other foreign policy areas as the result of excessive savings is unacceptable.
Allow me to make myself quite clear. The interinstitutional agreement and the budget 2001 are indeed two different pairs of shoes, but both pairs must fit, otherwise we will be unable to walk in them and we will get nowhere. I must stress the fact that we are not questioning the interinstitutional agreement per se; we stand by this agreement, but we are calling for a review which takes real account of demands in a specific area, namely the additional cost of assistance for the Balkans and certain other foreign policy measures. This call is obviously directed at the Commission and the Commission will submit its proposal accordingly; however, this message is also directed at the Council, above all at the Council. I have the very real impression that when the round of finance ministers hears the words 'review of the interinstitutional agreement' , it immediately thinks of wasted money and sees red. But a review is not a catastrophe; it is a perfectly normal procedure which in no way questions the spirit of the agreement.
Histrionics do not help, they merely create unnecessary fronts. What we need in order to finance the measures referred to is flexibility. Without flexibility we will get nowhere. I therefore call on the Council to stop adding fuel to the fire. Do not commit yourself to a blockade attitude towards the review. Take your cue from us and work together with us to find a constructive solution which can overcome exaggerated positions both here and there.
Over the last few days, the Lisbon Summit has highlighted aspects of the development and future viability of Europe which deserve support. We want to support these aspects in the coming budget and concentrate our efforts on these areas. At the same time, we here in Parliament recognise the need for an economical and efficient budget. The objectives which I mentioned, in which we, the Council and the Commission have a common interest in numerous cases, can only be achieved if we approach the budgetary procedure in an atmosphere of trust and partnership. This means avoiding an escalation of the conflict surrounding the financing of external actions at all costs. So let us use the discussion of the forthcoming Commission proposal for a multiannual programme which has been scheduled for the coming weeks in order to find a viable solution which secures our ability to act in the foreign policy area without impeding our internal priorities.
Mr President, Commissioner, in relation to what Mrs Haug had to present, a banker might say that the budget for the other institutions is peanuts; small budgets which are not as significant, including from the political standpoint, but which are important nonetheless because they allow the other institutions to make their work transparent and thus, I think, to look their citizens in the eye.
What are the challenges which we must take into account in the small budgets for the coming year? First, and this applies to all the budgets, budgetary rigour. When I see that we alone in the European Parliament are planning an increase of 0.07% in comparison with the year 2000, then this rigour is guaranteed and we can show our face. Compared with a total budget of EUR 965 million, that does not represent too big a bite out of the cake at our disposal.
What are the challenges of Activity Based Budgeting? Of course this is a question which we must also apply to the other institutions, as and where it is sensible to do so. If I look around me here, I might wonder what the costs are in relation to the number of members present. That is not what we mean by these questions; what we mean is transparent expenditure in the budget lines, so that everything is comprehensible. We must draw up a medium-term personnel plan in order to meet the huge challenge of the enlargement of the European Union. This is a huge challenge for us in Parliament and for the translation services in the other institutions.
We have been preparing for this over recent years and we must start to take up the challenges and manage personnel developments accordingly in 2001. This gives rise to a second thought which we must consider. How can we work together with other institutions in the area of personnel recruitment? We shall have similar positions to fill in individual areas in the coming years and it makes perfect sense to consider organising and centralising these activities.
We must bear in mind that there are also new challenges in the legislative area since the Treaty of Amsterdam entered into force. I only have to look at the Commission' s work programme, with its 108 codecision procedures, to see that this is a challenge which we did not have to face in the past. Even in the peak years at the beginning of the 1990s, when we were implementing the internal market programme, we only had a third to a half of the labour costs now being proposed by the Commission and we must organise our work more efficiently and provide the resources so that we can carry out our work accordingly. This includes preliminary scientific work, I should like to be quite clear on that. We are dealing with a Commission which has a joint research centre. We are dealing with 15 Member States which have their own national resources and, as a legislator with equal rights, Parliament must naturally make use of its opportunities here.
I suggest, and the Committee on Budgets agrees with me here, that we introduce improvements in the area of public relations, so that we have a starting point at which citizens who want to find out more about the work of Parliament can do so without needing to be in an official group of visitors. We suggest that we make provision for new posts in certain areas, but only where absolutely necessary. We shall have to examine this very closely over coming weeks and months because we have some room for manoeuvre. We have taken a very reasonable approach to buildings policy, as far as the costs of the European Parliament building are concerned, but it makes no sense if we again destroy our new found freedoms straight away in 2001.
As far as the other institutions are concerned, I only have a few comments to make. I think we should try to ensure that the interpreting service starts working more closely with the Economic and Social Committee and the Committee of the Regions forthwith. There is potential for collaboration here. We shall have to monitor the Court of Justice very closely. I hope that new rules will be developed for the Court of Justice during the review of the Treaty which will allow it to operate efficiently and which will ensure that there is long-term financing for personnel planning. I should expressly like to praise the Court of Auditors which not only monitors us strictly, it also honours its undertakings to the letter, and I think that we must also ensure that funds are used economically as regards the Ombudsman, especially as far as new posts are concerned.
I should like to thank everyone who worked with us on this, especially our own administration, for their correct and very positive preliminary work, and all the honourable Members who made it possible for us to present a proper result to plenary despite the limited time available.
Mr President, I welcome this procedure this year because it is the earliest start we have ever had and this will enable us, I hope, to give more serious consideration and more detailed consideration as the process develops. So I treat this as a beginning and not an end. As a beginning, I would say the Environment Committee would like to reiterate the demands it made last year with regard to the budget. We have a persistent and clear need to continue to work towards greening the budget in all areas of policy activity and I want to see further work on this this year.
In addition, we are spending a lot of money on our external policies, particularly through the PHARE and TACIS programmes, on ways of developing the important role of the environment and the sustainable development of those areas so close to our own borders. I want to see more work from the Commission showing us how that money is being properly and correctly applied and what the positive outcomes are.
I also want to give more consideration to what the agencies are doing and take a more differentiated approach to them depending on their particular roles and activities which we have not done in the past. In particular we want to consider the problems that the Treaty of Amsterdam presents and the fact that the full financial implications of the Treaty of Amsterdam are only being realised this year and we have to take account of that.
The committee also wants to reiterate its support for continued financial assistance to NGO participation in much of the technical committee work of the Parliament and the Commission. Finally, Mr President, I would say that we continue to oppose the tobacco subsidies which are continuously being paid by the Commission and the sooner we get a chance to do something about it the better. That is the view of this Parliament.
Mr President, firstly I would like to thank the Committee on Budgets for their excellent cooperation. A number of points have been taken on board. We advocate making radical changes to Budget 2001, firstly by basing the various categories and types of expenditure on modern DAC 1 and DAC 2 categories. This may be double Dutch to some people, but in practice it would enable us to see which poverty eradication categories the money is spent on, and also to give an account of the situation in these terms at a later date. As matters stand, it is impossible to say how much of the money earmarked for poverty eradication is spent on primary education. We must not carry on this way.
We want to see more money in this category being spent on primary education and primary health care, and more on the least developed countries, not by increasing the overall amount, but by apportioning it differently, so that the poverty focus is taken seriously.
Thirdly, we want the EDF expenditure outside Parliament' s budget to be integrated, not because we have something to say about this - although we would very much like to - but at the very least, so that people can see the important uses to which the overall expenditure is being put in our efforts to eradicate poverty. Otherwise, it would not be worthwhile producing yet another annual report on this expenditure.
Lastly, our opinion makes it clear that we want to group the various budget lines together under various headings, so as to afford a better and more coherent overview of this budget, rather than having dozens of budget lines, which makes the budget opaque to anyone who cares to study it. We want transparency. And fortunately we are very much of the same mind as the Committee on Budgets on that score. It is not so much about providing more money, as spending what we have more effectively, and creating greater accountability.
Mr President, the Committee on Women's Rights and Equal Opportunities requests that the Committee on Budgets incorporate the following conclusions into the motion for a resolution which it adopts:
The Committee highlights the importance of appropriate training for women, moving beyond the traditional mould, promoting on-going training, specialisation and the integration of women into the phenomenon represented by new technologies, so that society may gain a large number of highly qualified women whose participation at all levels - business, political and social - results from both qualitative and quantitative criteria. It also requests that a new priority line be added to the e-Europe initiative, bearing in mind that the information society has enormous potential for women, not only with regard to training and access to knowledge, but also because of the opportunity of new jobs or new working methods which may help to reconcile family life.
The Committee highlights the need for adequate appropriations to be provided and for the relevant comments to be added to the budget with regard to the strict application of the principle of mainstreaming which guarantees equal opportunities between men and women in the planning, implementation and assessment of all European Union projects and programmes.
The Committee requests that the Commission support the Fifth Action Programme for equal opportunities, drawn up with the aim of overcoming the difficulties of the previous programme and asks that the principle of equal opportunities be applied in all Community policies.
The Committee requests that a programme for employment be created, specifically targeting women and, to this end, requests that a budget line be created to finance it, with the fundamental aim of achieving equality between men and women in the workplace, not only by means of measures to protect that equality but also by means of special formulae, which will allow women to integrate fully in the labour market without jeopardising other aspects of their lives.
The Committee stresses the importance of the collaboration between those non-governmental organisations and associations, whose activities complement the Community action programmes, to achieving the European Union' s aims with regard to equal opportunities between men and women.
- (PT) Mr President, ladies and gentlemen, the guidelines for the 2001 budgetary procedure as laid down in the Haug report are a starting point for a debate on the European Union budget for 2001 which promises to be both arduous and heated throughout the year. I must emphasise that the amenability of the rapporteur, whom I congratulate, has enabled a broader consensus to be reached.
Going back to the first four paragraphs of the motion for a resolution, which identify the European Parliament' s political priorities, and then those that contain the essence of its position, I would like to highlight the following aspects: appropriate funding is being promoted for the new policies introduced by the Treaty of Amsterdam as well as for the policies that have been strengthened by the Treaty in the fields of internal and external action. In this way we are sending out a clear political message. The provisions of the Treaty are designed to be implemented. It is not merely a declaration of intent, which would be a serious example of political hypocrisy as well as completely unacceptable. The substance of the Treaty must be implemented.
The report broaches the issue of employment in terms of job creation, which in turn is connected to micro, small and medium-sized enterprises, as well as to the use of new technologies. This, for us, is the crucial approach. It is vital for new jobs to be created and this depends on the initiative and the creativity of entrepreneurs. Let there be investment, then, in a culture of initiative.
The report restates the need for a sustainable and multiannual contribution to financial aid for the reconstruction of Kosovo and for the stabilisation of the Balkans as part of a review of the financial perspective. It rejects such financing if it is to be provided at the expense of existing commitments, either involving external actions or through cuts in the common agricultural policy or other policies. New money must be found for new requirements, with the condition, as always, of judiciously identifying those requirements, and the rigorous use of funds, as should always be the case. In relation to Kosovo, this concern seems to be particularly reasonable.
The report insists on the need to reform the European Union' s administrative system, which is essential if there is to be efficiency, responsibility and transparency. This debate has launched the budget procedure and, at the end of the year, when the final assessment is made of the draft budget for 2001, it must contain the essence of this Parliament' s position. Unless that is the case, the democratic legitimacy that Parliament gives to the actions of the European Union, particularly in the budgetary process, would be an enormous confidence trick, which the public would see through and for which they would not forgive us.
Mr President, I would like to start off by congratulating Mr Ferber on excellent guidelines. I welcome the clear orientation of the report to planning for enlargement. The drive towards efficiency is especially vital in the context of enlargement. It is important even at this early stage that we have a clear strategy on how the institutions will respond to the accession of new members. We need to be imaginative about how we address the issues of staffing and building requirements. The institutions cannot respond to enlargement by just adding an extra post here or an office there. We do not want a Lego approach to enlargement.
What we need is a major rethink about management of operations and that involves all the institutions exploring alternative ways and embracing new information technologies wholeheartedly. This is especially important in relation to linguistic support. I am totally in support of the idea outlined by Mr Ferber regarding the setting up of an interinstitutional recruitment office because I believe it will help reduce costs and reduce competition between the institutions in attracting new personnel. As everybody here needs to recognise, there are major limitations in relation to resources that will be available as a result of enlargement and there are implications for the financial perspective in relation to Category 5 expenditure.
However, these guidelines are not just about enlargement they are about policy direction for all the institutions next year. Therefore, greater accountability and transparency have to be top priority because the European citizen does not distinguish between the different institutions. All the other institutions have to undertake a fundamental review along similar lines to those proposed by the Commission' s reform agenda because what the European taxpayers want is the reassurance that they are getting value for money and that includes not just the institutions but also political parties, Members of Parliament and staff. Any changes have to be clearly justified and transparent.
Improvements and efficiencies need to be demonstrated by every institution and I believe that this can only be achieved through tools such as activity-based budgeting and thorough examination of current policies and systems and procedures. One of the biggest inefficiencies that we have is the location of EU institutions and if we want to be taken seriously we need to focus our work on one seat. I appreciate we have obligations under the treaties to two different locations but we should make sure that these are not expanded. Many of you are aware that the UK is reluctant to expand the scope of qualified majority voting but this is one issue where the UK would gladly see majority voting take place.
To conclude, our group' s priorities are that these guidelines are budgetary prudence, improving efficiency, more effective budgetary control, better use of resources and general improvements in services and management, so I call upon all the other institutions to take these on and implement these improvements vigorously.
Mr President, Commissioner, the rapporteurs Mrs Haug and Mr Ferber have drafted their first report on next year' s EU budget. I wish them both luck in the task facing them. Drafting the budget means spending taxpayers' money. For that reason the work is important and calls for stringent budgetary discipline. There are many areas that call for financing, but there are only a few vital ones. Only the vital areas can receive public funding.
In addition to stringent budgetary discipline we wish to stress the following: our Group gives its full support to the package of reforms as proposed by Mr Kinnock. Activity-Based Budgeting and management will be the cornerstones of these reforms. They will emphasise the importance of personal responsibility, diminish the bureaucratic load and enhance efficiency. But the reforms will require cooperation with the staff. That is why we have to prepare carefully for the forthcoming talks regarding the reform of staff regulations. The current staffing structure has to be clarified and made more flexible, so as to facilitate the reallocation of funds, for example. The work of reform might also demand additional budgetary proposals, which we urge the Commission to be prepared for.
Mrs Haug' s report stresses the importance of culture as a means of creating jobs. Culture as such falls within the competence of the Member States. However, culture as a means of livelihood is an area which is rapidly growing in importance. For that reason we support the report insofar as it emphasises the importance of developing this within the framework of structural action. In a later debate on the budget we wish to draw attention to the matter of sufficient appropriations for science and research and financing the fight against exclusion in all its forms, within the meaning of Article 13 of the Treaty. Our group also believes that Category 1 of the financial perspective - agricultural expenditure - should not be used as a primary source of financing in response to needs that become manifest in external policy.
With regard to Mr Ferber' s report, we would like to remark that we are disinclined to take a position on the details as yet, including the establishment of posts. Nevertheless, we consider it vital that reforms concerning members' rules be established promptly, in accordance with earlier agreements.
Mr President, as we speak, a conference is being held elsewhere in Brussels on the reconstruction of the Balkans. Rapporteur Haug, whom I too would like to thank for the agreeable cooperation there has been between us, states that the Commission must not enter into financial commitments, or arouse expectations without first consulting the budgetary authority. I am all in favour of this. Consultation is a good thing and it is important to know which way the wind is blowing. But this must not prejudice the European Commission' s right of initiative. It is only right that the Commission, of all the institutions, should serve the interests of Europe, although it has to be said that during the negotiations for Budget 2000 we saw all too often how one half of the budgetary authority was mainly preoccupied with the national coffers.
In fact the question of self-interest brings me automatically onto paragraph 22. I know that rapporteur Haug will shed no tears if we remove this paragraph from the text. Nor will my group. But it is a different story with the Council. At least I assume that the Council applauds the fact that we make the point in the text that special budgetary needs should be spread equally over all budgetary categories. After all, this will lead to cuts in the programmes in Categories 2 and 3, which are chock-a-block, whilst the lion' s share of the money left in Category 1 will be able to find its way back into the national coffers at the end of the year, on account of fluctuating prices or the anticipated changes to the sugar regime, among other factors. I hope that we will be able to re-think this commitment appropriation and agree amongst ourselves to first await the Commission' s proposals.
Finally, a word about our amendment to Mr Ferber' s report. The institutions are being asked to discontinue discrimination on the basis of the nature of officials' long-term relationships. Some of my fellow delegates thought this was going into too much detail for the guidelines. I would like to point out that what we do concern ourselves with in this text is officials who have a duty of maintenance, and allowances for dependent children. In all probability, a guideline will be adopted in the course of this year which will ban discrimination on the basis of sexual orientation within the labour market. I hope you will seize the opportunity to lead the way in the fight for equal treatment.
Mr President, Commissioner, I must say that I feel rather uneasy when confronted with this report, especially after the amendments by the Committee on Budgets. Mrs Haug is not to blame. Taken in isolation, a good number of her subparagraphs are acceptable, and some are even excellent, and my group will vote in favour of them. On the whole, however, without even mentioning specifically those paragraphs which we find quite simply unacceptable, I consider that this report lacks the clear political will, the strong ambition, the resolute decisions which Parliament should, in my opinion, be expressing at this stage in the budgetary battle, for this year' s battle promises, once again, to be a hard fought one.
Each and every one of us can remember the trial of strength we had to take part in last year with the Council because the Council wished to complete the funding of the reconstruction of Kosovo by drawing particularly on the appropriations for cooperation with the countries of the South. In the end, the majority in Parliament agreed to vote in favour of the budget in return for a limited concession from the Council but also, above all, an undertaking from the Council to accept a review of the financial perspective in the year 2000, if the development of the Balkan situation should require resources significantly greater than those for which provision has already been made.
This is clearly the case today, but neither the Commission nor the Council seems resolved to respect the spirit of this commitment and fund our new priorities without compromising our traditional priorities. However, while the report recitals clearly record this position, particularly recitals A, B and D, on the other hand, subparagraph 22, which has already been mentioned, advocates, 'equal' distribution of the financial consequences of special budgetary needs instead of a limited revision of the financial perspective, with additional resources. Once again, there are plans to rob Peter to pay Paul in accordance with the sacrosanct budgetary Stability Pact.
For my part, I remain convinced that we must, on the contrary, ask the question clearly: do we wish to play an active part on this continent and throughout the world? If we do, then we should provide ourselves, in moderation, but steadfastly, with the financial resources to do so. The same reasoning is equally applicable to other priorities, which have been advertised but not acted upon, such as social aspects, employment or even cooperation with the countries of the South.
I hope that, beyond this vote, there will be enough of us to relaunch the initiative in time, in this spirit, and, this time, to hold out until the end.
Mr President, I would like to start by thanking Mrs Haug and Mr Ferber for their reports, which are doubtless comprehensive and very detailed in terms of all the guidelines. I would also like to stress from the outset that, if we want to boost employment in the European Union, it is of fundamental importance to build on the role of small and medium-sized enterprises for, when all is said and done, they are the hard core of our undertaking in Europe. With regard to the reference to the cultural economy and new technologies, this should also be included in the Lisbon report, and my view is that we will be able to use these bases to boost employment substantially. We often talk of a new economy, but if, then, at the end of the day, we ourselves do not focus on the potential core factors, which, in this case, are culture and new technology, then we will certainly not be able to produce solutions.
In addition to this, I welcome the fact that the item of natural disasters occurring within our nations has been reinserted in the budget. Why? Because in this way we can help Member States when they suffer natural disasters, such as earthquakes, for example, because otherwise people will fail to understand why it is that we intervene in countries such as Kosovo, and yet do not seem able to intervene in our own States. And so I welcome the reinsertion of this item in the budget as a major step.
However, on a more antagonistic note, I have to point out that we cannot make cuts in agriculture as a matter of course. Naturally, we must finance the Kosovo mission as a fundamental political objective, in order to erase the effects of the war and to prove the existence of a political objective, but we cannot always do so at the expense of agriculture. I would also stress that we need constant guidelines from the Council and the Commission, for we cannot manage on the same budget as last year. It was only thanks to the patience and tenacity of President Wynn that we were able to reach the end of the year. We cannot go on like this. Finally, I would stress the need to restructure the budget - for example, we could axe TAOs - and thus secure new resources.
Mr President, as an instrument, the budget is eminently suited to making political choices. In the course of our discussions on the budgetary guidelines for 2001, we are inevitably faced with the question as to what priorities we should set for European policy over the coming years. The rapporteur, Mrs Haug, cites four priorities, some of which could be described as dubious. What concerns me more, however, is that she scarcely mentions the top priority for the coming years, i.e. enlargement, and when she does it is uninformative. Does she want us to wear blinkers? More European integration, more social and cultural programmes, more employment: it is all very reminiscent of the outdated notion that social change can be effected by government policy, but neither the current Member States nor the candidate countries stand to benefit from an expanding package of tasks. The idea is gaining ground that the European Union' s package of tasks must come up for discussion, a point Commissioner Kinnock made too.
I am delighted that Mrs Haug wants a report on the aforementioned package of tasks, but the outcome seems to be a foregone conclusion as far as she is concerned. After all, it is evident from paragraph 4 that she wants to maintain all the existing programmes. If that is to be the point of departure, and given that she even advocates fresh tasks, any discussion on key tasks is doomed to failure. We should enter into a discussion of the key tasks with an open mind, and be prepared to learn from past mistakes.
Last year, the European Parliament brought the financial ceiling up for discussion at an early stage by seizing on the financing for Kosovo and the entire Balkans as leverage in our efforts to obtain a review of this ceiling. As one might expect, the Council has not got round to it yet. What are the financial frameworks for Agenda 2000 worth when, only a year on, we are no longer honouring them? Mr Prodi' s statement to the effect that more than EUR 5 billion must be placed on the table for the Balkans in the years to come, was rash, to put it mildly. He raised hopes without consulting the budgetary authority, nor did he give any indication as to where the money was supposed to come from. Any politician should know that new expenditure must have the requisite financial cover. This point is made in two amendments, which I drafted, among others.
We await the Commission' s multiannual planning next month. It apparently intends to look to the agriculture budget to cover the first tranche of EUR 300 million. In common with paragraph 22, I am against making one budgetary category, i.e. agriculture, take all the strain of our financing needs. Agenda 2000 has just put an end to what was previously such generous budgeting for Category 1. There is more scope for this in other categories to my mind; the Structural Funds, for example. As the rapporteur herself says, the "large, the very large accumulated backlog" also continues to be the actual ceiling, the spending goal for the Structural Funds. The rapporteur even wants to see this backlog used up in one go next year! This is all very worrying, because enforced spending of funds plays into the hands of fraudsters and damages efficiency.
On a final note: rapporteur Ferber' s request for a Commission proposal on a statute for political parties. That is a matter for the parties themselves, irrespective of the fact that European parties are widening the gulf between the general public and European politics.
Mr President, ladies and gentlemen, the Committee on Employment supports the general rapporteur' s initiative to give employment policy priority once again this year and, more importantly, to give small and medium-sized enterprises support in the field of information and communications technologies. However, the social aspects must, of course, not be forgotten in the process, which is why our Committee is calling for an own initiative, mainly to ensure that everyone has an equal stake in the new technologies. So far, only some 30% of women have access to the Internet and high earners have three times more access to the Internet than low earners. This is not on.
There is another important point in this budget. It concerns civil dialogue. We are calling for sustainable financing for civil dialogue and for the non-governmental organisations involved in it, in order to support their important role as the voice of the disadvantaged.
Mr President, Commissioner, naturally, the question of employment also plays a decisive part during budgetary discussions in the Committee on Fisheries. Healthy growth and low unemployment are what we all want. Europe needs to set the framework, which is one of the reasons it created the Treaty of Amsterdam. But the real responsibility for employment, and this is not the first time that I have stressed this, lies with the Member States. A greencard alone, such as that for which provision has been made in Germany, is not a practice which makes perfect. It is in practice that a Member State demonstrates at home if it is being innovative or if it is hiding with an innocent expression behind the EU. That would be cheap and it would not be right.
We need to manage a plethora of international fisheries agreements and conventions over the coming year, all of which have budgetary implications, because if we want to keep our products on the global market, we need raw materials and imports and they do not come cheap. However, we in the Committee on Fisheries cannot really go to town, Commissioner, because you have still not provided us with the long-promised cost-benefit analyses on our fisheries agreements. How can we stand up to the Committee on Budgets' demand for rigour in these circumstances?
The EU will have a new fisheries policy from 2002, a huge, fascinating venture with a global dimension. We are already making the necessary preparations, which is why we also need the strong guidelines planned by the main rapporteur in the fisheries sector. Later we will need the commensurate funds.
Thank you very much, Mrs Langenhagen. I congratulate you on being able to express yourself in less than the time allotted to you. Unfortunately, others do not tend to follow suit.
Mr President, Commissioner, first may I extend my warmest congratulations to Mr Ferber and Mrs Haug on the work which they have carried out. In the first year in which the full budgetary procedure comes to fruition, we are all bound to be highly enthusiastic. Everyone wants to have their say, as we have seen in the very active and lively debates over recent days and weeks.
The Union budget of EUR 90 billion represents so many hopes, the hopes of people looking for support. They may be farmers in the European Union, who obviously want appropriate remuneration, a just reward, which they have earned, for producing healthy food. They may be the regions in Europe which are lagging behind in terms of economic development and which expect much from the solidarity of the European Union, namely assistance to help them develop into a balanced system of cohesion within the European Union, as far as living and working conditions are concerned.
There are the hopes of the unemployed, who want us to support them along the path back to work. There are the hopes of the young, there are hopes throughout the world, in which we, as the rich continent of Europe, and we are the rich continent of Europe, can give assistance. And there are hopes at the heart of Europe, where we have a cancerous growth called war, where there are people who are forced to live in appalling conditions, people who need a future, people who need hope.
We do not want any curious divisions of tasks, as are presently becoming apparent, when this money is distributed over the coming weeks and months. It is becoming apparent that there are people on the one side who are making promises left, right and centre and raising their estimates. Contrary to what has been said here time and again, agricultural spending will not fall, it will rise by nearly 5% or even more than 5% next year. We must not upset the farmers too much in this European Union. We cannot have a situation in which people on the one side, i.e. the Council, promise money and increase the sums involved and then come to us in Parliament and say, be sure to keep overall expenditure down, make cuts in all areas and tell all other 'hopefuls' that there is nothing for them. This division of tasks is unacceptable.
Nor can we have a situation in which the international community sits down at the donor conference, promises money and says to Kosovo and everyone living in the Balkans, we will support you, you will get money for what you want. In future, excavators will be rattling past, not tanks. You must be able to reconstruct and we want to help you. We cannot have a situation in which they promise so much and then come and say, take the money we need from the most needy. That cannot be.
We have stretched out our hand. Mrs Haug has stretched out her hand. She has said that we are prepared to work openly with the Council and the Commission. We want to show you that there is no need for a repeat of last year' s tragedy, with heckling and confrontation throughout the entire budgetary procedure. We can work together. You should know that. Take the outstretched hand. But I say quite clearly at this point that, if you signal that you are not prepared to cooperate with us and that we are on course for a confrontation, then this Parliament is not defenceless or powerless and we shall use our powers for the people who place their hopes in us and we shall certainly not disappoint them. Take the outstretched hand and do not engage in the same pettiness as last year, because it damages all of us in Europe, including the people who pin their hopes on us.
Mr President, I too would like to start by wishing Mrs Haug, and also the Commissioner, every success with their first budget and the many stages they still have to get through before they can sign it off in December.
I could not agree more with Mrs Haug when she stated in her introduction that she favours a thrifty budget. I share this view. I believe this is the least we owe our electorate, for a number of reasons. This year too, discussion will focus on what we must do in the Balkans, and particularly in Kosovo. My position is roughly the same as the one I took last year. I am prepared to get involved, but I want to know exactly how much money it will cost first. A figure of 5.5 billion has been plucked out of the air, but no one has made out a satisfactory case for this as yet.
I also agree with many other speakers that it is unacceptable for one category of the budget to have to be saddled with covering these costs. We should use the relevant budget items for this and perhaps turn to agriculture from time to time when there is actually money left over in this category.
In short, amending the financial perspective is not an end in itself, but should only be undertaken, in my view, as an absolute last resort. My final point does not relate specifically to next year, but to the years to come. A tiny amount of the whole agriculture budget is to be earmarked for the outbreak of infectious animal diseases. I believe that if we were to have another swine fever crisis in Europe, or a BSE crisis, it would cost the earth. I therefore feel that the Commission should get down to work as quickly as possible on an insurance system for outbreaks of infectious animal diseases of this kind.
Mr President, securing the future has always been a difficult issue, irrespective of whether it takes the form of a White Paper, deregulation, partnership or structural adjustment. It is the financial situation which dictates future development. The major topics are correctly positioned in the main report, but the report lacks content. Fighting unemployment through economic growth is the greatest challenge facing Europe. The Lisbon Summit announced the direction to be taken up to the year 2010. We must therefore expect future intergovernmental conferences to substantiate how this is to be done.
Farmers and cooperatives expect the European Commission to reduce the amount of red tape in the agricultural economy and adopt budgetary guidelines based on calculation, reliability and progressive structures. The Berlin resolutions set out agricultural policy up to the year 2006. Farmers and politicians fought hard for this position. If a premature review should be necessary, because the social analysis uses different standards, then let it only be in comparison with facts and figures, and let us retain what was successful, i.e. reliability, rather than dismantling Agenda 2000 piece by piece until what is left is hardly recognisable.
The ink was barely dry on the budget 2000 when Mrs Schreyer demanded a financial review and financial perspective for the priorities, together with action on negative expenditure. Unless these funds are channelled back into the agricultural budget, Agenda 2000 will be jeopardised, especially as further technical inconsistencies are to be expected. This is a policy based on rough estimates and founded on pure observation. Of course, the Balkans must be reconstructed but, overall, in a spirit of social solidarity. Then, and I am convinced of this, the farmers and cooperatives will also make their contribution.
Mr President, we cannot give our assent to the general economic rationale of the resolution on the budget guidelines for the 2001 budgetary procedure as it now stands. Indeed, we would protest against the veritable misappropriation of funds which is proposed: the inappropriate use of resources reserved for agricultural expenditure under Category I of the financial perspective as a source of funding to be used to meet funding requirements in the sphere of foreign policy. We find this attempt to fund the reconstruction of Kosovo at the expense of European farmers, and to convince us that there is no budgetary solution other than this outrageous deception, absolutely iniquitous.
Quite the contrary, we should maintain expenditure on agriculture, the compulsory expenditure, and moderate expenditure under other categories, where there are unquestionable margins. We must therefore reject annual funding of the EUR 5.5 billion intended for the Balkans, an amount calculated by the European Commission on who knows what basis, by raising the ceiling for external expenditure and lowering that under the agricultural categories, on the erroneous grounds that appropriations would not be taken away from agriculture but that it would be appropriate to release the margins for 2001 and 2002.
Well, we are all aware that the mid-term review planned by the Berlin Summit is due to take place in 2003. When this occurs, there is no doubt that if the dubious practice proposed by the Commission, and forcefully denounced by our Group, is endorsed by Parliament, it will then be claimed by many as an acquired right. It therefore constitutes an extremely dangerous precedent as far as our farmers are concerned. This, moreover, is the message clearly expressed by the European Council in Lisbon, whose conclusions unequivocally refused to incorporate the Commission' s wish to reduce the agricultural budget by EUR 300 million in 2001, and by the same again in 2002.
Regardless of the background, we do not accept the challenging of the conclusions of the Berlin Summit represented by this continual demand for the financial perspective and the various categories to be revised. We accept it still less in light of the fact that the calculations for the European Commission' s ambitious Balkans programme lack both discipline and precision, that the Union' s existing appropriations for Kosovo cannot be spent in full and that other donor states are not meeting their financial commitments.
So I repeat, Mr President, there are no grounds for the call for the revision of the financial perspective. We therefore reject it.
Mr President, I would first like to say that I agree with the political priorities expounded by Mrs Haug. Nevertheless, we are still lacking explicit support for such relevant fields as scientific research, technological innovation and development. Failure to take these into account in the Union' s budget is equivalent to going out on a rainy day without an umbrella. Without a constant and intense effort in these fields there will be no competitiveness and a lack of competitiveness means no new jobs will be created. We have therefore introduced an amendment to cover this.
Another amendment that we have suggested, in accordance with what was agreed at the European Council in Lisbon, refers to the fact that employment is one of the Union' s great political priorities for the coming years and that objective is unfailingly expressed, as Mrs Haug correctly points out, through policies which favour small and medium-sized businesses. However, it is not enough simply to give them access to new communication and information technologies. The Internet is a tool, not a magic wand. Without a decisive programme for basic structural reforms, which improve the ability of European business to compete, the digital era will be a time of frustration for Europe, hence our amendment designed to remind us of this fact which is so obvious and yet so worrying.
Lastly, with regard to what Mrs Haug describes as the "cultural economy" , we have pointed out that she mentions it amongst the political priorities, and then it fails to appear elsewhere in the text. In order to deal with this methodological inconsistency, we have proposed an amendment which expands on this thought-provoking concept. In any event, the rapporteur has, in our judgement, correctly established the bases which will set the course for Section III of the Union' s budget for 2001 and we are happy to offer her our sincere congratulations on her work.
Mr President, I want to concentrate mainly on the revision and just say to those who have been making comments condemning the Commission on the proposal for taking money from 1A: 'Let us wait and see what the PDB brings forward' and not write off everything at this time. Ralf Walter made the very pertinent point that agriculture expenditure will actually increase and if money is taken from 1A it will be from surpluses, but let us wait until the PDB comes along.
We are working on assumptions when we present this report from Mrs Haug. I am just referring to the Haug report not to Mr Ferber' s. I congratulate the pair of them but in this Haug report we make certain assumptions about the revision, about redeployment in Category 4 and about the needs of Kosovo. However, I need to remind the Council - and at least we have one willing scribe down there if no one else is doing the night shift for the Council to get the message across - that really, if the Commission makes the proposal which we expect them to make, then they are duty bound, because of the interinstitutional agreement, to discuss with Parliament what that revision should be before their first reading.
My gut feeling is that there will be no agreement with the Council on getting a revision of the financial perspective. Well, if that is the case, the message needs to go out now loud and clear that we will have the same bumpy ride with the budget this year that we had last year and you will not win. We will be determined to do our best for the Balkans and Kosovo but, at the same time, we will be realistic for those other policies which Parliament considers to be important.
The trouble with the Council is that everything revolves around what was agreed at Berlin. We keep being told that Berlin is set in concrete. Well, in the words of Hugh McMahon who was one of my colleagues up to the last Parliament, in a debate on shipbuilding, he once said, 'We don' t want it set in concrete, we want it set in runny cement' , and I presume that what we want in this day and age is to have the Berlin Agreement in a type of runny cement so at least you can be flexible enough to agree with us that things have to change.
I make the point, Mr President, as I did yesterday in the Budgets Committee, in the twelve years of the financial perspective there have been 38 revisions totalling over EUR 7 000 billion of monies that have been involved in those revisions. Kosovo is one of those occasions where the financial perspective is not flexible enough and it needs to be changed and that message has to be got through otherwise there will be problems.
Mr President, it takes some nerve to state that employment is, and I quote, a constant priority of the European institutions at a time when the European Union has 18 million unemployed and when, at this very moment, a number of the most wealthy of all major European businesses are announcing savage job cuts without the said institutions lifting a finger to prevent them.
It is not that it would be impossible to put an end to unemployment immediately, but it would take a proactive policy that was not reluctant to draw on the profits of financial and industrial groups or the personal fortunes of major shareholders. Then, what word other than hypocritical can be used to describe the European institutions' claim to wish, and I quote, to eradicate poverty wherever it exists while still permitting industrial groups to exacerbate poverty right here in the richest countries of Europe, and providing political instruments for these same groups in order to promote the criminal plundering they undertake in the poorest countries.
We are aware that it would be futile to ask the European institutions to do something of which they are incapable, designed as they are, like the national states, to favour profits and represent the interests of the wealthy classes. The members of Lutte Ouvrière will therefore be voting against the Haug report.
Mr President, I congratulate both rapporteurs on their reports, which have received a high degree of consensus. The Ferber report is a very courageous exposition of the present and future needs of Parliament. A European Parliament interested in the new information technologies, a European Parliament aware that its organisation must, as a priority, revolve around the new tasks which the MEPs are obliged to carry out under the Treaty of Amsterdam. This report proposes changes. Changes always meet resistance in institutions and we should therefore be especially grateful that the rapporteur has wished to draw up this report with the support of the PPE, and, we hope, of the other political groups in Parliament.
The rapporteur, Mrs Haug, has reached broad areas of compromise in her report, which we hope will be respected in the vote, and which we hope will strengthen Parliament' s commitment with regard to employment, culture, the new Amsterdam policies and, no less importantly, the budgetary obligations and rights. This House voted by a majority for a financial perspective which respected the political balances of Berlin, even when we were all aware of its shortcomings in the face of unexpected external events. Last December, this Parliament voted to maintain the financial perspective and the interinstitutional agreement despite the fact that, at that time, the Council drew out the negotiation to unacceptable limits.
Today, the Council, Parliament and the Commission are bound by a signed commitment. This is a very serious commitment. If we have to finance new policies, we have to find new funding. If the Council intends to finance actions in the Balkans at the expense of current external or agricultural policies, it would not only be showing a lack of political vision but it would also be failing in the commitments it has signed up to.
Mr President, Commissioner Schreyer, Mr Liikanen said at the Commission hearings that we will be around 1.2 million jobs short in the e-commerce sector by the year 2002. Providing the quantities and quality needed therefore represents a real challenge.
Commissioner Schreyer, I should like to ask you if you can really tell us which budgetary lines create, maintain or destroy factories and/or jobs? Is there in fact a valuation which we can use as a starting point to say which budgetary lines support the creation of new jobs? Does DG IV have any scientific studies or papers on the subject? If we have a budgetary procedure, can we then establish if the main priority which we have now set at European level has been achieved, and where new jobs are being created or where new jobs are being destroyed?
Today in question time I asked the Commission how many jobs are lost if manufacturing plants making products which cannot be exported because they are banned in Europe are closed down. Commissioner Byrne quite rightly said that, as far as he was concerned, public health took priority. This morning we discussed environmental protection. Then it was said that environmental protection took priority. I think we should find an objective procedure which safeguards new jobs. We can only do so if there is proper representation of the confederations of industry, especially confederations of small enterprises employing up to 10 people. I think that this sector should receive far more support in the future, including at European level, because this is where jobs are created, this is where new products are invented and where the future is shaped.
I think that also represents an opportunity in relation to the enlargement of the EU. We must endeavour above all to include small enterprises. That is an important function and social dialogue is needed here. I would be pleased to see new initiatives in this area.
Mr President, I want to thank the rapporteurs for their work and say that they have found a decent consensus and produced good reports. I want to wish the new Commissioner well in her first budget and say that I sincerely hope that we can have a smooth and effective procedure in which all of us will do the best we can to produce a sensible budget in a most efficient way.
If there are to be problems - and sometimes there are problems - it will be around this whole question of the proposal to finance the shortfall in Category 4 with money from the agricultural section of the budget. This proposal is more likely to create psychological problems throughout the European Union in rural areas than real problems. We have to reassure European farmers and say to them there are regulations in place, those regulations grant entitlements to European farmers and there is no possibility whatever happens that those obligations can be denied by the European Union.
Nevertheless, we do have a fall in incomes. We did have a statement by the Commission for 2000-2006 and that set out certain perimeters within which agricultural spending would be provided for. Now we hear new proposals coming forward that if we have a situation of enlargement, we have entirely new proposals for entirely new policies towards the new Member States and without any provision as to how these will be financed. We need a little bit more clarity and there is tension building up between the institutions on this question of the Balkans. The sooner the Commission can propose to us clear figures for year-by-year spending the better.
I do not actually think that it is necessary to take any money from agriculture in order to finance a decent programme within the amounts of money set out - EUR 5.5 billion - considering what the obligations of the Union are, what the Member States will put up and what is likely to be called upon because of the situation in Serbia. So why generate a battle about some EUR 300 million that, in the end, I do not think that we will have to call down from agriculture?
Mr President, ladies and gentlemen, to reflect the priorities of European policy in the budget of the European Union, that is the objective of this highly premature debate on the budget 2001. It is the first budget for which the new Commission has drawn up a preliminary draft budget and the first budget in which I, as a new Commissioner, shall be involved right from the outset. I think it is really useful that we already have a joint procedure between the European Parliament and the Commission, an understanding of which priorities require financial cover in the 2001 budgetary year.
We are not yet at the stage of talking specific figures, not yet at the input stage; in fact what we are discussing now is the output. What do we want, what objectives do we want to achieve or support with this budget? In my opinion, setting the priorities like this is the best way of starting the debate on a budgetary year. I note in connection with the priorities being set for the next budgetary year that the reports, that the priorities which you are setting, tally closely with the priorities being set by the Commission. I think that this paves the way for bringing the budgetary procedure to a successful conclusion.
I should like in particular to thank the two rapporteurs on behalf of the Commission. I should like to comment on Mr Ferber' s report first and thank him for the support which he has expressed in his report for the Commission' s attempt to gradually convert the budgetary reporting procedure to activity based budgeting. The report suggests that the other institutions will also gradually follow this lead. Above all, the report expresses support for the Commission' s administrative reform and I should expressly like to thank the rapporteur for that. Of course, the Commission will be pleased if the other institutions are also called upon to consider, for their part, which administrative reforms would be advisable and which can be implemented.
Mr Ferber, you referred in your report to other problems which need to be resolved. I would like to single out the question of financing for political parties. I think that this is an issue on which we need to take joint action to find a speedy solution.
Now to Mrs Haug' s report. Mrs Haug, allow me to congratulate you on your report and on successfully concentrating on the priorities, because I can imagine that you must have received a lot of requests, a lot of letters to Santa, asking you to include everyone' s pet concern. You have concentrated instead on the real priorities and I think that is very valuable if we are to reach an understanding.
You laid particular emphasis on external policy tasks, which I shall come to in a moment. But you also stressed the importance of setting priorities and focal points for research - the Commission shares this view - and the fact that the development of a viable economy also needs to be fostered through budgetary endeavour. At this point, you have already debated this, I should like to comment on the results of the Lisbon Summit. I think that, on balance, the Lisbon Summit was a success for the European Union because everyone agreed that we now need to take huge steps to promote information and communications technologies and that considering how account can be taken of this priority in the budget should be a matter of common concern.
Mrs Haug, I should like in this context to welcome a statement which you made in your speech: you said that we do not want to compete with the Member States' employment programmes; instead we want to consider what the special European dimension is in relation to each initiative, what can be specifically promoted at European level. I should like to comment on your question as to how great an effect the European budget has on employment. Of course, the programme financed by the Structural Funds is one of the most important instruments for promoting employment. We have again set a horizontal objective for the new period for the Structural Funds, requiring lists to be drawn up even during ex-ante evaluations, setting out and calculating how these special programmes will affect the labour market situation. I am also extremely pleased that my colleague, Mr Barnier, has said that the Commission will not be satisfied with woolly statements but wants specific calculations so that everything can be checked.
As far as the Commission' s priorities are concerned, I should like to point out that the Commission conducted the priorities debate at its meeting on 23 February where it came to the conclusion that particular account should be taken in the budget 2001 of the stronger foreign policy commitments of the European Union and of the important objectives of promoting rural development and supporting the transition to an information society.
I should like to comment specifically now on the question of the expenditure needed for the Stability Pact in the western Balkans. It was also the central theme of today' s debate. The Commission too has based its conclusions on the priorities for the budget 2001 on an estimated financing requirement in the order of EUR 5.5 billion for the period up to 2006. It has been pointed out on several sides that demands are being made on the Commission. You demanded this of the Commission and the Council in your resolution of 16 December. The Commission is being called upon to submit specific estimates of the funds needed in April and, at the same time, to state the extent to which the financial perspective needs to be reviewed.
The Commission came to the conclusion in the priorities debate for the budget 2001 that the funds needed cannot be found merely by redistributing foreign policy funds, although we have, of course, also considered where we can redeploy funds from the foreign policy area. My colleague, Chris Patten, took on this task together with Mr Nielson. However, we came to the conclusion that additional funds are needed which can be financed through other measures, which I shall come to in a moment.
I should like to stress at this point that the figure or estimate of EUR 5.5 billion for the period up to 2006 is being analysed, and rightly so. I should like to point out in this context that EUR 4.5 billion was channelled to the regions from the budget of the European Union between 1991 and 1999. If we now quote a figure of EUR 5.5 billion, of course that represents a considerable increase, but it is not an exorbitant increase and is in proportion to past assistance. I think we are all in agreement on the fact that, in comparison with the last decade, we must focus more strongly on financial assistance and financial aid for the regions.
I should like to comment now on the financing proposal, especially the point relating to redeploying funds from the agricultural policy area. This is a matter of particular concern to me insofar as anxieties may have been aroused in the debate here which, in my view, are not really justified. Mr Walter, you referred to this in your intervention: the point is not whether agricultural policy expenditure will be reduced in 2001 in comparison with the year 2000; the point is what increase is needed. According to the financial perspective, compared with the budget 2000, an increase of EUR 3.1 billion for agricultural market expenditure would be possible from a purely theoretical point of view, according to the figures. The Commission proposal makes provision for a further increase of EUR 2.8 billion for agricultural market expenditure. I would be obliged if you could take note of this and not say that we are letting a genie out of the bottle in the area of agricultural market policy which will then jeopardise all expenditure. I say again quite clearly, and the Commission also says, that direct income support for farmers will not be affected by the resolution; on the contrary, provision has been made for an overall increase in the order of over 7% for agricultural market expenditure and a really exorbitant increase of 9.5% for rural development. I hope that this will also be supported by the budgetary authority because I think that this rural development programme offers a great deal of scope for promoting new endeavours in agricultural policy.
Allow me to say a few words on the overall increase in the size of the budget. We have already had the opportunity to debate this twice in the Committee on Budgets. We shall doubtless need to engage in intensive debate with the Council as to the rate by which expenditure needs to be increased. I should like to point out here that a considerable increase is needed on the expenditure side simply in order to be able to honour old commitments made in the past which, of course, have to be paid for.
I should like to note, on the question of the financial perspective, that the Commission proposes, following the European Parliament' s petition and demand, to include expenditure for promoting Cyprus and Malta under enlargement expenditure in the future, i.e. under the heading of Category 7. I think this move would seriously improve the transparency of the budget and I hope that the Council will not stand by its initial rejection of this suggestion.
I should perhaps come back to the budgetary procedure for the budgetary year 2000. The budgetary procedure last year was extremely exciting, to put it diplomatically. I had a good opportunity to get to know you really well and found that the Committee on Budgets was a very robust committee with excellent staying powers. I assume that the Committee on Budgets of the European Parliament is resolved to take a very decisive position on the budget 2001, but that it is also prepared to negotiate from this very decisive position. However, I hope for all our sakes that the 2001 budgetary procedure will not necessarily put our endurance to the test once again and will be marked by greater consensus. I am also convinced that, should we come to blows again, the Committee on Budgets will demonstrate the same staying powers. I can assure you that the Commission will again be at your constant disposal so that we can achieve a positive result.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Combating child sex tourism
The next item is the report (A5-0052/2000) by Mrs Klamt, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions on the implementation of measures to combat child sex tourism (COM(1999)262 - C5-0096/1999 - 1999/2097(COS)).
Mr President, child sex tourism is not a national or a European problem, it is a global problem which has become more and more explosive and more and more extensive over recent years. The motion for a resolution which has been tabled takes account of this fact. It no longer has a selective, national or European dimension. The worrying increase in the number of cases of sexual exploitation of children shows that the European Union and its Member States need to use every means at their disposal in order to protect the weakest members of our society, i.e. children. The motion for a resolution therefore contains two central demands.
First: unilateral criminality should apply in cases of child sex tourism; that means that even if the country in which the offence is committed does not punish sexual abuse, it must nonetheless be possible to prosecute offenders in their country of origin. Secondly: account must be taken of the principle of extraterritorial jurisdiction. We need standard national legislation throughout Europe which punishes Union citizens who engage in child sex tourism, irrespective of where the offence was committed. Europe must take responsibility for its citizens, even beyond its borders.
These demands can be succinctly summarised: children are no less deserving of protection because their home country denies them the necessary protection, and there is all the more reason not to turn a blind eye to incidents within the European Union. Each of us knows of cases of child abuse in our own country. The Council and Commission have indeed supported the principle of extraterritorial jurisdiction, but these drafts still allow for the criterion of dual criminality in exceptional cases. In other words, in exceptional cases, it would still be possible for sex tourists who have abused children to escape punishment if the country in which the offence was committed does not punish child abuse. The European Parliament flatly rejects this regulation on possible exceptions.
The Member States must be proactive in opposing anything which encourages or plays down child sex tourism. Respect for the rights of the child must be anchored in the European Treaties if we are to guarantee protection for children in principle. Measures taken so far must be examined to see how effective and efficient they really are and EU funds must also be made available in the future to fight child sex tourism. The role of NGOs is particularly important in this context. The Commission is called upon to draw up a survey of national laws in this sphere and, if necessary, to submit suitable proposals setting out the constituent elements of offences. All the points which it has now been decided should be regulated and taken into account in the future within the European Union must be given the same consideration in accession negotiations, in relations with third countries and, most importantly, when deciding how development cooperation funds should be deployed.
The freedoms and rights of citizens include freedom from physical and mental harm. This applies not only to our children but to all children. It is our duty to implement this with all the means at our disposal. Everyone involved agreed on this consensus.
In my view, this resolution sets an example for constructive and fruitful cooperation which goes beyond the party political divide. I should therefore like to thank all my fellow Members, especially those from the other committees involved, whose positions have been worked into my report. This is also an explanation of the fact that numerous proposed amendments were rejected by my group. They are already contained in the report, even if some are formulated differently. I am convinced that this is a good, sensible resolution which will allow us to protect children.
Mr President, ladies and gentlemen, first, I should like to thank Mrs Klamt for this comprehensive and thorough report. I am glad, too, that the opinion of the Committee on Women' s Rights has been incorporated into the report. Child sex tourism does not take place only in Europe, but throughout the world. Child sex tourism is a tragic and distressing fact of life and this problem has become worse and more serious in certain regions of the world over recent years.
Parliament' s approach to the fight against this evil must therefore go beyond the borders of Europe. In addition to the situation in the Far East, there is also that on the German-Czech border, which is why this problem needs to be clarified in no uncertain terms during accession negotiations. It is important to clarify the legal situation and to dispense with the notion of dual criminality. The law of the offenders' country of origin must be binding for the purposes of criminal prosecution. Offenders should not imagine themselves to be safe in some law-free zone. It must be possible to punish offenders, even if abuse is not a punishable offence in the country in which it is committed. This problem cannot be solved through national measures. We need a common approach in the European Union and in the Member States, in cooperation with the third countries in question.
Children as persons with their own, inviolable rights deserve our special protection, irrespective of the country in which they live. This protection must be guaranteed in both theory and practice. Sufficient funds must be provided to support an effective, victim-orientated fight against this evil. In all the Member States of the European Union, the necessary legislative measures must be taken and the laws harmonised in order to guarantee the protection of children. Last but not least, protection of children as separate personalities with the right to freedom from physical and mental harm must be included in the Charter of Fundamental Rights.
Mr President, I wish to congratulate the rapporteur, Mrs Klamt, on a splendid and successful piece of work.
Swedish travel agents are to be the first in the world to actively combat the child sex trade, which is rife in many so-called tourist paradises. All the major players in the Swedish tourist industry have already promised to comply with a special code of conduct. Once they have shown that they are fulfilling the requirements of the code, they will be duly approved or certified.
As early as the beginning of April of this year, a campaign was begun to make travellers aware of what is happening. There are TV and cinema advertisements, posters at the airports and large placards. Behind the code of conduct lies the Swedish branch of ECPAT, an organisation which works to end the sexual exploitation of children. Among the requirements made of travel companies are that they should train their staff, both at home and at the resorts, as well as inform travellers. They are also to see to it that, for example, hotel owners and staff are aware of, and contribute to, the work being done to combat the child sex trade. It is about touching people' s consciences.
Allow me to conclude my speech by talking about children - our greatest gift, the most precious thing we have. They are innocent and defenceless and they seek security. We must awaken citizens' consciences where our children are concerned. I also want to talk about the sexual dimension to life. Adult society cannot escape from its failure to adequately foster an appreciation of both the wonder and the responsibility entailed in sexual experience. It is about showing love and tenderness, about the gift of life, about carrying life forward and about faithfulness. We must awaken citizens' consciences regarding the place of love in our lives.
Mr President, I should first, of course, like to congratulate Mrs Klamt on her report. It is not only excellent in quality but also extremely useful. Everyone agrees on the idea that children are the future of the world but, at the same time, they represent one of the most vulnerable groups in the population of this planet. Indeed, the United Nations Convention of 20 November 1989 granted them specific rights and all our actions should take their inspiration from recognition of these rights.
We must tackle a dreadful scourge, the sexual exploitation of children. There are 'clients' , if one can use the word in such a horrifying situation, who buy children in order to indulge their sexual fantasies. These clients, from Europe, the United States or Japan are the hard core of child abusers. This horrendous phenomenon occurs principally in third countries where there is great poverty. The chief causes are poverty and social inequality, the collapse of family and community protection, discrimination against girls and ignorance. All these causes combine to form a melting pot where lives are shattered by the greed of some parties and the deviance of others.
We might remember the old Japanese proverb which says, 'The traveller knows no shame' . Some people have no qualms about doing in another country what they would not do at home. It is a compound of anonymity and impunity coupled with a scorn one might describe as racist, which permits some individuals to treat a child as an object to be used, defiled and rejected. Most child prostitutes are part of the general prostitution market run by Mafias of procurers. It is very hard to locate these children and to extract them from a life of prostitution. Unfortunately, some individuals use the Internet to provide details of their base acts and addresses where children can be procured.
We cannot remain indifferent to this scourge which represents an appalling infringement of children' s rights and human rights, and we must protect these children by attacking the origins of the problem and by pursuing the paedophiles. The origins of the problem can be attacked by tackling poverty and ignorance. There must be criminal penalties for child abusers. The first chapter of the European Charter on the Rights of the Child states that 'child' refers to any person under the age of 18. I suggest that we adopt this age limit and say that all minors must absolutely be protected. It is our duty to this generation which represents our future, a generation which expects us to protect and respect it.
This report and the Commission communication to which it responds makes two major contributions to progress in seeking to reduce sexual exploitation of children through so-called sex tourism.
The first is in contributing to the construction of an international human rights community: in all kinds of ways there has been increasing recognition that Europe must promote international standards of respect for human rights, for instance in the international criminal tribunals on Former Yugoslavia and Rwanda, the agreement on the statute of the international criminal court, the Pinochet case, the intervention in Kosovo to stop ethnic cleansing - all these things have been developing momentum.
Saying that we will not allow our citizens to sexually exploit children abroad fits into that pattern, and the part of Mrs Klamt' s report that talks of how we must insist that double standards are unacceptable is very well put and particularly valuable. It is not acceptable that our citizens should behave abroad in a way that they would not behave at home.
Secondly, this report makes a contribution to police and judicial cooperation in the European Union. This is a strong example where those Euro-sceptics who resist cooperation in this field are wrong. It is only by joint across-the-board action that we can tackle this issue, not least by agreeing to extra-territorial application of criminal laws.
Approximation and mutual recognition of national criminal provisions, which is not the same as harmonisation, will be of the utmost utility, as will cooperation through police forces and Europol, insisting all the time, as the Parliament does, on adequate parliamentary and judicial scrutiny. So I congratulate Mrs Klamt for a very valuable report and I hope it will continue to be built on in future.
Mr President, confronted with the worrying development of sex tourism and, more generally, the sexual exploitation of children in Europe and throughout the world, Mrs Klamt is quite right to put forward measures in her report which are adequate to deal with the serious problem before us.
I particularly recall measures such as the inclusion of children' s rights in the Charter of Fundamental Rights and the setting up of free telephone helplines for children. There is an urgent need for a coherent policy for the protection of children to be implemented. I therefore support Amendment No 4 calling for a European centre for missing children and victims of sexual abuse to be set up in order to coordinate the activities of the organisations set up in the Member States. The Commission must undertake to actually establish this European database.
I wish to point out that Parliament has already adopted resolutions on this subject. It must be noted that the proposals made have only been implemented in part. Much more effective measures are required. Finally, I must alert the House to the latest developments. It is now not just sex tourists who are travelling to third countries; we now have children being sent here, to Europe, like so many items sent by parcel post. Considering, then, the transnational nature of the problem, I think that we should demand that Europol supports national and transnational inquiries and gives an annual report of its work.
Mr President, Commissioner, ladies and gentlemen, I too would like to offer my sincere congratulations to Mrs Klamt. I feel that she has produced a report which proposes practical solutions, as many of us wished, and I thank her for that. I also think that she has avoided the pitfalls of sexophobia, which was not lacking in some contributions.
It is an extremely serious problem. The report is a good one, but I would not like to see it sabotaged or even drastically cut by one section of this House tomorrow, as I fear it will be. It is all very well to discuss the problem in the third world, but I believe, as previous speakers have said, that there are also major problems within the European Union, and I have just learnt that the Group of the Party of European Socialists has requested a separate vote on the important sections of this report. A separate vote means that some parts of the text may be removed. In particular, the Group of the Party of European Socialists is asking for the suggestion for the establishment of a committee of enquiry to be removed. I find that cause for extremely serious concern.
We are aware, for we have already discussed this, of the seriousness of the situation in some countries within the Union, particularly in Belgium. As I speak, the lid is being lifted on the infamous Dutroux case in the form of an excellent investigation on the Belgian national television station, RTBF. Unfortunately, I was not able to see the whole thing. It showed that the highest authorities in this country did all they could to hold up this inquiry by indulging in constant obstruction, transfers of police officers and magistrates and the defamation, and worse, of the victims who came forward to testify. These are extremely serious matters, involving high-ranking personalities, but it is all still perfectly concealed, completely outside the scope of the justice system.
I think that we can and we must look at what is happening in the third world. We can and we must, and let me once again thank Mrs Klamt, propose solutions. I agree with Mrs Ludford: we must think in terms of institutions, in terms of an international court, and consider already extending the jurisdiction of international courts, but we must not neglect our own doorstep. There are some extremely serious situations within the European Union as well.
It is a matter of urgency that, pursuant to Articles 6 and 7 of the Treaty on European Union, in the event of a 'serious and persistent breach (of the principles of) human rights, fundamental freedoms, and the rule of law' , the Union, and hence Parliament, which has a responsible part to play in this, should, at last, tackle, since the relevant Member State cannot, this very serious matter of the hundreds, nay thousands of missing children, including, as you know if you have seen the posters in railway stations and at bus stops, at least 150 children still missing in Belgium, who have been not only raped but also killed, sacrificed in the name of some dubious pleasure.
Mr President, Mrs Klamt suggests in her report that those who engage in child sex tourism delude themselves that child abuse in a country far from Europe is less reprehensible because there is a different culture and the moral standards we have here do not apply.
I think these tourists deliberately create this fantasy for themselves by way of an excuse for their misconduct. Why on earth would someone' s own moral standards suddenly change because they were in a different country? We need to look with a critical eye at how this could happen. Are the values and standards based on Christian and humanist tradition still alive and well in our decadent society?
I support the Commission' s actions, which aim to instil a sense of moral awareness. But that is not enough. This is about serious criminal offences, the perpetrators of which must be convicted. I urge the Council to apply the extra-territorial principle, with no concessions.
The criterion of dual criminality, which is still applied in a number of Member States, stipulates that any crime committed is only punishable if it is also punishable in the third country. Ironically, this rule dovetails neatly with the sex tourist' s delusion that the moral standards of their own country do not apply in another culture. This requirement must be abolished forthwith.
I do not support the demand for a legal basis for a European policy on children. This discussion does not belong in this report on the world-wide problem of child sex tourism.
Mr President, the matter addressed by Mrs Klamt' s truly excellent report is one of the most burning and ever growing issues of our time, to which a solution must urgently be found. Of course, the Commission' s initiatives, especially the activities to increase awareness, should not be underestimated but unfortunately they are proving to be inadequate since the sexual exploitation of children and child tourism are continually assuming greater dimensions, not only in 'traditional' underdeveloped countries but within the European Union itself.
We therefore urgently need an integrated and cohesive Community policy on children and it is really sad - as others too have said - that the Treaty of Amsterdam does not provide the necessary legal base. Yet, the provision for the creation of a new area of freedom, security and justice in the immediate future, which presupposes police and judicial cooperation in combating international organised crime, reinforces our hopes of a more effective approach to those circles which both supply and demand child sex services. For that reason, it is vital to include the rights of children, exactly as they are laid down by the UN Convention of 20 November 1989, in the European Union' s Charter of Fundamental Rights which is currently being drawn up.
We also need legislation which is binding on an extra-territorial scale, to punish culpable acts perpetrated abroad, with strict provisions for the prosecution of travel agencies and haulage companies which promote the abomination of child sex tourism. We need more resources for the implementation of specific schemes, and we need closer cooperation between the Commission and the tourism industry to define codes of ethics. We should look towards the good example set by Sweden.
Finally, we must also act to protect and support children who are victims of sexual exploitation, and young refugees and immigrants who are a particularly vulnerable group. In summary, I think we need a common front and a common strategy at three levels. Firstly, at the level of awareness, secondly, at the level of suppression, and thirdly, in the direction of protection and rehabilitation of victims.
Mr President, in November 1996, the European Commission adopted its first communication on combating child sex tourism. A year later, in November 1997, a European Parliament resolution and a Council statement on 'Tourism' revealed the general consensus among the institutions on the broad lines of the Commission communication.
Since then, this support has been implemented in practical terms by the setting up of a new budget line, with the funds made available intended for campaigns to raise awareness, within the European Union, and to combat the development of child sex tourism. It has since been expressed in the Council conclusions of 21 December 1999, which display a new firm political commitment to resolving this significant social problem, which we are pledged to do. If, as it is to be hoped, the European Parliament reiterates its support for this approach, then this will strengthen the determination of all the operators involved in combating this scourge. At the same time, further progress in this direction will contribute to our response to the concerns expressed by European citizens at the development of this scourge.
Mrs Klamt' s report follows up the Commission communication of May 1999 presenting the operations carried out in the period 1997-1998 and specifying follow-up operations necessary to initiate and/or implement new actions.
You will have noted that Community measures combating child sex tourism is progressing at a sustained rate along the lines of the strategy initially agreed, aiming, on the one hand, to reduce demand, particularly by means of cooperation with the tourist industry and the relevant NGOs, and, on the other hand, to tackle the sources of supply in tourist destination countries by any appropriate means, including Community policies for external relations and development cooperation.
The importance of this second aspect was, moreover, highlighted by the Commission as early as 1998 when the support strategy for the development of sustainable tourism in developing countries was defined, which stipulated that the problem of child sex tourism should be taken into specific consideration as the subject of structured political dialogue with the countries most affected, particularly at regional level.
The development of child sex tourism flies in the face of the very idea of a human community united on the basis of ideals such as respect and dignity, and public welfare and remembrance. Furthermore, it could be said that, rather than fuelling the 'regulation versus self-regulation' debate, the need for efficiency requires us to concentrate on investigating and maximising the use of the synergies between these two modes of operation which, in the case in point, are broadly complementary. Especially since, alongside the progress made towards effective self-regulation, i.e. including mechanisms to monitor the execution of commitments made, the development of police and judicial cooperation in Europe cannot fail to have a positive effect on the suppression of child sex tourism.
The Council joint action of 24 February 1997 on combating the trade in human beings and the sexual exploitation of children, stipulating that each Member State should undertake to review its own national legislation on measures relating to types of deliberate behaviour, is exemplary in this regard. The fact that it is actually possible to be prosecuted by the authorities of two countries, in exceptional circumstances, must not disguise the main contribution of this joint action, to wit, affirming the principle of extra-territorial jurisdiction applicable to one of its nationals or to a person usually resident on its territory.
It is therefore easier to understand the great interest generated by legislative reforms on the subject, as well as their practical interpretation, in terms of the everyday application of the legislation, hence the importance which the European Parliament attaches to assessing the degree to which the Member States actually meet their obligations under this joint action. This assessment may provide the opportunity to focus on suppressing child sex tourism, and to draw up an initial status report.
In operational terms, the raft of planned operations has been implemented steadily. Combating child sex tourism offers the Commission an opportunity to enlist its various services to step up internal coordination. It also affords the Commission the opportunity to step up its cooperation with the national administrations, professional associations and non-governmental organisations involved. Other Commission initiatives in the context of the increased involvement of the tourist industry have also had practical results, particularly in terms of drawing up and strengthening codes of conduct and other self-regulatory mechanisms in the tourist industry.
As I am sure you are aware, your support will give us further incentive to pursue this avenue with yet more determination.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Liability for defective products
The next item is the report (A5-0061/2000) by Mr MacCormick, on behalf of the Committee on Legal Affairs and the Internal Market, on the Commission Green Paper 'Liability for defective products' (COM(1999)396 - C5-0184/1999 - 1999/2158(COS)).
It is an honour and a pleasure to have the opportunity to present this report to Parliament today. It is on the very important subject of product liability on which the European Community first introduced legislation as long ago as 1985 in the form of a directive. This was transposed in a somewhat leisurely way, and in some cases we might even say in a shockingly slow way, by Member States. So it is only fairly recently that there has been across the Union experience of the working of the product liability regime, which of course is not absolutely uniform in any event across the countries, because there are areas where different views may be taken consistent with the directive.
This legislation substitutes distributive justice, in a sense, for corrective justice in this very important area of the law of civil liability. The idea is that if a defective product is sold and used and injures in any way a consumer, the consumer should be entitled to compensation without proof of fault on the producer' s part, merely proof of causation of the damage by the defective product. This is a very good idea. It helps to spread the risks of injury widely and ensure compensation. Of course, it does not in itself ensure product safety. That is better done by other regimes regulating various industries, and we have a good regulatory regime in most of our industries in the European Union now.
Moreover, it should not be thought that this is the only basis upon which people who are injured can be helped. We have other systems of distributive justice on this side of the Atlantic, not paralleled in, for example, the United States of America, which has a different but somewhat tougher product liability law than we have. There, however, it is a kind of forensic lottery, as academics have called it, because many people who are injured get nothing at all and some people who are injured get enormous damages. It is generally, and rightly, thought that plaintiffs' lawyers are the people who do best out of the deal. We should stick to our own view on social security as the main basis for help, but then have this product liability regime as well.
The Green Paper raised the question of whether this scheme should be extended and whether some changes should be made. This was in response to debates in Parliament last year, which led to the amendment of the directive to include primary agricultural products.
It seems to me that the Green Paper, although it has started the debate well, will not finish it completely. It gave a useful summary of the way the law has developed and been applied, and then asked a series of questions of interested parties and required replies in by the end of November last year. That is a good way of finding out if there are alarming and urgent matters needing swift action. It is a bad way of producing a thorough and scientific study of the impact of a body of law on civil society and on life in our Union.
We need more and deeper study for that purpose. In the meantime we could take this view, and my report suggests that we take this view: unless the evidence produced shows a strong factually-based need for early change, we should have further and deeper reflection on the matter, and we should have a debate that ranges wider than the debate triggered by the Green Paper itself. There is a great deal of very interesting work of a scholarly and scientific kind and there could be more if it was known that this was properly under consideration.
I know that this approach has disappointed some colleagues, particularly those who raised the debate last year, and it has been suggested that the Parliament would simply walk away from important issues if we left it at that. I would not myself like to leave it at that. I have therefore suggested some compromise amendments which suggest that there must be a further and deeper dialogue about this which pays close attention to the points which have been raised without prejudging what is the right answer to them. I do not think it should be prejudged. I would not myself like to be a party to imposing on Europe the "tort tax" under which Americans have made themselves suffer.
So I suggest that we urge the Commission to hold a longer and deeper dialogue about this; not to precipitate action but to measured consideration. We have a good law and the saying "if a thing ain' t broken, don' t fix it; but do not be complacent about it either" applies here.
Mr President, yesterday, ladies and gentlemen, an American court awarded the nicotine victim Leslie Whiteley compensation of no less than USD 44 million. A week ago, the European Council in Lisbon spoke out in favour of a Europe of innovation. Under these circumstances the question which arises is, do we need to review our European liability law? Do we want to mimic the Americans in our liability law? How can we formulate a liability law which promotes rather than hinders innovation?
We welcome the fact that the Commission has initially submitted a Green Paper on this issue because we consider it sensible to start by evaluating experience with the present directive before we start laying down new rules. As the Group of the European People' s Party (Christian Democrats) and European Democrats, we are in favour, in the interests of legal security, of a clear division between compensation and punitive sanctions, a division not possible under American law. In the interests of medium-sized enterprises, we want to prevent incalculable liability risks and avoid excessive compensation for parties which have suffered minor damage at the expense of consumers as a whole since, at the end of the day, it is they who must pay for such compensation in the form of higher prices. We want a liability law which promotes innovation and does not conceal incalculable liability risks for companies launching new products.
In evaluating the opinions submitted on the Green Paper, we should like the Commission to have a free rein when it assesses the need to reform the product liability directive. We would like you to evaluate the reports which you receive impartially.
We think, at first glance, that the present liability law achieves a fair balance between the interests of consumers on the one hand and the interests of product manufacturers on the other. Companies must assume liability for damage to consumers without fault. At the same time, liability is statute barred after ten years and capped at EUR 75 million. We therefore take the view that a review should only be started if there is clear proof of the need to amend the directive. Caution and level-headedness are needed. Millions of cases are affected day after day. We wish the Commission every success in evaluating the results of the Green Paper.
Mr President, our honourable friend, Mr MacCormick, has made a thorough and critical appraisal of the Green Paper on civil liability for defective products and he deserves our thanks for his work and for his cooperative contribution. I should just like to make a few more comments on behalf of my group on a number of necessary amendments on which both we and the Group of the European Liberal Democrat and Reform Party reached extensive agreement in the run-up. I refer to the checks which your department needs to carry out, Commissioner Bolkestein, and the question of the burden of proof which, according to Article 4, rests solely on the injured party. My group believes the Commission should check if prima facie evidence and circumstantial evidence can also be taken into account at all levels at which evidence is taken. This is particularly important because the product world is becoming more and more complex and it is becoming more and more difficult for individual persons who have suffered damage to provide proof in this area.
There is also the question of derogations from general manufacturer' s liability, especially the so-called development risk. We need to examine if these derogations are expedient and conducive to the balance between manufacturers and consumers. This applies in particular in the case of foodstuffs and medication. We do not want to see the consumer alone bear the risks inherent in technical progress. In my view, applying the directive solely to private use and consumption is a questionable move. The Commission should consider if the directive should not be extended to commercial goods. The material damage sustained by a company is, in principle, no different from the material damage sustained by a private individual. And the smaller the enterprise, the heavier the burden of this unequal treatment. Harmonisation of laws at Community level would be in keeping with the purpose of the product liability directive, especially as increasing flexibility in the world of work is tending more and more to blur the clear distinction between the private world and the world of work.
We also need to think about the way in which liability is statute-barred. It is clear from the case of BSE that a standard ten-year limitation on liability may be insufficient under certain circumstances. We could perhaps consider gearing the limitation period to the type of product. However, it is not only these individual points which are important; we also need to seize every opportunity to harmonise product liability still further in the form of comprehensive consumer protection in the European Union. If we supplement the MacCormick report in this direction, the European Parliament will have done a good job in the eyes of the consumer. Which is why we have been elected.
Mr President, I would like to welcome what is a very well considered report, which invites us to stand back and take stock before embarking on further legislation in this field - a refreshing welcome from the tendency of this House sometimes to rush, or to be pushed to rush, at complex legislation.
I would particularly like to focus my comments on the issues raised by this report on the further harmonisation of private law. In our enthusiasm we sometimes forget what a sensitive subject the harmonisation of private law is; it touches the national legal traditions in our Member States, legal traditions born of our differing histories and cultures of separate nations and jurisdictions. Professor MacCormick will be acutely aware of this in Scotland, with its own legal heritage.
I am not in any way opposed to further harmonisation, it can be helpful to the good functioning of the internal market, but imposed legislative harmonisation needs to be carefully and openly considered, or we may find we have left our citizens behind in this project.
The traditional push towards harmonisation has been the internal market to which we can now add the aspirations of Tampere for a single area of European justice.
But harmonisation must respect subsidiarity - we have no need to rush towards uniformity of civil law in this area of product liability. We should be aware that uniformity can stifle innovation and prevent adaptation to local or national circumstances and problems. It is a truism that European law has been able to benefit from the ability to draw on rich comparative material of varying legal traditions in our different Member States. It would be dangerous to stifle this by uniformity.
Let me suggest that the aspirations of Tampere can be better met in the public law area of the intended Charter of Fundamental Rights than by further imposed legislation which harmonises our private law traditions. Research seems to show that our traditions are tending to converge slowly. Let us perhaps be prepared to assist and guide that convergence and respect the conditionality of the further harmonisation which is integral to Professor MacCormick' s proposals.
Mr President, I would like to join my colleagues in giving a warm welcome to Professor MacCormick' s very realistic report. In considering the whole issue of product liability we have to say that the current directive appears to have functioned well. There is not a great deal of evidence that consumers are at the moment being seriously disadvantaged. I would argue quite strongly that we have achieved a very fair and reasonable balance of interests.
I want to pick up the point made by my colleague Mr Wuermeling that we must take particular care about development risks in the environment within which we now find ourselves. It was a crucial issue at the Lisbon Summit and new product innovation is one of the key competitive aspects of European business. If our regulations on product liability stifle competitiveness and innovation, I suggest that consumers will be at a major disadvantage as well. Consumers will be the ones to lose out, if a flow of competitive and innovative products is stifled. So let me echo Mr MacCormick: there is a need for much more clearly-based factual evidence before we make changes to this legislation.
Mr President, I am afraid that my opinions will differ from those of Mr Harbour or Mr Wuermeling, because, although the 1985 directive on civil liability was a milestone in the field of consumer protection and furthermore a chapter in which the Commission played a very important role and adopted a strikingly progressive approach, I think that, at the same time, several years have passed since it was adopted. I therefore feel that it is notable and praiseworthy that the Commission has decided to review it. This Green Paper represents a first step towards this review. We must bear in mind the fact that in 1985 certain principles that are today considered to be fundamental were not incorporated, and at that time could not be incorporated into the text of the directive, because debate on the subject had not reached a sufficiently advanced level.
Amongst these principles, the first we should highlight is the importance of the manufacturer accepting, at least in certain areas, the development risks. I come from a country, Spain, where consumer legislation dictates that the manufacturer bears responsibility for development risks. There have been no bankruptcies among insurance companies or manufacturers, nor has technical progress been hampered as a result. For too long the consumer has had to bear the full cost of this risk in the cause of progress.
The second principle consists of removing the burden of proof from the party that has suffered the damage. We are talking about an objective responsibility and therefore the burden of proof imposed on the victim must be made as light as possible.
The third principle concerns setting levels of compensation. The directive does provide for this eventuality, but we must bear in mind the fact that judicial bodies are used to seeing this setting of compensation as interference by legislative authority in its duties and this issue must therefore also be reviewed.
Mr President, thank you very much for allowing me to take the floor. I would like to begin by thanking the rapporteur, Mr MacCormick, for the report he has produced and the work he has done. May I also thank the other Members of this House for their comments and questions.
Mr President, rapporteur, the subject of product liability came up for discussion by the European Parliament around two years ago. At the time, the Commission put forward a proposal to the effect that the principle of risk liability for defective products, which is provided for in Directive 85/374, should also be applied to primary agricultural products and products of hunting. You may recall that during that debate in November 1998, the Commission announced that the report which was being drafted at the time on the functioning of the directive presented the best opportunity to consider revising the 1985 directive, and was the best means of doing so. The aforesaid report will be presented to Parliament and the Council at the end of this year. In addition, the Commission undertakes to initiate a wide-ranging discussion with all parties, based on a Green Paper, which is on the table for discussion in this sitting.
On 29 July last year, the Commission gave its blessing to the current Green Paper on liability for defective products. This Green Paper was, and still is, intended to elicit information from all interested parties, particularly the business community, consumers, insurance companies and government institutions, on two questions.
The first question is how the product liability directive of 1985 actually worked in practice. The second question is as follows: to what extent will this directive have to be amended? This document was intended, as I said, to stimulate reflection and debate. In an important section of the Green Paper, all interested parties are invited to make a firm case for their stance on the need for revision. This section addresses a wide range of subjects, amongst which are the points raised by the European Parliament in a debate two years ago, to wit, the burden of proof, development risks, compensation for brain injury suffered, franchise, the limitation period and financial ceilings, but also other issues such as the need for more transparency, supplier liability and recovery of damages.
These subjects are also mentioned by Mrs Gebhardt, or at least some of them are. She also talked about burden of proof, development risks and further harmonisation in this sphere, as well as further industrial usage. These two sets of subjects overlap. In any case, it is clear that these subjects will all need to be addressed in a report that the Commission intends to compile towards the end of this year.
The proposals for a potential revision, referred to in the Green Paper, must serve as guiding principles for open discussion. In fact, Mr MacCormick pointed out in his intervention this evening that the Commission needs to deepen the debate. I undertake to do so on behalf of the Commission, but this must be in concert with Parliament of course, and with the other interested parties, because as an entity, the Commission is, of course, dependent on the views expressed by society and by this House.
Accordingly, the Commission would not wish to anticipate any future initiatives on the part of the Commission. However, the Commission would urge all interested parties to base their response on factual evidence. This point was also emphasised by Mr Harbour, when he said that only convincing reasons of a factual nature could be put forward as arguments for amending the directive. The Commission agrees wholeheartedly with Mr Harbour. Of course, we will always be prepared to reconsider our position in the light of arguments of a factual nature, but under no other circumstances. That also explains why the Commission would call again on the Members of this House not to confine themselves to certain positions purely for reasons of principle.
The Parliamentary committee with competence in this matter takes the same view as that expressed by myself a few moments ago, and by Mr Harbour, but the said committee believes that any revision of the 1985 directive should be based on incontrovertible fact. Before undertaking revisions, the Community legislator must subject the effects of existing legislation to careful scrutiny. A number of issues raised in the Green Paper, among others, will need to be addressed in the process. That is why in certain cases, people do not go along with attempts to galvanise the Commission into action, which is an opinion the Commission shares. It goes without saying that all the issues mentioned in the Green Paper will be gone through with a fine toothcomb in the report. So far, approximately one hundred contributions have been received from national and European consumer organisations, various sectors of the business community, government institutions in the Member States and in other European countries, as well as from organisations that specialise in product liability. This shows how important people think this subject is, and how justified Parliament is in devoting attention to this report this evening.
The analysis of the functioning of the directive, which will be undertaken on the basis of these contributions, is to be included in the report. The Commission does not intend at this stage to pass judgement on the debate as to whether or not it is necessary to revise the 1985 directive, but it will be guided by the aforementioned analysis in the course of this debate. If it turns out that it is indeed going to be necessary to undertake a revision, then naturally the Commission' s offices will prepare a draft proposal.
I therefore hope that the European Parliament can subscribe to this approach, and that it will adopt the motion for a resolution prepared by the competent Parliamentary committee, in its unamended form.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Electricity
The next item is the report (A5-0078/2000) by Mr Turmes, on behalf of the Committee on Industry, External Trade, Research and Energy, on electricity from renewable sources and the internal electricity market (SEC(1999)0470 - C5-0342/1999 - 2000/2002(COS)).
Mr President, what is the purpose of a directive on renewable forms of energy, or an own-initiative report from Parliament? I think we must place this report, and also the directive which is in the pipeline, in the context of the European Union' s energy policy with its three objectives of competitive pricing, security of supply and environmental protection.
Since 29 February 2000, we have had a common electricity market but, regrettably, still with considerable distortions of competition which still, unfortunately, work to the disadvantage of both renewable energy cogeneration and energy management and the forms of energy of the future. The reasons for this are energy prices which do not incorporate the external costs, with the sizeable subsidies which are still available to the nuclear sector as well as the fossil-fuel sector.
The directive which is currently being prepared should, in my opinion, have two objectives. Firstly, the current imperfect market must be adjusted as necessary in order to protect the still tender shoots of the plant which is renewable energy, and also to lay the foundations for renewable energies so that they head in the direction that they need to before the year 2030 or 2040, when they must be capable of providing the greater part of the European Community energy mix.
We have many reasons to move in this direction. Firstly, the protection of the environment, but also the creation of jobs. We have studies, backed up with figures, to show that renewable energies create more jobs than conventional forms of energy. We know that we must make Europe ready for a world renewable energy market and there are also geostrategic advantages to our reducing our dependence on regions which are often in crisis.
What must the cornerstones of this forthcoming directive be? It must, in the first place, be based on the Treaty articles relating to both the internal market and the environment. It must have ambitious, clearly defined objectives at European level in the order of those given in the Commission White Paper, i.e. 12% for energy and 23% for electricity. After setting these objectives at the European level, there must be 'burden sharing' negotiations between the Commission and the Member States in order for reciprocal agreement to be reached on the specific national objectives which, when added together, will combine to form the European objective.
As regards the instruments to be implemented, my report advocates subsidiarity. I believe it is too early to pass judgement on the various instruments that can be classified. On the one hand, there are the fixed-price systems which have launched the renewable energy industry in Europe. On the other hand, there are the trading systems which have just been created in the Netherlands and Denmark, where there are still many administrative and technical problems to resolve.
We therefore propose that the Commission makes an assessment of the various instruments in 2005, and that, until that date, subsidiarity should be maintained and the Commission should refrain from regulating subsidies to the renewable sector. I would argue that it is pointless to make cuts in subsidies to the renewable sector when there are much larger subsidies going to the nuclear and fossil-fuel sectors.
There is one last point which I wish to put forward, namely the need for a system for labelling and providing information on all forms of electricity. In an internal market, the consumer should be informed, and this information should be provided for every form of energy, not just green electricity.
I would like to thank all the people who contributed to this report, which is the result of a real team effort, and I await their comments with interest.
Mr President, I should like to congratulate the rapporteur on an excellent piece of work. We have what are per se excellent basic documents in the field of renewable energy sources, such as the White Paper referred to, which contains a brilliant critical analysis. But, on balance, everyone is in favour. Everyone says yes, we need these new sources of energy. They are a fundamental component of the 21st century, of the 21st century way of thinking. But everyone has slightly different ideas and, as a result, we often fail to find a standard line which will allow us to achieve these objectives.
The second point is that we tend to polarise, and that causes problems. On the one hand, we say, there are the advocates of renewable energy sources, ecologically-minded, forward-looking people. On the other hand, there are the energy suppliers, oil traders and oil producers, who want exactly the opposite. All we are doing is fanning the flames of enmity. I think we should put this enmity behind us and acknowledge that these renewable sources of energy only have one enemy. That enemy is our ignorance of the fantastic opportunities which they offer us.
First, there are ecological advantages and, secondly, there are job opportunities. Thirdly, I think that whatever we invest in this area is neither subsidy nor promotion but sensible investment from a national economic point of view. We must recognise that. Fourthly, we must bear in mind that sources of fossil fuels have been accompanied recently by price fluctuations ranging from 10 to 30 dollars a barrel. Fifthly, more and more studies are implying that actual sources of fossil fuels are much smaller than we perceive them to be today. Sixthly, we are conducting discussions throughout the world - and we can see this happening from Chechnya via the Gulf to Africa - about earth' s remaining resources.
If we now recognise that you are also a bringer of peace, then we will probably have made a huge step if we accept this report tomorrow.
Mr President, Madam Vice-President, ladies and gentlemen, Parliament has basically been in agreement on this question since 1996. It was Parliament, may I remind you, which had to push the previous Commission in the direction of this policy. It did not start with the White Paper, but with an initiative by Parliament, and I remember because I was the rapporteur at the time.
We need a much higher proportion of primary energy used. We have already come a long way, but not far enough by a long chalk. We need it for climatic reasons and for industrial policy reasons, because there is a global market to fill here. In this respect, I should like to thank the rapporteur on behalf of the committee and note that, consequently, 80% of the resolutions tabled are therefore uncontested. For the rest, an aside: everyone still here this evening must have not renewable sources of energy but an inexhaustible supply of energy! We are represented in accordance with the subject matter!
Unfortunately, I note that the report contains a number of statements which are incorrect, which violate the Treaty or which are politically untenable. For example, elevating the feed-in system to a universal panacea is wrong. It is true, of course, that the countries with feed-in systems have made a great deal of progress, but that is not on account of the feed-in system but because of the financing which is in place there. We must make a distinction between these causes. As a result, we and the Commission are of the opinion that the Member States should now be allowed to experiment. It is too early to see one system as a universal panacea and dismiss another.
Secondly, the report also contradicts the Treaty at certain points. This applies in particular to the statements on aid policy. It is true that renewable energy needs aid now, and probably will for some time to come, in order to get started. That is quite right and it complies with the Treaty. But it is certainly not right to give them the same aid as all other forms of energy because they make a totally different contribution to the energy mix, and it is not right to link aid for one to the lifetime of the others.
My third comment also concerns a point at which the resolution does not comply with the Treaty. We here in the European Union cannot impose mandatory obligations on the Member States. The European Union has no legal basis and no credentials for doing so and, because of that, it cannot impose sanctions. Anyway, that is precisely what the Lisbon Council has just agreed to reject in connection with the job markets. That is why it is right to regard this as a matter of economic policy of common interest; hence the burden sharing negotiations.
More importantly, I cannot agree when there is talk of the curse of the lowest bidder. Statements like this show disdain for the consumer and disregard the principle of supply and demand. In addition, as I am sure you will understand, we cannot get excited about new forms of bureaucracy, even if it comes along in the jewel-studded cloak of an EU agency. That is why, Madam Vice-President, I have three recommendations to make to the Commission.
First: you should use your directive, the draft of which we are waiting for, to promote the use of all renewable sources of energy and, if possible, you could suggest a uniform development framework.
Secondly: as far as financial assistance is concerned, a distinction should be made between everyone and those who need this financial assistance. The distinction is easy to make.
Thirdly, and I consider this extremely important in the interests of investors: if a new system should replace the systems currently being tried out in Europe, either in the Member States or in the Union, it should not, of course, penalise those who have already made investments. They need permanent protection. We want both the competition and energy departments of the Commission to make a clear statement on that to the markets.
Mr President, I too should like to thank Mr Turmes on behalf of my Group for the excellent and detailed work contained in his report. We certainly have no lack of reports. We have had the Mombaur report, the Rothe report, the former member, Mrs Bloch von Blottnitz, drafted a report, Mrs Ahern drafted a report and, if I remember correctly, I also drafted a report on this subject once. So there is no shortage of reports and they have all been translated into every possible language.
What we need now are initiatives to implement our decisions. We have decided that the share of renewable sources of energy should rise from 6% to 12%. At present, if I remember the figures correctly, we are not yet even quite at 6%, but at 5.4%. In any case, I am merely repeating the Commission' s figures. How can we do this? Biomass and hydroelectric power account for 95% of renewable energy sources in the European Union. Wind, solar energy, photovoltaic energy etc. only account for 5%! In other words, if we decide to double these figures and if we come up against purely physical limits with hydroelectric power, if we cannot build more large power stations as and where we please, and there is a limit to what we can do in the Alps, then we have to think of something else, for example a bridge with agricultural policy.
I should like to ask you, Commissioner, to build a bridge with agricultural policy, to enter into an alliance. If, for example, the enlargement of the European Union encompasses countries such as Poland, which have large agricultural areas and a high proportion of their population working in agriculture, most of whom will become unemployed over the next 10 or 20 years as these countries engage in intensive farming, then there is room for manoeuvre here. There is, of course, the question of how we can finance this, but at least we have technical room for manoeuvre.
As far as renewable sources of energy and financing them at national level is concerned, I have just a few brief comments. The systems are so different that they must, at all costs, be made compatible in the medium term, so that we can create a real European market here. Secondly, aid must be degressive. Not radically degressive perhaps, otherwise there is no end result, but it must show a downward trend in order to ensure that the best technologies are used, because there is constant technical progress even with renewable sources of energy.
I can easily imagine, and here I do not share Mr Mombaur' s view, that we may need to consider sanctions, otherwise the whole thing makes no sense. For example, we undertook at Kyoto to adhere to certain quotas. No one can be punished for failing to keep to the quotas. Had we introduced the euro like that, if no sanctions had been imposed for failing to comply with requirements, the euro would not have been a success. In the case of renewable sources of energy or the CO2 policy, nothing will be achieved in the long run without sanctions. We cannot enter into commitments willy-nilly and then fail to honour them. I keep coming back to this: without sanctions, this joint energy policy, because in the final analysis that is what it is, will not function. It is perhaps an unpleasant thought, but it will not function otherwise.
Mr President, I would like to reiterate the thanks to the rapporteur for the extremely cooperative manner in which he has embarked upon this important report and I am pleased to participate in the intimate gathering of renewable fanatics so late at night.
Three points - firstly, the whole issue of a level playing field. It seems to us essential that if we are going to give renewable energies the breathing space and the momentum that they merit, it is right to try and aim for a level playing field. That requires, above and beyond everything else, downward pressure on the unacceptably high and legally dubious levels of subsidies which continue to flow to fossil energy sources in the European Union, notably, but not excusably, the coal industry in a number of large Member States. As long as those market distorting subsidies to fossil fuels continue we cannot realistically talk about a fair or level playing field in the European Union. In that context we join with the rapporteur in feeling that some kind of special provisions concerning subsidies are merited as long as those market distorting subsidies continue elsewhere.
On targets, I very much side with Mr Linkohr. We cannot be serious about this without trying to add teeth in some form, moral, financial or otherwise to the concept of targets. We were not very happy with the early versions from the rapporteur because we felt the targets were there to almost micro-manage the market in renewable energy sources. That is neither viable nor desirable, but a mixture of the pressure towards targets, combined with competition between effective renewable energy industries, seems to us to be the long-term approach we should all adopt.
Finally, I would make a plea on behalf of my group: let us not set up yet another agency. Paragraph 22 of this report calls for the establishment of a European sustainable energy agency. This Parliament and the European institutions have been spawning a blizzard of new agencies all over the European Union. It does not necessary help us to follow the policies which we wish to follow - it could actually have the effect of ghettoising the policy altogether.
Mr President, I would like to congratulate the rapporteur on his hard work and particularly the excellent definition of renewables. This directive should be solely directed towards supporting new renewable technologies that are not yet commercially viable.
The directive, as some of the speakers have already said, needs to have binding targets in order for the Member States and the entire EU to achieve a significant increase in the share of renewable energies in the total energy market. I note that the Commission is proposing a review in 2005 but I would urge that you also ask the Member States to make annual reports on achieving the targets in the White Paper.
I would also like the directive not to establish any ceiling or limitation on direct support mechanisms chosen by the individual Member States. It should also encourage fair and non-discriminatory network access as its most important item. The directive should also contain mechanisms to discourage, as we have already heard, the Member States from their market distorting subsidies to traditional forms of energy, particularly fossil fuels and nuclear. There are a lot of covert subsidies to the nuclear sector that have been there for a long time and that are long overdue for a considerable review if not a total ban. Attempts to say that support for renewable energy is a distortion of the market in the context of the vast subsidies for nuclear and fossil fuels that exist in the European Union are totally spurious. I hope that the Commissioner will really take that point to heart.
The directive should explicitly propose a system of support and advantages for the small and medium-sized companies in decentralised production and distribution of renewable energies. It should include incentives allowing the Member States to clearly support advantages for the regions, especially rural areas, in respect to labour intensive green production. Most importantly, the directive should propose mechanisms for the internalisation of external costs of traditional energy production.
Finally, I would urge that it is important that some of the undertakings by Member States to include renewables in the energy mix in the electricity sector be at least equal to the total EU commitment made in the White Paper on renewable energy, as endorsed by the Council and this Parliament. I would like to make particular reference to the unsatisfactory rate of uptake in the UK, Ireland and France. Here we can clearly see from empirical studies that network access is by far the best way to achieve high percentages of renewable energy rather than the other methods that have been undertaken in those countries.
Mr President, I believe that all of us are in agreement that the development of renewable energy sources is the way forward. If we are serious about this, we must be prepared to make funds available for research and development in this area, both at national and European levels.
Parliament recently voted to maintain and increase funding for the SAVE programme. In my own country of Ireland a total of EUR 125 million has been devoted to developing an environmentally sustainable energy sector. I am pleased that the rapporteur identifies the links between the issue of renewable energy sources and wider policy considerations.
The creation of an internal market in electricity should provide consumers of electricity with real choice. The introduction of an element of competition in any industry should lead to more favourable pricing for the consumer.
While it is desirable to create a level playing field it may also be necessary to provide subsidies for certain types of energy in order to promote other objectives. Clearly the development of renewables is linked to environmental objectives as well as issues of employment, regional development and the promotion of local initiatives. I would like to see the development of small local initiatives which would strengthen rural development by the provision of, say, 20 to 30 jobs per project. Such projects should not only be open to the business sector and local groups such as small locally-based co-ops should be assisted in creating such local enterprises.
This report states that support for renewable energy projects must not be viewed as a straightforward subsidy under the state aid rules. What is important is that Member States be allowed to continue subsidising renewable energy sources which are not yet economically viable. Apart from the obvious environmental and other benefits, this can actually be justified on competition grounds. It is clear that there are serious distortions in the energy market with many hidden subsidies to both coal and oil generated energy. It would be virtually impossible to quantify these subsidies which have been embedded in the industry over decades of generator construction.
We still face a significant challenge in meeting our commitments on limiting greenhouse gas emissions from the energy sector under the Kyoto protocol while, at the same time, promoting growth within our economies. I believe that, while each Member State must work towards the 12% target of renewables, the imposition of a single binding target would not be helpful because of the great differences in the structure of the energy market between Member States.
All I have said so far is on the positive side but, on the negative side, the report specifically calls for peat to be excluded. Peat power plants work very well indeed in my country and make an important contribution to Ireland' s energy supply. In addition to that, the report emphatically calls for the European imposition of an energy tax. I am totally opposed to this approach and I reject this taxation. Therefore, I regret to say that my final vote on this project will be seriously affected.
Mr President, the need to promote the development of sources of renewable energy becomes a crucial matter every time that issues such as the Kyoto protocol and meeting our commitments to reducing greenhouse gas emissions are raised or when we talk about sustainability in energy policy. Also, on everyone' s mind is the fact that supporting renewable energies is one of the most important ways of achieving effective results, particularly with regard to controlling carbon dioxide emissions and to attaining the objective proposed in the White Paper, to reach a level of 12% renewable energy by 2010. Since we are aware of this need, there is a set of relevant facts that we should consider.
Firstly, it should be said that renewable energies currently have the disadvantage of being less efficient in economic terms, which means that, in the first phase, support mechanisms are needed which will make them viable from a business point of view.
Secondly, any support mechanism that is considered must be realistic and consistent, but must, above all, fit into a stable and appropriate legal framework if it is to achieve the desired effect. In order for any action related to the development of new projects for investment in these technologies to be launched, it will require a legal basis which will ensure that the laws on which it is based are transparent.
Thirdly, renewable energies are characterised by the different situations from which the various Member States are starting, which means that any solution will have to adapt to these differences.
Fourthly, we must not place too many limits on the concept of renewable energy, although it does seem reasonable to impose certain restrictions on support actions for plants whose size and performance require them.
I shall finish by saying that the report by Mr Turmes, on which this House is about to vote, addresses my main concerns sufficiently. Its content provides the necessary balance for us to be able to rate it positively, but our final position will depend on the outcome with regard to certain key points.
I would not like to finish without congratulating the rapporteur on his willingness to enter into dialogue and for his vigorous and thorough work.
Mr President, I have an interest, though not a financial one, in this subject in that I am chairman of the Northern Energy Initiative, a company which operates in the north-east of England, and has within it a renewable energy agency whose objective is to promote the development of renewable energies.
The UK has a low proportion of electricity from renewable sources, I believe amongst the lowest. Yet the studies in my home region have demonstrated considerable potential for renewable projects: wind, including offshore, small hydro, landfill gas, waste incineration, biofuels and photovoltaics. It is important to have EU and national targets, but it is also important to have a European directive which will support efforts at local and regional level, where many of the decisions are actually taken.
In general terms, there is a need to build up an awareness amongst architects and potential customers of the technologies that are available. Support for demonstration projects should be included in any directive. Larger developments often fail to get planning permission, sometimes because of public opposition. More proactive planning guidance, preferably linked to regional renewable targets, and feasibility studies would be helpful additions to the directive.
Access to the grid system at fair prices is crucial. The disincentive of high capital costs of connection to the grid from remote renewable sites and the prevention of transmission penalties are other issues which the directive should tackle. I hope that the Commission will take note of these points. I would urge support for the amendment to assist the promotion of renewables in the remote islands of the Community. I am sure that this was an oversight in the drafting of the text. I have to say that the British Labour Members will vote against the exclusion of waste incineration from the definition of renewables, on the understanding that this refers to material which cannot be recycled.
Mr President, the chief aim of an internal electricity market must be fair play. This aim is clearly visible in the Commission' s preparatory act. In his report, Mr Turmes, does not in all respects advocate the same way of thinking, however. The report does contain many good ideas. The recorded aim of the Commission with regard to the promotion of renewables obviously has to be supported. We really do have to invest in research into energy sources. However, we must remember that a free energy market will have to be based in the future on viable, free competition, and not on favouring renewable energy sources by discriminating against the others. All forms of electric power must have free access to the market. The harmonisation of taxation and aid schemes is a different matter. Electricity producers must be able to determine the prices at which they wish to sell. If the Union starts messing about with the burgeoning electricity markets, for example, by imposing rules controlling the electrical supply, or with guarantees of minimum prices or quotas, we can say goodbye to the free market. Renewables can be made more competitive by increasing consumer choice. In this respect the certification of electricity is an idea to be supported. If we wish to pay more for electricity produced from wind power than from other sources, for example, then we should be allowed to do so.
To no good purpose, the report tries to define renewable energy by raising the question of peat as a special area. The position with regard to peat cannot be determined according to the same standards as biogases, for example. For that reason, peat must occupy its own energy class in future, so that its taxation can be determined on a level that is reasonable.
Mr President, I would firstly like to congratulate the rapporteur on being open to dialogue on all areas connected to the report and to the amendments. I think we must consider all matters related to renewable energies to be extremely important, bearing in mind the fact that we want to leave behind us a world which future generations will find inhabitable.
It is curious that we are slowly killing ourselves and yet the earth' s contamination is not causing the alarm bells to ring. What can we do about it? I think that first we must seek out all renewable energies and take advantage of them, encourage them, promote them and provide the appropriate incentives to make them viable, and at the same time penalise energies that contaminate.
I know that this is all easy to say and difficult to do, but unless we act immediately, within a few generations, we will be stretched to the limit. My opinion is that we should start by differentiating between compensation and subsidies. It is common knowledge that most traditional sources of energy, apart from those using water, wind etc., cause a great deal of serious environmental damage, in many cases, such as CO2, acid rain, oil slicks etc. This damage is usually repaired by public administrations, by means of programmes for restoring and caring for the environment. In the case of renewables which do not cause any harm to the surrounding environment, I believe it would be reasonable to compensate them while there is no tax on emissions of polluting particles such as CO2.
Therefore, as long as public administrations continue to take responsibility for repairing the damage caused by thermal or nuclear power stations, we will be subsidising these sources of energy at the expense of renewables.
I would finally like to mention the establishment of an appropriate legal framework for this kind of energy, which would foster its rapid development, bearing in mind that, in the long term, renewables must become predominant.
Mr President, Commissioner de Palacio, ladies and gentlemen, to summarise today' s debate, there are basically three issues at stake here. First, the sustainability of energy sources. Secondly, security of supply, which has a quite special effect as far as Europe is concerned, not least because of the unstable political situations in the countries which currently supply energy to Europe. Thirdly, of course, the economy, because energy is a fundamental factor in our international competitiveness and we must therefore ensure that we have an economical supply of energy.
I personally come from Upper Austria and, at present, Upper Austria has broken the energy-saving and energy-renewing records. Where I come from, renewable energy takes top priority, and Upper Austria has an energy savings agency which runs like clockwork. The principle of subsidiarity applies here and I think that it was this energy savings agency which inaugurated the energy savings fair held a few days ago, thereby meeting the need for education and information for the public as a whole. I also think that research and development in this area need greater support. In the final analysis, we should endeavour in Europe to apply the best practice, i.e. to see where there are models - at this energy savings fair in Wels we presented a thick directory of best practice models - and, at the same time, to use benchmarking to show where we have taken the lead in Europe and where progress is being made elsewhere in the world. I think that this management system is particularly significant for the future of energy supplies in Europe.
Mr President, firstly I would like to congratulate Mr Turmes on the report which he has prepared, as it will be of great use to the Commission' s work. I would like to remind you that in April last year the Commission approved a working paper on electricity from renewable sources, whose main objective was to present a thorough overview of the support programmes of the different Member States in the field of renewable energies, as well as to highlight certain conclusions and possible options for the adoption of Community measures in this area.
On that occasion the Commission indicated in its working paper that it had not reached a final conclusion and that a final decision would be adopted on all the issues involved in the light of reactions to the paper itself. In this respect, Parliament' s contribution is an extremely important element in this process. This House has always been forthright in its support for active policies designed to promote renewable energies. I would like to take this opportunity to reiterate my thanks to Mr Turmes for his work. Furthermore, and as Mr Linkohr has pointed out, it must be said that it is Parliament that has, in part, forced the Commission to undertake more concrete action in the area of renewable energies and that Parliament has always been a leader and a driving force in this area.
We all agree that renewable energies have to play a key role in guaranteeing our supply of energy, as well as making us less dependent on imports and in fulfilling the commitments we gave in Kyoto. However, they can also help the EU' s technological development and enable us to export clean technologies to other parts of the world.
I must point out that Mr Turmes' s report fully concurs with these views. The Commission is already giving its support to the production of wind, solar and biomass energy, small hydroelectric stations and geothermal energy, that is all sources of renewable energy, with the exception of large hydraulic power stations, which we feel we should not support because they have sufficient options available to them. Furthermore, they have some extremely negative aspects from an environmental point of view, as constructing a dam always involves flooding a valley.
I must, however, say to Mr Turmes that, despite what I have just said, we cannot consider peat to be a renewable energy.
The ALTENER programme is enabling magnificent work to take place and Parliament has always been an ally of the Commission. It has always cooperated with the efforts of the Commission and, I repeat, has even been a driving force in making the Commission' s proposals more ambitious.
We are now faced with a considerable challenge, which is to establish the most appropriate mechanisms for supporting the development of green electricity in an internal market, an open single electricity market, which is what we are trying to achieve in the European Union.
I can assure you that all issues that have been highlighted here will be carefully considered in relation to the directive on which discussions will begin in the next few days.
Going into specific issues, almost all of the points made in Mr Turmes' s report deserve our support and fully concur with our own studies. Some aspects are more open to debate, but they also deserve thorough study, even if they must be rejected, in some cases because they are not sufficiently based on fact or because the problems they present are greater than the solutions they propose. I must repeat that the report stresses the importance of the objective of doubling, from 6% to 12%, the proportion of renewable energy sources in the gross domestic consumption of energy.
In the proposal for a directive, we hope to include some objectives chosen by countries, that is, individual objectives for each country in the European Union. These would not be compulsory objectives, but ones which can produce results, at least from the political point of view, and I think that this would be a very important step.
I agree with Mr Turmes on the need to protect the different national systems in force at the time that this directive is adopted. This is what we will do, which does not mean that, in five years time, there should not be a review of the different systems and that we should not commit ourselves to those which have proved to be the most effective and which have resulted in greater development of renewable energies in those countries.
In any event, as you know, on 2 December 1999, in the Energy Council, I gave a questionnaire to the Member States, so I could see what stage we had reached, what stage the issue had reached, and so I could present a directive that could obtain sufficient consensus to quickly conclude its passage through both Parliament and the Council. The result of this questionnaire, which has been studied by the services, is a document, in my opinion, of extremely high quality, which I hope will enable us to get through the Parliamentary and Council procedures reasonably quickly. Let us state quite clearly that the proposal simply and straightforwardly seeks to stimulate production in the EU of electricity from renewable energies.
I would like to point out that I have taken careful note of Mr Linkohr' s words on agricultural policy and the possibility of encouraging non-food production. As a former agriculture minister, I am sensitive to these issues and this is one which, to a certain extent, is also covered in this proposal.
I would also like to point out that our objective in all of this is to have a safer and more reliable supply of energy, which treats the EU' s environment with greater respect.
To conclude, Mr President, other speakers have mentioned repayment. Mr Vidal-Quadras and Mr Valdivielso both mentioned this a while ago. Renewable energies today are not competitive in relation to traditional energies, particularly as traditional energies have certain external costs which, of course, are not internalised.
Support must be given to renewable energies. My personal view - although there are other ideas on this subject - is that, as things stand, we cannot write off other energies, for reasons of competitiveness and growth. We can, however, support renewable energies, precisely because they are obviously based on respect for the environment and on reducing emissions. In this respect, we must be able to ensure that those who do commit themselves to renewables have a fair return on their investments. We obviously have to create a stable framework that will enable investors to make investments which require a sufficient number of years to cover their repayment. This is one of the issues under discussion in the Commission and which has proved to be more difficult in some cases, together with certain other aspects. But, ultimately, everyone in the Commission agrees on the need to encourage green energy.
Mr President, I would like to thank the rapporteur and all the speakers, and to assure them that this element of stability, which will enable decisions relating to medium-term investments to be taken, will also feature in the proposal for a directive that I hope to be able to present to you soon.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
(The sitting was closed at 11.10 p.m.)